Exhibit 10.1
 
 
EXECUTION VERSION


Published CUSIP Number:  G9161LAA0
Revolver CUSIP Number:  G9161LAB8
Term Loan CUSIP Number:  G9161LAC6


   

$300,000,000
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
dated as of March 3, 2015,
by and among
 
UBIQUITI NETWORKS, INC.,
 
and
 
UBIQUITI INTERNATIONAL HOLDING COMPANY LIMITED,
as Borrowers,
 
the Lenders referred to herein,
 
as Lenders,
 
and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Administrative Agent,
 
Swingline Lender and Issuing Lender
 
WELLS FARGO SECURITIES, LLC,
 
as Joint Lead Arranger and Sole Bookrunner
 
U.S. BANK NATIONAL ASSOCIATION,
as Joint Lead Arranger and Syndication Agent
 

   

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS



ARTICLE I   DEFINITIONS  
SECTION 1.1
Definitions
 
SECTION 1.2
Other Definitions and Provisions
SECTION 1.3
Accounting Terms
SECTION 1.4
UCC Terms
SECTION 1.5
Rounding
 
SECTION 1.6
References to Agreement and Laws
SECTION 1.7
Times of Day
SECTION 1.8
Letter of Credit Amounts
SECTION 1.9
Guarantees and Non-Recourse Indebtedness
SECTION 1.10
Covenant Compliance Generally
    ARTICLE II   CREDIT FACILITIES  
SECTION 2.1
Revolving Credit Loans
SECTION 2.2
Swingline Loans
SECTION 2.3
Procedure for Advances of Revolving Credit Loans and Swingline Loans
SECTION 2.4
Repayment and Prepayment of Revolving Credit and Swingline Loans
SECTION 2.5
Permanent Reduction of the Revolving Credit Commitment
SECTION 2.6
Termination of Revolving Credit Facility
SECTION 2.7
Increase in Revolving Credit Commitments; Incremental Loans
SECTION 2.8
Initial Term Loan
SECTION 2.9
Procedure for Advance of Term Loans
SECTION 2.10
Repayment of Term Loans
SECTION 2.11
Prepayments of Term Loans
    ARTICLE III  LETTER OF CREDIT FACILITY  
SECTION 3.1
L/C Facility
SECTION 3.2
Procedure for Issuance of Letters of Credit
SECTION 3.3
Commissions and Other Charges
SECTION 3.4
L/C Participations
SECTION 3.5
Reimbursement Obligation of the Parent Borrower
SECTION 3.6
Obligations Absolute
SECTION 3.7
Effect of Letter of Credit Application

 
 
 
 

--------------------------------------------------------------------------------

 
 

ARTICLE IV   GENERAL LOAN PROVISIONS  
SECTION 4.1
Interest
 
SECTION 4.2
Notice and Manner of Conversion or Continuation of Loans
SECTION 4.3
Fees
 
SECTION 4.4
Manner of Payment
SECTION 4.5
Evidence of Indebtedness
SECTION 4.6
Sharing of Payments by Lenders
SECTION 4.7
Administrative Agent’s Clawback
SECTION 4.8
Changed Circumstances
SECTION 4.9
Indemnity
 
SECTION 4.10
Increased Costs
SECTION 4.11
Taxes
 
SECTION 4.12
Mitigation Obligations; Replacement of Lenders
SECTION 4.13
Cash Collateral
SECTION 4.14
Defaulting Lenders
  ARTICLE V   CONDITIONS OF CLOSING AND BORROWING  
SECTION 5.1
Conditions to Closing and Initial Extensions of Credit
SECTION 5.2
Conditions to All Extensions of Credit
  ARTICLE VI   REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES  
SECTION 6.1
Organization; Power; Qualification
SECTION 6.2
Ownership
 
SECTION 6.3
Authorization; Enforceability
SECTION 6.4
Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.
SECTION 6.5
Compliance with Law; Governmental Approvals
SECTION 6.6
Tax Returns and Payments
SECTION 6.7
Intellectual Property Matters
SECTION 6.8
Environmental Matters
SECTION 6.9
Employee Benefit Matters
SECTION 6.10
Margin Stock
SECTION 6.11
Government Regulation
SECTION 6.12
Material Contracts
SECTION 6.13
Employee Relations

 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 6.14
Financial Statements
SECTION 6.15
No Material Adverse Change
SECTION 6.16
Solvency
 
SECTION 6.17
Title to Properties
SECTION 6.18
Litigation
 
SECTION 6.19
Anti-Corruption Laws and Sanctions
SECTION 6.20
Absence of Defaults
SECTION 6.21
Disclosure
    ARTICLE VII   AFFIRMATIVE COVENANTS  
SECTION 7.1
Financial Statements and Budgets
SECTION 7.2
Certificates; Other Reports
SECTION 7.3
Notice of Other Matters
SECTION 7.4
Preservation of Corporate Existence and Related Matters
SECTION 7.5
Maintenance of Property and Licenses
SECTION 7.6
Insurance
 
SECTION 7.7
Accounting Methods and Financial Records
SECTION 7.8
Payment of Taxes
SECTION 7.9
Compliance with Laws and Approvals
SECTION 7.10
Environmental Laws
SECTION 7.11
Compliance with ERISA
SECTION 7.12
Compliance with Material Contracts
SECTION 7.13
Visits and Inspections
SECTION 7.14
Additional Subsidiaries
SECTION 7.15
Use of Proceeds
SECTION 7.16
Further Assurances
SECTION 7.17
Post-Closing Items
SECTION 7.18
Anti-Corruption Laws and Sanctions
  ARTICLE VIII   NEGATIVE COVENANTS  
SECTION 8.1
Indebtedness
SECTION 8.2
Liens
 
SECTION 8.3
Investments
SECTION 8.4
Fundamental Changes

 
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 8.5
Asset Dispositions
SECTION 8.6
Restricted Payments
SECTION 8.7
Transactions with Affiliates
SECTION 8.8
Accounting Changes; Organizational Documents
SECTION 8.9
Payments and Modifications of Subordinated Indebtedness
SECTION 8.10
No Further Negative Pledges; Restrictive Agreements
SECTION 8.11
Nature of Business
SECTION 8.12
Capital Expenditures
SECTION 8.13
Financial Covenants
SECTION 8.14
Disposal of Subsidiary Interests
  ARTICLE IX   DEFAULT AND REMEDIES  
SECTION 9.1
Events of Default
SECTION 9.2
Remedies
 
SECTION 9.3
Rights and Remedies Cumulative; Non-Waiver; etc.
SECTION 9.4
Crediting of Payments and Proceeds
SECTION 9.5
Administrative Agent May File Proofs of Claim
SECTION 9.6
Credit Bidding
  ARTICLE X   THE ADMINISTRATIVE AGENT  
SECTION 10.1
Appointment and Authority
SECTION 10.2
Rights as a Lender
SECTION 10.3
Exculpatory Provisions
SECTION 10.4
Reliance by the Administrative Agent
SECTION 10.5
Delegation of Duties
SECTION 10.6
Resignation of Administrative Agent
SECTION 10.7
Non-Reliance on Administrative Agent and Other Lenders
SECTION 10.8
No Other Duties, etc.
SECTION 10.9
Collateral and Guaranty Matters
SECTION 10.10
Secured Hedge Agreements and Secured Cash Management Agreements
  ARTICLE XI   MISCELLANEOUS  
SECTION 11.1
Notices
 
SECTION 11.2
Amendments, Waivers and Consents
SECTION 11.3
Expenses; Indemnity

 
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 11.4
Right of Setoff
SECTION 11.5
Governing Law; Jurisdiction, Etc.
SECTION 11.6
Waiver of Jury Trial
SECTION 11.7
Reversal of Payments
SECTION 11.8
Injunctive Relief
SECTION 11.9
Successors and Assigns; Participations
SECTION 11.10
Treatment of Certain Information; Confidentiality
SECTION 11.11
Performance of Duties
SECTION 11.12
All Powers Coupled with Interest
SECTION 11.13
Survival
 
SECTION 11.14
Titles and Captions
SECTION 11.15
Severability of Provisions
SECTION 11.16
Counterparts; Integration; Effectiveness; Electronic Execution
SECTION 11.17
Term of Agreement
SECTION 11.18
USA PATRIOT Act
SECTION 11.19
Independent Effect of Covenants
SECTION 11.20
No Advisory or Fiduciary Responsibility
SECTION 11.21
Borrower Agent
SECTION 11.22
Nature of Obligations
SECTION 11.23
Judgment Currency
SECTION 11.24
Inconsistencies with Other Documents
SECTION 11.25
Amendment and Restatement; No Novation


 
 

--------------------------------------------------------------------------------

 
 
EXHIBITS
 
Exhibit A-1
Form of US Revolving Credit Note
Exhibit A-2
Form of Cayman Revolving Credit Note
Exhibit A-3
Form of Swingline Note
Exhibit A-4
Form of Term Loan Note
Exhibit B
Form of Notice of Borrowing
Exhibit C
Form of Notice of Account Designation
Exhibit D
Form of Notice of Prepayment
Exhibit E
Form of Notice of Conversion/Continuation
Exhibit F
Form of Officer’s Compliance Certificate
Exhibit G
Form of Assignment and Assumption
Exhibit H-1
Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders)
Exhibit H-2
Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants)
Exhibit H-3
Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)
Exhibit H-4
Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships)
Exhibit I
Form of US Subsidiary Guaranty Agreement
 
SCHEDULES
Schedule 1.1(a)
Initial Term Loans, Revolving Credit Commitments and Revolving Credit Commitment
Percentages
Schedule 6.1
Jurisdictions of Organization and Qualification
Schedule 6.2
Subsidiaries and Capitalization
Schedule 6.6
Tax Matters
Schedule 6.12
Material Contracts
Schedule 6.13
Labor and Collective Bargaining Agreements
Schedule 6.17
Real Property
Schedule 6.18
Litigation
Schedule 7.17
Post-Closing Items
Schedule 8.1
Existing Indebtedness
Schedule 8.2
Existing Liens
Schedule 8.3
Existing Loans, Advances and Investments
Schedule 8.7
Transactions with Affiliates


 
 
 

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 3, 2015, by and between
UBIQUITI NETWORKS, INC., a Delaware corporation (the “Parent Borrower”) and
UBIQUITI INTERNATIONAL HOLDING COMPANY LIMITED, an exempted company incorporated
under the laws of the Cayman Islands (the “Cayman Borrower”), as Borrowers, the
lenders who are party to this Agreement and the lenders who may become a party
to this Agreement pursuant to the terms hereof, as Lenders, and WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association, as Administrative
Agent for the Lenders.
 
STATEMENT OF PURPOSE
 
The Borrowers, the lenders party thereto and the Administrative Agent have
entered into that certain Credit Agreement, dated as of May 5, 2014 (as amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”).
 
The Borrowers have requested, and subject to the terms and conditions set forth
in this Agreement, the Administrative Agent and the Lenders have agreed to amend
and restate the Existing Credit Agreement and extend certain credit facilities
to the Borrowers.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
 
ARTICLE I

 
DEFINITIONS
 
SECTION 1.1                           Definitions.  The following terms when
used in this Agreement shall have the meanings assigned to them below:
 
“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 10.6.
 
“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 11.1(c).
 
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agreement” means this Credit Agreement.
 
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrowers or their respective Subsidiaries from
time to time concerning or relating to bribery or corruption, including, without
limitation, the United States Foreign Corrupt Practices Act of 1977, as amended,
and the rules and regulations thereunder.
 
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
 
 
 
-1-

--------------------------------------------------------------------------------

 
 
 
“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Leverage Ratio:
 
Pricing Level
Consolidated Total Leverage Ratio
Commitment Fee
LIBOR +
Base Rate +
I
Less than 1.00 to 1.00
0.20%
1.50%
0.50%
II
Greater than or equal to 1.00 to 1.00, but less than 1.50 to 1.00
0.25%
1.75%
0.75%
III
Greater than or equal to 1.50 to 1.00, but less than 2.00 to 1.00
0.30%
2.00%
1.00%
IV
Greater than or equal to 2.00 to 1.00
0.35%
2.25%
1.25%
         

The Applicable Margin shall be determined and adjusted quarterly on the date
five (5) Business Days after the day on which the Parent Borrower provides an
Officer’s Compliance Certificate pursuant to Section 7.2(a) for the most
recently ended fiscal quarter of the Parent Borrower (each such date, a
“Calculation Date”); provided that (a) the Applicable Margin shall be based on
Pricing Level I until the first Calculation Date occurring after the Closing
Date and, thereafter the Pricing Level shall be determined by reference to the
Consolidated Total Leverage Ratio as of the last day of the most recently ended
fiscal quarter of the Parent Borrower preceding the applicable Calculation Date,
and (b) if the Borrower Agent fails to provide an Officer’s Compliance
Certificate when due as required by Section 7.2(a) for the most recently ended
fiscal quarter of the Parent Borrower preceding the applicable Calculation Date,
the Applicable Margin from the date on which such Officer’s Compliance
Certificate was required to have been delivered shall be based on Pricing Level
IV until such time as such Officer’s Compliance Certificate is delivered, at
which time the Pricing Level shall be determined by reference to the
Consolidated Total Leverage Ratio as of the last day of the most recently ended
fiscal quarter of the Parent Borrower preceding such Calculation Date.  The
applicable Pricing Level shall be effective from one Calculation Date until the
next Calculation Date.  Any adjustment in the Pricing Level shall be applicable
to all Extensions of Credit then existing or subsequently made or issued.
 
Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 7.1 or 7.2(a) is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
(ii) any Revolving Credit Commitments are in effect, or (iii) any Extension of
Credit is outstanding when such inaccuracy is discovered or such financial
statement or Officer’s Compliance Certificate was delivered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (A) the Borrower Agent shall
promptly deliver to the Administrative Agent a corrected Officer’s Compliance
Certificate for such Applicable Period, (B) the Applicable Margin for such
Applicable Period shall be determined as if the Consolidated Total Leverage
Ratio in the corrected Officer’s Compliance Certificate were applicable for such
Applicable Period, and (C) each Borrower shall, within two (2) Business Days of
demand thereof by the Administrative Agent, pay to the Administrative Agent the
accrued additional interest and fees owing as a result of such increased
Applicable Margin for such Applicable Period, which payment shall be promptly
applied by the Administrative Agent in accordance with Section 4.4.  Nothing in
this paragraph shall limit the rights of the Administrative Agent and Lenders
with respect to Sections 4.1(b) and 9.2 nor any of their other rights under this
Agreement or any other Loan Document.  Each Borrower’s obligations under this
paragraph shall survive the termination of the Revolving Credit Commitments and
the repayment of all other Obligations hereunder.
 
“Arrangers” means (a) Wells Fargo Securities, LLC, in its capacity as a joint
lead arranger and sole bookrunner and (b) US Bank National Association, in its
capacity as a joint lead arranger.
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
“Asset Disposition” means the sale, transfer, license, lease or other
disposition of any Property (including any disposition of Equity Interests and
any sale-leaseback) by any Credit Party or any Subsidiary thereof, and any
issuance of Equity Interests by any Subsidiary of the Parent Borrower to any
Person that is not a Credit Party or any Subsidiary thereof.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.
 
“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.
 
“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) LIBOR Rate for an Interest Period of one
month plus 1%; each change in the Base Rate shall take effect simultaneously
with the corresponding change or changes in the Prime Rate, the Federal Funds
Rate or LIBOR (provided that clause (c) shall not be applicable during any
period in which LIBOR is unavailable).
 
“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 4.1(a).
 
“Borrower Agent” has the meaning assigned thereto in Section 11.21.
 
“Borrowers” means, collectively, the Parent Borrower and the Cayman Borrower.
 
“Borrower Materials” has the meaning assigned thereto in Section 7.2.
 
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
San Francisco, California, Charlotte, North Carolina, the Cayman Islands and New
York, New York, are open for the conduct of their commercial banking business
and (b) with respect to all notices and determinations in connection with, and
payments of principal and interest on, any LIBOR Rate Loan, or any Base Rate
Loan as to which the interest rate is determined by reference to LIBOR, any day
that is a Business Day described in clause (a) and that is also a London Banking
Day.
 
“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.
 
“Capital Expenditures” means, with respect to the Parent Borrower and its
Subsidiaries on a Consolidated basis, for any period, (a) the additions to
property, plant and equipment and other capital expenditures that are (or would
be) set forth in a consolidated statement of cash flows of such Person for such
period prepared in accordance with GAAP and (b) Capital Lease Obligations during
such period, but excluding expenditures for the restoration, repair or
replacement of any fixed or capital asset which was destroyed or damaged, in
whole or in part, to the extent financed by the proceeds of an insurance policy
maintained by such Person.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
 
 
-3-

--------------------------------------------------------------------------------

 

 
“Cash Collateralize” means, to pledge and deposit with, or deliver to the
Administrative Agent, or directly to the Issuing Lender, for the benefit of one
or more of the Issuing Lender, the Swingline Lender or the Lenders, as
collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations or Swingline Loans, cash or deposit
account balances or, if the Administrative Agent and the applicable Issuing
Lender and the Swingline Lender shall agree, in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent, the Issuing Lender and the Swingline
Lender, as applicable.  “Cash Collateral” shall have a meaning which correlates
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.
 
“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within one hundred twenty (120) days from the date of acquisition
thereof, (b) commercial paper maturing no more than one hundred twenty (120)
days from the date of creation thereof and currently having the highest rating
obtainable from either Standard & Poor’s Financial Services LLC or Moody’s
Investors Service, Inc., (c) certificates of deposit maturing no more than one
hundred twenty (120) days from the date of creation thereof issued by commercial
banks incorporated under the laws of the United States, each having combined
capital, surplus and undivided profits of not less than $500,000,000 and having
a rating of “A” or better by a nationally recognized rating agency; provided
that the aggregate amount invested in such certificates of deposit shall not at
any time exceed $5,000,000 for any one such certificate of deposit and
$10,000,000 for any one such bank, (d) time deposits maturing no more than
thirty (30) days from the date of creation thereof with commercial banks or
savings banks or savings and loan associations each having membership either in
the FDIC or the deposits of which are insured by the FDIC and in amounts not
exceeding the maximum amounts of insurance thereunder, (e) solely in the case of
any Foreign Subsidiary, investments, instruments or securities equivalent to
those referred to in clauses (a) through (d) of this definition denominated in
any foreign currency that is the local currency of such Foreign Subsidiary or
(f) any other investments (whether short term or long term) approved by the
Parent Borrower’s board of directors (or a committee thereof) as part of its
cash investment policy with the consent (such consent not to be unreasonably
withheld) of the Administrative Agent.
 
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements.
 
“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Credit Party, is a Lender, an Affiliate of a
Lender, the Administrative Agent or an Affiliate of the Administrative Agent, or
(b) at the time it (or its Affiliate) becomes a Lender (including on the Closing
Date), is a party to a Cash Management Agreement with a Credit Party, in each
case in its capacity as a party to such Cash Management Agreement.
 
“Cayman Borrower” has the meaning assigned thereto in the introductory paragraph
to this Agreement.
 
 
-4-

--------------------------------------------------------------------------------

 
 
“Cayman Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans made to the Cayman
Borrower under the Credit Facility and (b) all other fees and commissions
(including attorneys’ fees), charges, indebtedness, loans, liabilities,
financial accommodations, obligations, covenants and duties owing by the Foreign
Credit Parties and each of their respective Subsidiaries to the Lenders, the
Issuing Lender or the Administrative Agent, in each case under any Loan
Document, with respect to any Loan or Letter of Credit of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note and including interest and fees that accrue after the
commencement by or against any Foreign Credit Party or any Subsidiary thereof of
any proceeding under any Debtor Relief Laws, naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.
 
“Change in Control” means the occurrence of one or more of the following events
or series of events:
 
(a)           the Controlling Shareholder shall cease to own, beneficially and
of record, either directly or indirectly, Equity Interests in the Parent
Borrower representing more than 50% of the combined voting power of all of
Equity Interests entitled to vote for members of the board of directors or
equivalent governing body of the Parent Borrower on a fully-diluted basis (and
taking into account all such Equity Interests that the Controlling Shareholder
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time);
 
(b)           the Parent Borrower shall fail to control and directly own 100% of
each class of outstanding Equity Interests of the Cayman Borrower; or
 
(c)           the Cayman Borrower shall fail to control and directly own 100% of
each class of outstanding Equity Interests of Ubiquiti Hong Kong and Ubiquiti
Cayman.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
 
“Closing Date” means the date of this Agreement.
 
“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder.
 
“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.
 
“Commitment Fee” has the meaning assigned thereto in Section 4.3(a).
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.
 
 
 
-5-

--------------------------------------------------------------------------------

 
 
“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Parent Borrower and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period: (i) income and
franchise taxes, (ii) Consolidated Interest Expense, (iii) amortization,
depreciation and other non-cash charges (except to the extent that such non-cash
charges are reserved for cash charges to be taken in the future),
(iv) extraordinary losses (excluding extraordinary losses from discontinued
operations) and (v) non-cash compensation charges, including any such charges
arising from stock options, restricted stock grants or other equity-incentive
programs less (c) the sum of the following, without duplication, to the extent
included in determining Consolidated Net Income for such period: (i) interest
income, (ii) any extraordinary gains and (iii) non-cash gains or non-cash items
increasing Consolidated Net Income.  For purposes of this Agreement,
Consolidated EBITDA shall be adjusted on a Pro Forma Basis.
 
“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Parent Borrower
and its Subsidiaries in accordance with GAAP, interest expense (including,
without limitation, interest expense attributable to Capital Lease Obligations
and all net payment obligations pursuant to Hedge Agreements) for such period.
 
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Parent Borrower and its Subsidiaries for such period, determined on a
Consolidated basis, without duplication, in accordance with GAAP; provided, that
in calculating Consolidated Net Income of the Parent Borrower and its
Subsidiaries for any period, there shall be excluded (a) the net income (or
loss) of any Person (other than a Subsidiary which shall be subject to
clause (c) below), in which the Parent Borrower or any of its Subsidiaries has a
joint interest with a third party, except to the extent such net income is
actually paid in cash to the Parent Borrower or any of its Subsidiaries by
dividend or other distribution during such period, (b) the net income (or loss)
of any Person accrued prior to the date it becomes a Subsidiary of the Parent
Borrower or any of its Subsidiaries or is merged into or consolidated with the
Parent Borrower or any of its Subsidiaries or that Person’s assets are acquired
by the Parent Borrower or any of its Subsidiaries except to the extent included
pursuant to the foregoing clause (a), (c) the net income (if positive), of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary to the Parent Borrower or any of its
Subsidiaries of such net income is not at the time permitted by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to such Subsidiary and (d)
any gain or loss from Asset Dispositions during such period.
 
“Consolidated Total Indebtedness” means, as of any date of determination with
respect to the Parent Borrower and its Subsidiaries on a Consolidated basis
without duplication, the sum of all Indebtedness of the Parent Borrower and its
Subsidiaries (excluding all letters of credit that are fully
cash-collateralized; provided that the deduction for all such
cash-collateralized letters of credit shall not exceed $10,000,000 in the
aggregate at any time).
 
“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness on such date to (b) Consolidated
EBITDA for the period of four (4) consecutive fiscal quarters ending on or
immediately prior to such date.
 
“Continuing Directors” means the directors of the Parent Borrower on the Closing
Date and each other director of the Parent Borrower, if, in each case, such
other director’s nomination for election to the board of directors (or
equivalent governing body) of the Parent Borrower is recommended by at least 51%
of the then Continuing Directors.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
 
 
-6-

--------------------------------------------------------------------------------

 
 
 
“Controlling Shareholder” means, collectively, Robert J. Pera, his estate,
spouse, siblings, heirs and lineal descendants, any trust for the benefit of the
foregoing and any successor-in-interest to any of the foregoing.
 
“Credit Facility” means, collectively, the Revolving Credit Facility, the Term
Loan Facility, the Swingline Facility and the L/C Facility.
 
“Credit Parties” means, collectively, the US Credit Parties and the Foreign
Credit Parties.
 
“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect (including, without
limitation, Part V of the Companies Law (2013 Revision) of the Cayman Islands
and the Companies Winding Up Rules 2008 (as amended) of the Cayman Islands).
 
“Default” means any of the events specified in Section 9.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
 
“Defaulting Lender” means, subject to Section 4.14(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans, any Term
Loan, participations in L/C Obligations or participations in Swingline Loans
required to be funded by it hereunder within two (2) Business Days of the date
such Loans or participations were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower Agent in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the Issuing
Lender, the Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within two (2) Business Days of the date when due,
(b) has notified the Borrower Agent, the Administrative Agent, the Issuing
Lender or the Swingline Lender in writing that it does not intend to comply with
its funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower Agent, to confirm in writing to the Administrative Agent and the
Borrower Agent that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrower Agent), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the FDIC or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 4.14(b)) upon delivery of written
notice of such determination to the Borrower Agent, the Issuing Lender, the
Swingline Lender and each Lender.
 
 
-7-

--------------------------------------------------------------------------------

 
 
“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a)  mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Revolving Credit Commitments), (b) are redeemable at the option of the
holder thereof (other than solely for Qualified Equity Interests) (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Revolving Credit
Commitments), in whole or in part, (c) provide for the scheduled payment of
dividends in cash (other than the scheduled payment of dividends on common stock
following the declaration of such dividends) or (d) are or become convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 91 days after the latest Revolving Credit Maturity Date or Term Loan Maturity
Date, as applicable, at such time; provided that if such Equity Interests are
issued pursuant to a plan for the benefit of the Parent Borrower or its
Subsidiaries or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Equity Interests solely because they may be required
to be repurchased by the Parent Borrower or its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations.
 
“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
 
“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.9(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.9(b)(iii)).
 
“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding seven (7) years been maintained, funded or
administered for the employees of any Credit Party or any current or former
ERISA Affiliate.
 
 
-8-

--------------------------------------------------------------------------------

 
 
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to public health or the environment.
 
“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of public health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.
 
“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of an exempted company incorporated under the laws of the
Cayman Islands, shares, (d) in the case of a partnership, partnership interests
(whether general or limited), (e) in the case of a limited liability company,
membership interests, (f) any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person and (g) any and all warrants,
rights or options to purchase any of the foregoing.
 
“Equity Issuance” means (a) any issuance by any Credit Party or any Subsidiary
thereof of shares of its Equity Interests to any Person that is not a Credit
Party (including, without limitation, in connection with the exercise of options
or warrants or the conversion of any debt securities to equity) and (b) any
capital contribution from any Person that is not a Credit Party into any Credit
Party or any Subsidiary thereof.  The term “Equity Issuance” shall not include
(A) any Asset Disposition or (B) any Debt Issuance.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.
 
“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.
 
“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.
 
“Event of Default” means any of the events specified in Section 9.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.
 
“Exchange Act” means the Securities Exchange Act of 1934.
 
 
 
-9-

--------------------------------------------------------------------------------

 
 
“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party).  If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal for the reasons identified
in the immediately preceding sentence of this definition.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Revolving Credit
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Revolving Credit Commitment (other than
pursuant to an assignment request by the Borrowers under Section 4.12(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 4.11, amounts with respect to such Taxes were payable
either to such Lender's assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office, (c)
Taxes attributable to such Recipient’s failure to comply with Section 4.11(g)
and (d) any United States federal withholding Taxes imposed under FATCA.
 
“Existing Credit Agreement” has the meaning assigned thereto in the Statement of
Purpose.
 
“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and (iv) the aggregate principal amount of the Term Loans made by
such Lender then outstanding or (b) the making of any Loan or participation in
any Letter of Credit by such Lender, as the context requires.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of Sections 1471 and 1474 of
the Code, and any applicable laws, regulations and guidance notes implementing
the obligations imposed by Sections 1471 through 1474 of the Code into the
domestic legislative framework of the Cayman Islands.
 
“FDIC” means the Federal Deposit Insurance Corporation.
 
 
 
-10-

--------------------------------------------------------------------------------

 
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, such rate shall be determined
based on the average of the quotation for such day on such transactions received
by the Administrative Agent from three federal funds brokers of recognized
standing selected by the Administrative Agent.
 
“Fiscal Year” means the fiscal year of the Parent Borrower and its Subsidiaries
ending on June 30.
 
“Foreign Collateral Agreement” means the Amended and Restated Foreign Collateral
Agreement dated as of the date hereof executed by the Foreign Credit Parties
(other than Ubiquiti Hong Kong) in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties.
 
“Foreign Credit Parties” means, collectively, (a) the Cayman Borrower, (b)
Ubiquiti Hong Kong and (c) Ubiquiti Cayman.
 
“Foreign Lender” means (a) with respect to the Parent Borrower, a Lender that is
not a U.S. Person, and (b) with respect to the Cayman Borrower, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Cayman Borrower is a resident for tax purposes.
 
“Foreign Secured Obligations” means, collectively, (a) the Cayman Obligations
and (b) all existing or future payment and other obligations owing by any
Foreign Credit Party under (i) any Secured Hedge Agreement (other than any
Excluded Swap Obligation) and (ii) any Secured Cash Management Agreement.  For
the avoidance of doubt, Foreign Secured Obligations shall exclude any
Obligations of the US Credit Parties.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“Foreign Subsidiary Holdco” means a Domestic Subsidiary whose assets
substantially consist of Equity Interests in Foreign Subsidiaries.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations with respect to Letters
of Credit issued by the Issuing Lender, other than such L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and (b)
with respect to the Swingline Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of outstanding Swingline Loans other than Swingline Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.
 
“GAAP” means, at any time, generally accepted accounting principles in the
United States of America as in effect at such time, applied in accordance with
the consistency requirements thereof.
 
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
 
 
-11-

--------------------------------------------------------------------------------

 
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (d) as an applicant or issuer in respect of
any letter of credit or letter of guaranty issued to support such Indebtedness
or obligation or (e) for the purpose of assuming in any other manner the obligee
in respect of such Indebtedness or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(whether in whole or in part).
 
“Guarantors” means, collectively, (a) the US Guarantors, (b) Ubiquiti Hong Kong,
and (c) Ubiquiti Cayman.
 
“Guaranty Agreements” means (a) the Ubiquiti Hong Kong Guaranty, (b) the US
Subsidiary Guaranty Agreement (if any), (c) the Ubiquiti Cayman Guaranty and (d)
any other unconditional guaranty agreement executed by any other Guarantor for
the benefit of the Secured Parties.
 
“Hazardous Materials” means all pollutants, contaminants and other materials,
substances and wastes which are hazardous, toxic, caustic, harmful or dangerous
to human health or the environment, including petroleum and petroleum products
and byproducts, radioactive materials, asbestos, polychlorinated biphenyls and
all materials, substances and wastes which are classified or regulated as
“hazardous,” “toxic” or similar descriptions under any Environmental Law.
 
“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.
 
“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a Credit Party permitted under Article VIII, is a Lender, an
Affiliate of a Lender, the Administrative Agent or an Affiliate of the
Administrative Agent or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Closing Date), is a party to a Hedge Agreement with a Credit
Party, in each case in its capacity as a party to such Hedge Agreement.
 
“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).
 
 
 
-12-

--------------------------------------------------------------------------------

 
 
“Hong Kong” means the Hong Kong Special Administrative Region of the People’s
Republic of China.
 
“Immaterial Foreign Subsidiaries” means all Foreign Subsidiaries that are not
Material Foreign Subsidiaries.
 
“Increase Effective Date” has the meaning assigned thereto in Section 2.7(c).
 
“Incremental Amendment” has the meaning assigned thereto in Section 2.7(f).
 
“Incremental Increases” has the meaning assigned thereto in Section 2.7(a).
 
“Incremental Lender” has the meaning assigned thereto in Section 2.7(b).
 
“Incremental Term Loan” has the meaning assigned thereto in Section 2.7(a).
 
“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:
 
(a)           all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;
 
(b)           all obligations to pay the deferred purchase price of property or
services of any such Person (including, without limitation, all obligations
under earn-out or similar agreements), except (i) trade payables arising in the
ordinary course of business not more than ninety (90) days past due, or that are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided for on the
books of such Person and (ii) intercompany charges, payments and/or obligations
among the Credit Parties and Subsidiaries for support services, manufacturing
services, licenses, intellectual property, research and development services,
logistics services, distribution, procurement and other similar services
consistent with past practices, in each case incurred in the ordinary course of
business;
 
(c)           the Attributable Indebtedness of such Person with respect to such
Person’s Capital Lease Obligations and Synthetic Leases (regardless of whether
accounted for as indebtedness under GAAP);
 
(d)           all obligations of such Person under conditional sale or other
title retention agreements relating to property purchased by such Person to the
extent of the value of such property (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business);
 
(e)           all Indebtedness of any other Person secured by a Lien on any
asset owned or being purchased by such Person (including Indebtedness arising
under conditional sales or other title retention agreements except trade
payables arising in the ordinary course of business), whether or not such
Indebtedness shall have been assumed by such Person or is limited in recourse;
 
 
 
-13-

--------------------------------------------------------------------------------

 
 
(f)           all obligations, contingent or otherwise, of any such Person
relative to the face amount of letters of credit, whether or not drawn,
including, without limitation, any Reimbursement Obligation, and banker’s
acceptances issued for the account of any such Person;
 
(g)           all obligations of any such Person in respect of Disqualified
Equity Interests;
 
(h)           all net obligations of such Person under any Hedge Agreements;
provided, in no event shall obligations under any Hedge Agreement be deemed
“Indebtedness” for any calculation of the Consolidated Total Leverage Ratio
unless such obligations relate to a transaction which has been terminated; and
 
(i)           all Guarantees of any such Person with respect to any of the
foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
 
“Initial Term Loan” means the term loan made, or to be made, to the Parent
Borrower by the Term Loan Lenders pursuant to Section 2.8.  The aggregate
principal amount of the Initial Term Loan on the Closing Date shall be
$100,000,000 and the principal amount of the Initial Term Loan amount of each
Term Loan Lender as of the Closing Date is set forth opposite the name of such
Term Loan Lender on Schedule 1.1(a).
 
“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.
 
“Intellectual Property” shall have the meaning specified in the US Collateral
Agreement.
 
“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one (1), two (2), three (3), or six (6)
months thereafter, in each case as selected by the Borrower Agent, on behalf of
itself or the Cayman Borrower, in its Notice of Borrowing or Notice of
Conversion/Continuation and subject to availability; provided that:
 
(a)           the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;
 
(b)           if any Interest Period would otherwise expire on a day that is not
a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided that if any Interest Period with respect to a LIBOR Rate
Loan would otherwise expire on a day that is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day;
 
 
 
-14-

--------------------------------------------------------------------------------

 
 
(c)           any Interest Period with respect to a LIBOR Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;
 
(d)           no Interest Period shall extend beyond the Revolving Credit
Maturity Date or the Term Loan Maturity Date, as applicable, and Interest
Periods shall be selected by the Borrowers so as to permit the Borrowers to make
mandatory reductions of the Revolving Credit Commitment pursuant to
Section 2.5(b) and the quarterly principal installment payments pursuant to
Section 2.10 without payment of any amounts pursuant to Section 4.9; and
 
(e)           there shall be no more than six (6) Interest Periods in effect at
any time.
 
“Investment” has the meaning assigned thereto in Section 8.3.
 
“IRS” means the United States Internal Revenue Service.
 
“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
 
“Issuing Lender” means Wells Fargo, in its capacity as issuer of any Letters of
Credit hereunder, or any successor thereto.
 
“L/C Commitment” means the lesser of (a) $10,000,000 and (b) the Revolving
Credit Commitment.
 
“L/C Facility” means the letter of credit facility established pursuant to
Article III.
 
“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.
 
“L/C Participants” means the collective reference to all the Revolving Credit
Lenders other than the Issuing Lender.
 
“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption or pursuant to Section 2.7,
other than any Person that ceases to be a party hereto as a Lender pursuant to
an Assignment and Assumption.  Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.
 
“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.
 
“Letter of Credit Application” means an application, in the form specified by
the Issuing Lender from time to time, requesting the Issuing Lender to issue a
Letter of Credit.
 
“Letters of Credit” means the collective reference to standby letters of credit
issued pursuant to Section 3.1.
 
“LIBOR” means,
 
(a)          for any interest rate calculation with respect to a LIBOR Rate
Loan, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars for a period equal to the applicable Interest Period which
appears on Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
first day of the applicable Interest Period.  If, for any reason, such rate does
not appear on Reuters Screen LIBOR01 Page (or any applicable successor page),
then “LIBOR” shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) London
Banking Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period, and
 
(b)          for any interest rate calculation with respect to a Base Rate Loan,
the rate of interest per annum
 
 
-15-

--------------------------------------------------------------------------------

 
 
determined on the basis of the rate for deposits in Dollars for an Interest
Period equal to one month (commencing on the date of determination of such
interest rate) which appears on the Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) on such
date of determination, or, if such date is not a Business Day, then the
immediately preceding Business Day.  If, for any reason, such rate does not
appear on Reuters Screen LIBOR01 Page (or any applicable successor page) then
“LIBOR” for such Base Rate Loan shall be determined by the Administrative Agent
to be the arithmetic average of the rate per annum at which deposits in Dollars
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) on such date of
determination for a period equal to one month commencing on such date of
determination.
 
Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.
 
“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:
 
LIBOR Rate =
LIBOR
 
1.00-Eurodollar Reserve Percentage

 
Notwithstanding the foregoing, if the LIBOR Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.
 
“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 4.1(a).
 
“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset.  For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.
 
“Liquidity” means, as of any date of determination, the sum of (a) all
Unrestricted cash and Cash Equivalents of the Credit Parties and (b) the
principal amount that the Borrowers are permitted to draw under the Revolving
Credit Facility (not to exceed $50,000,000) on such date.  For purposes hereof,
“Unrestricted” means that such cash and Cash Equivalents (i) do not appear or
would not be required to appear as “restricted” on the financial statements of
the Parent Borrower or any such Subsidiary (unless related to the Loan Documents
or the Liens created thereunder), (ii) are not subject to a Lien (other than
Liens permitted under Section 8.2(a) or (j)) in favor of any Person other than
the Administrative Agent under the Loan Documents, (iii) are not prohibited from
being used by the Parent Borrower and its Subsidiaries for the payment of the
Obligations and (iv) are not being held as cash collateral for any Indebtedness
or other obligations (other than cash and Cash Equivalents constituting
Collateral for the Obligations) or to Cash Collateralize outstanding letters of
credit under the terms of this Agreement.
 
 
-16-

--------------------------------------------------------------------------------

 
 
“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Security Documents, the Guaranty Agreements and each
other document, instrument, certificate and agreement executed and delivered by
the Credit Parties or any of their respective Subsidiaries in favor of or
provided to the Administrative Agent or any Secured Party in connection with
this Agreement or otherwise referred to herein or contemplated hereby (excluding
any Secured Hedge Agreement and any Secured Cash Management Agreement).
 
“Loans” means the collective reference to the Revolving Credit Loans, the Term
Loans and the Swingline Loans, and “Loan” means any of such Loans.
 
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
 
“Material Adverse Effect” means, with respect to the Parent Borrower and its
Subsidiaries, (a) a material adverse change in, or a material adverse effect on,
the operations, business, assets, properties, liabilities (actual or contingent)
or financial condition of the Parent Borrower and its Subsidiaries, taken as a
whole, (b) a material impairment of the ability of any Credit Party to perform
its obligations under the Loan Documents to which it is a party, (c) a material
adverse effect on the rights and remedies of the Administrative Agent or the
Lenders under any Loan Document or (d) a material adverse effect on the
legality, validity, binding effect or enforceability against any Credit Party of
any Loan Document to which it is a party.
 
“Material Contract” means (a) any contract or agreement, written or oral, of any
Credit Party or any of its Subsidiaries  involving monetary liability of or to
any such Person in an amount in excess of $25,000,000 per annum or (b) any other
contract or agreement, written or oral, of any Credit Party or any of its
Subsidiaries, the breach, non-performance, cancellation or failure to renew of
which could reasonably be expected to have a Material Adverse Effect; provided
that any contract or agreement solely among the Credit Parties and the
Subsidiaries shall not be a “Material Contract” hereunder.
 
“Material First Tier Foreign Subsidiary” means any Material Foreign Subsidiary
that is directly owned by a US Credit Party.
 
“Material Foreign Subsidiary” means (a) the Cayman Borrower, (b) Ubiquiti Hong
Kong, (c) Ubiquiti Cayman, (d) any Foreign Subsidiary or Foreign Subsidiary
Holdco with assets or revenues that exceed 5% of the Consolidated assets or
revenues of the Parent Borrower and its Subsidiaries, determined as of the end
of the most recent Fiscal Year for which financial statements have been
delivered and recalculated at the end of each Fiscal Year thereafter and (e) any
Foreign Subsidiary required to be designated as a Material Foreign Subsidiary
pursuant to Section 7.14(d).  On the Closing Date, Foreign Subsidiaries
organized in India, Lithuania, Poland, China and Latvia do not meet the
requirement set forth above and are not Material Foreign Subsidiaries.
 
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the sum of (i) the Fronting Exposure of the Issuing Lender with respect
to Letters of Credit issued and outstanding at such time and (ii) the Fronting
Exposure of the Swingline Lender with respect to all Swingline Loans outstanding
at such time and (b) otherwise, an amount reasonably determined by the
Administrative Agent and the Issuing Lender that is entitled to Cash Collateral
hereunder at such time in their sole discretion.
 
 
 
-17-

--------------------------------------------------------------------------------

 
 
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding seven (7) years.
 
“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, the gross proceeds received by
any Credit Party or any of its Subsidiaries therefrom (including any cash, Cash
Equivalents, deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, as and when received) less the sum of (i) in the case
of an Asset Disposition, all income taxes and other taxes assessed by, or
reasonably estimated to be payable to, a Governmental Authority as a result of
such transaction (provided that if such estimated taxes exceed the amount of
actual taxes required to be paid in cash in respect of such Asset Disposition,
the amount of such excess shall constitute Net Cash Proceeds), (ii) all
reasonable out-of-pocket fees and expenses incurred in connection with such
transaction or event, (iii) the principal amount of, premium, if any, and
interest on any Indebtedness secured by a Lien on the asset (or a portion
thereof) disposed of, which Indebtedness is required to be repaid in connection
with such transaction or event, and (b) with respect to any Equity Issuance or
Debt Issuance, the gross cash proceeds received by any Credit Party or any of
its Subsidiaries therefrom less (i) all reasonable out-of-pocket legal,
underwriting and other fees and expenses incurred in connection therewith and
(ii) all income taxes and other taxes assessed by, or reasonably estimated to be
payable to, a Governmental Authority as a result of such transaction.
 
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (i) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 11.2
and (ii) has been approved by the Required Lenders.
 
“Non-Credit Party” means any Subsidiary of the Parent Borrower that is not a
Credit Party.
 
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
 
“Notes” means the collective reference to the Revolving Credit Notes, the
Swingline Note and the Term Loan Notes.
 
“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).
 
“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).
 
“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 4.2.
 
“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).
 
“Obligations” means, collectively, the US Obligations and the Cayman
Obligations.
 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the controller of the Parent Borrower substantially in the form
attached as Exhibit F.
 
 
 
-18-

--------------------------------------------------------------------------------

 
 
“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 4.12).
 
“Parent Borrower” has the meaning assigned thereto in the introductory paragraph
to this Agreement.
 
“Participant” has the meaning assigned thereto in Section 11.9(d).
 
“Participant Register” has the meaning assigned thereto in Section 11.9(d).
 
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
 
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
any Credit Party or any ERISA Affiliate or (b) has at any time within the
preceding seven (7) years been maintained, funded or administered for the
employees of any Credit Party or any current or former ERISA Affiliates.
 
“Permitted Acquisition” means any acquisition by the Parent Borrower or any
Subsidiary in the form of the acquisition of all or substantially all of the
assets, business or a line of business, or at least a majority of the
outstanding Equity Interests which have the ordinary voting power for the
election of directors of the board of directors (or equivalent governing body)
(whether through purchase, merger or otherwise), of any other Person if each
such acquisition meets all of the following requirements:
 
(a)          such acquisition shall be completed on a non-hostile basis;
 
(b)          the Person or business to be acquired shall be in a line of
business permitted pursuant to Section 8.11;
 
(c)          if such transaction is a merger or consolidation involving a
Borrower, such Borrower shall be the surviving Person;
 
 
(d)          if such transaction is a merger or consolidation involving a
Guarantor, a Guarantor (or a Person that will become a Guarantor upon such
merger or consolidation) shall be the surviving Person;
 
 
 
-19-

--------------------------------------------------------------------------------

 
 
(e)          no later than ten (10) Business Days prior to the proposed closing
date of such acquisition, the Parent Borrower shall have delivered to the
Administrative Agent an Officer’s Compliance Certificate for the most recent
fiscal quarter end preceding such acquisition for which financial statements are
available demonstrating, in form and substance reasonably satisfactory to the
Administrative Agent, that the Parent Borrower is in compliance on a Pro Forma
Basis (as of the date of the acquisition and after giving effect thereto and any
Indebtedness incurred in connection therewith) with (i) Section 8.13(b) and (ii)
a Consolidated Total Leverage Ratio no greater than 2.00 to 1.00;
 
(f)          no later than ten (10) Business Days after the proposed closing
date of such acquisition the Parent Borrower, to the extent requested by the
Administrative Agent, shall have delivered to the Administrative Agent promptly
upon the finalization thereof copies of substantially final documentation
delivered in connection therewith;
 
(g)          no Default or Event of Default shall have occurred and be
continuing both before and after giving effect to such acquisition; and
 
(h)          the Administrative Agent and the Required Lenders shall have
provided their written consent prior to the consummation of such acquisition if
the aggregate amount of the purchase price, including, but not limited to, any
assumed debt, earn-outs (valued at the maximum amount payable thereunder),
deferred payments, or Equity Interests of a Borrower, to be paid in cash on a
singular basis in connection with such acquisition (or series of related
acquisitions), together with all other acquisitions consummated during the term
of this Agreement exceeds $100,000,000 in the aggregate (excluding any portion
of the acquisitions paid from any Equity Issuance).
 
“Permitted Liens” means the Liens permitted pursuant to Section 8.2.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Platform” has the meaning assigned thereto in Section 7.2.
 
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs.  The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
 
“Pro Forma Basis” means, for purposes of calculating Consolidated EBITDA for any
period during which one or more Specified Transactions occurs, that such
Specified Transaction (and all other Specified Transactions that have been
consummated during the applicable period) shall be deemed to have occurred as of
the first day of the applicable period of measurement (a) excluding all income
statement items (whether positive or negative) attributable to the Property or
Person that are subject to any such Specified Disposition made during such
period, (b) including all income statement items (whether positive or negative)
attributable to the Property or Person acquired pursuant to any such Permitted
Acquisition (provided that such income statement items to be included are
reflected in financial statements or other financial data reasonably acceptable
to the Administrative Agent and based upon reasonable assumptions and
calculations which are expected to have a continuous impact) and (c) without
duplication of any other adjustments already included in clause (b) above or in
the calculation of Consolidated EBITDA for such period, after giving effect to
the pro forma adjustments with respect to such transaction; provided that in
each case any such pro forma adjustments (i) are reasonably expected to be
realized within twelve (12) months of such transaction as set forth in
reasonable detail on a certificate
 
 
 
-20-

--------------------------------------------------------------------------------

 
 
of a Responsible Officer of the Parent Borrower delivered to the Administrative
Agent and (ii) are calculated on a basis consistent with GAAP and Regulation S-X
of the Exchange Act of 1934 (including with respect to pro forma adjustments for
public company costs in connection with the Acquisition of any public company)
and (iii) represent less than 10% of Consolidated EBITDA (determined without
giving effect to this clause (iii).  For purposes of this definition, “Specified
Disposition” means any disposition of all or substantially all of the assets or
Equity Interests of any Subsidiary of the Parent Borrower or any division,
business unit, product line or line of business and “Specified Transaction”
means (x) any Specified Disposition and (y) any Permitted Acquisition.
 
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.
 
“Public Lenders” has the meaning assigned thereto in Section 7.2.
 
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
 
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Lender, as applicable.
 
“Register” has the meaning assigned thereto in Section 11.9(c).
 
“Reimbursement Obligation” means the obligation of the Parent Borrower to
reimburse the Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, advisors and
representatives of such Person and of such Person’s Affiliates.
 
“Required Lenders” means, at any date, any combination of two or more Lenders
having Total Credit Exposures representing more than fifty percent (50%) of the
Total Credit Exposures of all Lenders or, if the Revolving Credit Commitments
have been terminated, any combination of two or more Lenders holding more than
fifty percent (50%) of the Revolving Credit Exposure and outstanding Term Loans
at such time.  The Total Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.
 
“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, director, controller, vice president,
treasurer or assistant treasurer of such Person or any other officer of such
Person designated in writing by the applicable Borrower and reasonably
acceptable to the Administrative Agent.  Any document delivered hereunder or
under any other Loan Document that is signed by a Responsible Officer of a
Person shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Person and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Person.
 
“Restricted Payment” has the meaning assigned thereto in Section 8.6.
 
“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to,
and to purchase participations in L/C Obligations and Swingline Loans for the
account of, the applicable Borrower hereunder in an aggregate principal amount
at any time outstanding not to exceed the amount set forth opposite such
Revolving Credit Lender’s name on the Register, as such amount may be modified
at any time or from time to time pursuant to the terms hereof (including,
without limitation, Section 2.7) and (b) as to all Revolving Credit Lenders, the
aggregate commitment of all Revolving Credit Lenders to make Revolving Credit
Loans, as such amount may be modified at any time or from time to time pursuant
to the terms hereof.  The aggregate Revolving Credit Commitment of all the
Revolving Credit Lenders on the Closing Date shall be $200,000,000.  The initial
Revolving Credit Commitment of each Revolving Credit Lender is set forth
opposite the name of such Revolving Credit Lender on Schedule 1.1(a).
 
 
 
-21-

--------------------------------------------------------------------------------

 
 
“Revolving Credit Commitment Percentage” means, with respect to any Revolving
Credit Lender at any time, the percentage of the total Revolving Credit
Commitments of all the Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment.  If the Revolving Credit
Commitments have terminated or expired, the Revolving Credit Commitment
Percentages shall be determined based upon the Revolving Credit Commitments most
recently in effect, giving effect to any assignments.  The initial Revolving
Credit Commitment of each Revolving Credit Lender is set forth opposite the name
of such Revolving Credit Lender on Schedule 1.1(a).
 
“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time.
 
“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 2.7).
 
“Revolving Credit Facility Increase” has the meaning assigned thereto in
Section 2.7(a).
 
“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment.
 
“Revolving Credit Loan” means any revolving loan made to the Borrowers pursuant
to Section 2.1, including any Revolving Credit Facility Increases, and all such
revolving loans collectively as the context requires.
 
“Revolving Credit Maturity Date” means the earliest to occur of (a) March 3,
2020, (b) the date of termination of the entire Revolving Credit Commitment by
the Borrowers pursuant to Section 2.5, or (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 9.2(a).
 
“Revolving Credit Note” means a promissory note made by the Borrowers in favor
of a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, (i) for the Parent Borrower, substantially in the form
attached as Exhibit A-1 and (ii) for the Cayman Borrower, substantially in the
form attached as Exhibit A-2, and, in each case, any substitutes therefor, and
any replacements, restatements, renewals or extension thereof, in whole or in
part.
 
“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to the issuance of or drawing under any Letters of Credit occurring on such date
and any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements of outstanding unpaid drawings
under any Letters of Credit or any reductions in the maximum amount available
for drawing under Letters of Credit taking effect on such date.
 
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, the
United Nations Security Council or other relevant sanctions authority.
 
 
 
-22-

--------------------------------------------------------------------------------

 
 
“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (including, without limitation, Cuba,
Iran, North Korea, Sudan, Syria and the Crimea Region).
 
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Secured Cash Management Agreement” means any Cash Management Agreement between
or among any Credit Party and any Cash Management Bank.
 
“Secured Hedge Agreement” means any Hedge Agreement between or among any Credit
Party and any Hedge Bank.
 
“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement (other than an Excluded Swap Obligation) and
(ii) any Secured Cash Management Agreement.
 
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lender, the Swingline Lender, the Hedge Banks, the Cash Management
Banks, each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 10.5, any other holder from time to time of any
of any Secured Obligations and, in each case, their respective successors and
permitted assigns.
 
“Security Documents” means the collective reference to the US Collateral
Agreement, the Foreign Collateral Agreement, the Ubiquiti Hong Kong Share
Mortgage, the Ubiquiti International Cayman Share Charge, the Ubiquiti Cayman
Share Charge, the Ubiquiti Hong Kong Charge over Accounts and each other
agreement or writing pursuant to which any Credit Party pledges or grants a
security interest in any Property or assets securing any Secured Obligations or
Foreign Secured Obligations, as applicable.
 
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
 
“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by the Parent Borrower or any of its Subsidiaries that is subordinated
in right and time of payment to the Obligations on terms and conditions
reasonably satisfactory to the Administrative Agent.
 
 
 
-23-

--------------------------------------------------------------------------------

 
 
“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency).  Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Parent Borrower.
 
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
 
“Swingline Commitment” means the lesser of (a) $25,000,000 and (b) the Revolving
Credit Commitment.
 
“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.
 
“Swingline Lender” means Wells Fargo, in its capacity as swingline lender
hereunder or any successor thereto.
 
“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Parent Borrower pursuant to Section 2.2, and all such swingline loans
collectively as the context requires.
 
“Swingline Note” means a promissory note made by the Parent Borrower in favor of
the Swingline Lender evidencing the Swingline Loans made by the Swingline
Lender, substantially in the form attached as Exhibit A-3, and any substitutes
therefor, and any replacements, restatements, renewals or extension thereof, in
whole or in part.
 
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Term Loan Facility” means the term loan facility established pursuant to
Article II (including any Incremental Term Loans established pursuant to
Section 2.7).
 
“Term Loan Lender” means any Lender holding outstanding Term Loans.
 
“Term Loan Maturity Date” means (a) with regard to the Initial Term Loans, the
first to occur of (i) March 3, 2020, and (ii) the date of acceleration of the
Obligations pursuant to Section 9.2(a) and (b) with regard to any Incremental
Term Loan, the earlier of (i) the maturity date thereof as determined by the
applicable Lenders pursuant to Section 2.7(f) and (ii) the acceleration of the
Obligations pursuant to Section 9.2(a).
 
“Term Loan Note” means a promissory note made by the Parent Borrower in favor of
a Term Loan Lender evidencing the portion of the Term Loans made by such Term
Loan Lender, substantially in the form attached as Exhibit A-4, and any
substitutes therefor, and any replacements, restatements, renewals or extension
thereof, in whole or in part.
 
 
 
-24-

--------------------------------------------------------------------------------

 
 
“Term Loans” means the Initial Term Loans and any Incremental Term Loan, and
“Term Loan” means any of such Term Loans.
 
“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Borrowers in an aggregate amount in excess of the
Threshold Amount: (a) a “Reportable Event” described in Section 4043 of ERISA
for which the thirty (30) day notice requirement has not been waived by the
PBGC, or (b) the withdrawal of any Credit Party or any ERISA Affiliate from a
Pension Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC, or
(e) any other event or condition which would constitute grounds under
Section 4042(a) of ERISA for the termination of, or the appointment of a trustee
to administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 430(k) of the Code or Section 303 of ERISA, or (g) the determination
that any Pension Plan or Multiemployer Plan is considered an at-risk plan or
plan in endangered or critical status with the meaning of Sections 430, 431 or
432 of the Code or Sections 303, 304 or 305 of ERISA or (h) the partial or
complete withdrawal of any Credit Party or any ERISA Affiliate from a
Multiemployer Plan if withdrawal liability is asserted by such plan, or (i) any
event or condition which results in the reorganization or insolvency of a
Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (j) any event or
condition which results in the termination of a Multiemployer Plan under
Section 4041A of ERISA or the institution by PBGC of proceedings to terminate a
Multiemployer Plan under Section 4042 of ERISA, or (k) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Credit Party or any ERISA
Affiliate.
 
“Threshold Amount” means $25,000,000.
 
“Total Credit Exposure” means, as to any Lender at any time, the unused
Revolving Credit Commitments, Revolving Credit Exposure and outstanding Term
Loans of such Lender at such time.
 
“Transactions” means, collectively, (a) the refinancing of all Indebtedness
outstanding under the Existing Credit Agreement, (b) the initial Extensions of
Credit and (c) the payment of costs and expenses incurred in connection with the
foregoing.
 
“Ubiquiti Cayman” means Ubiquiti Cayman Limited, an exempted company
incorporated under the laws of the Cayman Islands.
 
“Ubiquiti Cayman Guaranty” means the Amended and Restated Cayman Subsidiary
Guaranty Agreement dated as of the date hereof, executed by Ubiquiti Cayman in
favor of the Administrative Agent, for the ratable benefit of the Secured
Parties.
 
“Ubiquiti Cayman Share Charge” means the equitable charge over shares dated as
of May 5, 2014, pursuant to which the Administrative Agent, for the benefit of
the Secured Parties, is granted a security interest (or the equivalent under
Cayman Islands law) in one-hundred percent (100%) of the Equity Interests of
Ubiquiti Cayman.
 
 
 
-25-

--------------------------------------------------------------------------------

 
 
“Ubiquiti International Cayman Share Charge” means the equitable charge over
shares dated as of May 5, 2014, pursuant to which the Administrative Agent, for
the benefit of the Secured Parties, is granted a security interest (or the
equivalent under Cayman Islands law) in sixty-five percent (65%) of the Equity
Interests of the Cayman Borrower.
 
“Ubiquiti Hong Kong” means Ubiquiti Networks International Limited, a company
formed under the laws of Hong Kong.
 
“Ubiquiti Hong Kong Guaranty” means the unconditional guarantee and indemnity
governed by the laws of Hong Kong dated as of May 5, 2014 executed by Ubiquiti
Hong Kong in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties.
 
“Ubiquiti Hong Kong Share Mortgage” means the share mortgage governed by the
laws of Hong Kong dated as of May 5, 2014 executed by the Cayman Borrower in
favor of the Administrative Agent, pursuant to which the Administrative Agent,
for the benefit of the Secured Parties, is granted a security interest (or the
equivalent under Hong Kong law) in one-hundred percent (100%) of the Equity
Interests of Ubiquiti Hong Kong.
 
“Ubiquiti Hong Kong Charge over Accounts” means the charge over accounts and
securities governed by the laws of Hong Kong dated as of May 5, 2014 executed by
Ubiquiti Hong Kong in favor of the Administrative Agent pursuant to which the
Administrative Agent, for the benefit of the Secured Parties, is granted a
security interest (or the equivalent under Hong Kong law) in all deposit
accounts, securities accounts and similar accounts and all cash and cash
equivalents held therein.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York.
 
“United States” means the United States of America.
 
“US Collateral Agreement” means the Amended and Restated US Collateral Agreement
dated as of the date hereof executed by the US Credit Parties in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties.
 
“US Credit Parties” means the Parent Borrower and the US Guarantors.
 
“US Guarantors” all direct and indirect Domestic Subsidiaries of the Parent
Borrower in existence on the Closing Date or which become a party to the US
Subsidiary Guaranty Agreement pursuant to Section 7.14 (other than (a) a direct
or indirect Domestic Subsidiary of a Foreign Subsidiary or (b) a Foreign
Subsidiary Holdco).
 
“US Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans made to the Parent
Borrower under the Credit Facility and (b) all other fees and commissions
(including attorneys’ fees), charges, indebtedness, loans, liabilities,
financial accommodations, obligations, covenants and duties owing by the US
Credit Parties and each of their respective Subsidiaries to the Lenders, the
Issuing Lender or the Administrative Agent, in each case under any Loan
Document, with respect to any Loan or Letter of Credit of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note and including interest and fees that accrue after the
commencement by or against any US Credit Party or any Subsidiary thereof of any
proceeding under any Debtor Relief Laws, naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.
 
 
 
-26-

--------------------------------------------------------------------------------

 
 
“US Subsidiary Guaranty Agreement” means that certain US Subsidiary Guaranty
Agreement substantially in the form of Exhibit I made by certain Domestic
Subsidiaries of the Parent Borrower in favor of the Administrative Agent, for
the benefit of the Secured Parties.
 
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 4.11(g).
 
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
 
“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
the Parent Borrower and/or one or more of its Wholly-Owned Subsidiaries (except
for directors’ qualifying shares or other shares required by Applicable Law to
be owned by a Person other than the Parent Borrower and/or one or more of its
Wholly-Owned Subsidiaries).
 
“Withholding Agent” means the Parent Borrower, Cayman Borrower and the
Administrative Agent.
 
SECTION 1.2                           Other Definitions and Provisions.  With
reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document: (a) the definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined, (b) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms, (c) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (d) the word “will” shall be construed to have the same meaning and
effect as the word “shall”, (e) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (f) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (g) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (h) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (i) the term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form, (j) in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including;” the words
“to” and “until” each mean “to but excluding;” and the word “through” means “to
and including” and (k) section headings herein and in the other Loan Documents
are included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
SECTION 1.3                           Accounting Terms.
 
(a)          All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with GAAP, applied on
a consistent basis, as in effect from time to time and in a manner consistent
with that used in preparing the audited financial statements required by
Section 7.1(a), except as otherwise specifically prescribed
herein.  Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Parent Borrower and its Subsidiaries shall
be deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded.
 
 
 
-27-

--------------------------------------------------------------------------------

 
 
(b)          If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and the
Borrower Agent or the Required Lenders shall so request, the Administrative
Agent, the Lenders and the Borrower Agent shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Parent Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
 
SECTION 1.4                           UCC Terms.  Terms defined in the UCC in
effect on the Closing Date and not otherwise defined herein shall, unless the
context otherwise indicates, have the meanings provided by those
definitions.  Subject to the foregoing, the term “UCC” refers, as of any date of
determination, to the UCC then in effect.
 
SECTION 1.5                           Rounding.  Any financial ratios required
to be maintained pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
 
SECTION 1.6                           References to Agreement and Laws.  Unless
otherwise expressly provided herein, (a) any definition or reference to
formation documents, governing documents, agreements (including the Loan
Documents) and other contractual documents or instruments shall be deemed to
include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not expressly
prohibited by any Loan Document; and (b) any definition or reference to any
Applicable Law, including, without limitation, the Code, the Commodity Exchange
Act, ERISA, the Exchange Act, the PATRIOT Act, the Securities Act of 1933, the
UCC, the Investment Company Act of 1940, the Interstate Commerce Act, the
Trading with the Enemy Act of the United States or any of the foreign assets
control regulations of the United States Treasury Department, shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.
 
SECTION 1.7                           Times of Day.  Unless otherwise specified,
all references herein to times of day shall be references to Pacific time
(daylight or standard, as applicable).
 
SECTION 1.8                           Letter of Credit Amounts.  Unless
otherwise specified, all references herein to the amount of a Letter of Credit
at any time shall be deemed to mean the maximum face amount of such Letter of
Credit after giving effect to all increases thereof contemplated by such Letter
of Credit or the Letter of Credit Application therefor (at the time specified
therefor in such applicable Letter of Credit or Letter of Credit Application and
as such amount may be reduced by (a) any permanent reduction of such Letter of
Credit or (b) any amount which is drawn, reimbursed and no longer available
under such Letter of Credit).
 
SECTION 1.9                           Guarantees and Non-Recourse
Indebtedness.  Unless otherwise specified, (i) the amount of any Guarantee shall
be the lesser of the principal amount of the obligations guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Guarantee and (ii)
the amount of any Indebtedness which is limited or is non-recourse to a Person
or for which recourse is limited to an identified asset shall be valued at the
lesser of (A) if applicable, the limited amount of such obligations, and (B) if
applicable, the fair market value of such assets securing such obligation.
 
 
 
-28-

--------------------------------------------------------------------------------

 
 
SECTION 1.10                           Covenant Compliance Generally.  For
purposes of determining compliance under Sections 8.1, 8.2, 8.3, 8.5, 8.6 and
8.12, any amount in a currency other than Dollars will be converted to Dollars
in a manner consistent with that used in calculating Consolidated Net Income in
the most recent annual financial statements of the Parent Borrower and its
Subsidiaries delivered pursuant to Section 7.1(a).  Notwithstanding the
foregoing, for purposes of determining compliance with Sections 8.1, 8.2, 8.3
and 8.12, with respect to any amount of Indebtedness, Investment or Capital
Expenditure in a currency other than Dollars, no breach of any basket contained
in such sections shall be deemed to have occurred solely as a result of changes
in rates of exchange occurring after the time such Indebtedness, Investment or
Capital Expenditure is incurred; provided that for the avoidance of doubt, the
foregoing provisions of this Section 1.10 shall otherwise apply to such
Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred at any time under such Sections.
 
ARTICLE II

 
CREDIT FACILITIES
 
SECTION 2.1                           Revolving Credit Loans.  Subject to the
terms and conditions of this Agreement and the other Loan Documents, and in
reliance upon the representations and warranties set forth in this Agreement and
the other Loan Documents, each Revolving Credit Lender severally agrees to make
Revolving Credit Loans to the Cayman Borrower and/or the Parent Borrower in
Dollars from time to time from the Closing Date through, but not including, the
Revolving Credit Maturity Date as requested by the Borrower Agent in accordance
with the terms of Section 2.3; provided, that (a) the Revolving Credit
Outstandings shall not exceed the Revolving Credit Commitment of all the
Revolving Credit Lenders and (b) the Revolving Credit Exposure of any Revolving
Credit Lender shall not at any time exceed such Revolving Credit Lender’s
Revolving Credit Commitment.  Each Revolving Credit Loan by a Revolving Credit
Lender shall be in a principal amount equal to such Revolving Credit Lender’s
Revolving Credit Commitment Percentage of the aggregate principal amount of
Revolving Credit Loans requested on such occasion.  Subject to the terms and
conditions hereof, the Cayman Borrower and the Parent Borrower may borrow, repay
and reborrow Revolving Credit Loans hereunder until the Revolving Credit
Maturity Date.
 
SECTION 2.2                           Swingline Loans.
 
(a)          Availability.  Subject to the terms and conditions of this
Agreement and the other Loan Documents, including, without limitation,
Section 5.2(d) of this Agreement, and in reliance upon the representations and
warranties set forth in this Agreement and the other Loan Documents, the
Swingline Lender may, in its sole discretion, make Swingline Loans to the Parent
Borrower in Dollars from time to time from the Closing Date through, but not
including, the Revolving Credit Maturity Date; provided, that (a) after giving
effect to any amount requested, the Revolving Credit Outstandings shall not
exceed the Revolving Credit Commitment and (b) the aggregate principal amount of
all outstanding Swingline Loans (after giving effect to any amount requested)
shall not exceed the Swingline Commitment.
 
 
 
-29-

--------------------------------------------------------------------------------

 
 
 
(b)          Refunding.
 
(i)           Swingline Loans shall be refunded by the Revolving Credit Lenders
on demand by the Swingline Lender.  Such refundings shall be made by the
Revolving Credit Lenders in accordance with their respective Revolving Credit
Commitment Percentages and shall thereafter be reflected as Revolving Credit
Loans of the Revolving Credit Lenders on the books and records of the
Administrative Agent.  Each Revolving Credit Lender shall fund its respective
Revolving Credit Commitment Percentage of Revolving Credit Loans as required to
repay Swingline Loans outstanding to the Swingline Lender upon demand by the
Swingline Lender but in no event later than 1:00 p.m. on the next succeeding
Business Day after such demand is made.  No Revolving Credit Lender’s obligation
to fund its respective Revolving Credit Commitment Percentage of a Swingline
Loan shall be affected by any other Revolving Credit Lender’s failure to fund
its Revolving Credit Commitment Percentage of a Swingline Loan, nor shall any
Revolving Credit Lender’s Revolving Credit Commitment Percentage be increased as
a result of any such failure of any other Revolving Credit Lender to fund its
Revolving Credit Commitment Percentage of a Swingline Loan.
 
(ii)           The Parent Borrower shall pay to the Swingline Lender on demand
the amount of such Swingline Loans to the extent amounts received from the
Revolving Credit Lenders are not sufficient to repay in full the outstanding
Swingline Loans requested or required to be refunded.  In addition, the Parent
Borrower hereby authorizes the Administrative Agent to charge any account
maintained by the Parent Borrower with the Swingline Lender (up to the amount
available therein) in order to immediately pay the Swingline Lender the amount
of such Swingline Loans to the extent amounts received from the Revolving Credit
Lenders are not sufficient to repay in full the outstanding Swingline Loans
requested or required to be refunded.  If any portion of any such amount paid to
the Swingline Lender shall be recovered by or on behalf of the Parent Borrower
from the Swingline Lender in bankruptcy or otherwise, the loss of the amount so
recovered shall be ratably shared among all the Revolving Credit Lenders in
accordance with their respective Revolving Credit Commitment Percentages (unless
the amounts so recovered by or on behalf of the Parent Borrower pertain to a
Swingline Loan extended after the occurrence and during the continuance of an
Event of Default of which the Administrative Agent has received notice in the
manner required pursuant to Section 10.3 and which such Event of Default has not
been waived by the Required Lenders or the Lenders, as applicable).
 
(iii)           Each Revolving Credit Lender acknowledges and agrees that its
obligation to refund Swingline Loans in accordance with the terms of this
Section is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Article V.  Further, each Revolving Credit Lender agrees
and acknowledges that if prior to the refunding of any outstanding Swingline
Loans pursuant to this Section, one of the events described in Section 9.1(i) or
(j) shall have occurred, each Revolving Credit Lender will, on the date the
applicable Revolving Credit Loan would have been made, purchase an undivided
participating interest in the Swingline Loan to be refunded in an amount equal
to its Revolving Credit Commitment Percentage of the aggregate amount of such
Swingline Loan.  Each Revolving Credit Lender will immediately transfer to the
Swingline Lender, in immediately available funds, the amount of its
participation and upon receipt thereof the Swingline Lender will deliver to such
Lender a certificate evidencing such participation dated the date of receipt of
such funds and for such amount.  Whenever, at any time after the Swingline
Lender has received from any Revolving Credit Lender such Revolving Credit
Lender’s participating interest in a Swingline Loan, the Swingline Lender
receives any payment on account thereof, the Swingline Lender will distribute to
such Revolving Credit Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Credit Lender’s participating interest was
outstanding and funded).
 
 
 
-30-

--------------------------------------------------------------------------------

 
 
 
(c)          Defaulting Lenders.  Notwithstanding anything to the contrary
contained in this Agreement, this Section 2.2 shall be subject to the terms and
conditions of Section 4.13 and Section 4.14.
 
SECTION 2.3                           Procedure for Advances of Revolving Credit
Loans and Swingline Loans.
 
(a)          Requests for Borrowing.  The Borrower Agent, on behalf of itself or
the Cayman Borrower, shall give the Administrative Agent irrevocable prior
written notice substantially in the form of Exhibit B (a “Notice of Borrowing”)
not later than 11:00 a.m. (i) on the same Business Day as each Base Rate Loan
and each Swingline Loan and (ii) at least three (3) Business Days before each
LIBOR Rate Loan, of its intention to borrow, specifying (A) the date of such
borrowing, which shall be a Business Day, (B) the amount of such borrowing,
which shall be, (x) with respect to Base Rate Loans (other than Swingline Loans)
in an aggregate principal amount of $3,000,000 or a whole multiple of $1,000,000
in excess thereof, (y) with respect to LIBOR Rate Loans in an aggregate
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof and (z) with respect to Swingline Loans in an aggregate principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof, (C) whether such
Loan is to be a Revolving Credit Loan or Swingline Loan, (D) in the case of a
Revolving Credit Loan whether the Loans are to be LIBOR Rate Loans or Base Rate
Loans, (E) whether such Loan will be made to the Parent Borrower or the Cayman
Borrower and (F) in the case of a LIBOR Rate Loan, the duration of the Interest
Period applicable thereto.  If the Borrower Agent fails to specify a type of
Loan in a Notice of Borrowing, then the applicable Loans shall be made as Base
Rate Loans.  If the Borrower Agent requests a Borrowing of LIBOR Rate Loans in
any such Notice of Borrowing, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month.  A Notice of
Borrowing received after 11:00 a.m. shall be deemed received on the next
Business Day.  The Administrative Agent shall promptly notify the Revolving
Credit Lenders of each Notice of Borrowing.
 
(b)          Disbursement of Revolving Credit and Swingline Loans.  Not later
than 1:00 p.m. on the proposed borrowing date, (i) each Revolving Credit Lender
will make available to the Administrative Agent, for the account of the Parent
Borrower or the Cayman Borrower, at the office of the Administrative Agent in
funds immediately available to the Administrative Agent, such Revolving Credit
Lender’s Revolving Credit Commitment Percentage of the Revolving Credit Loans to
be made on such borrowing date and (ii) the Swingline Lender will make available
to the Administrative Agent, for the account of the Parent Borrower, at the
office of the Administrative Agent in funds immediately available to the
Administrative Agent, the Swingline Loans to be made on such borrowing
date.  Each Borrower hereby irrevocably authorizes the Administrative Agent to
disburse the proceeds of each borrowing requested pursuant to this Section in
immediately available funds by crediting or wiring such proceeds to the deposit
account of the Parent Borrower or the Cayman Borrower, as applicable, identified
in the most recent notice substantially in the form attached as Exhibit C (a
“Notice of Account Designation”) delivered by the Borrower Agent to the
Administrative Agent or as may be otherwise agreed upon by the Borrower Agent,
on behalf of itself or the Cayman Borrower, and the Administrative Agent from
time to time.  Subject to Section 4.7 hereof, the Administrative Agent shall not
be obligated to disburse the portion of the proceeds of any Revolving Credit
Loan requested pursuant to this Section to the extent that any Revolving Credit
Lender has not made available to the Administrative Agent its Revolving Credit
Commitment Percentage of such Loan.  Revolving Credit Loans to be made for the
purpose of refunding Swingline Loans shall be made by the Revolving Credit
Lenders as provided in Section 2.2(b).
 
SECTION 2.4                           Repayment and Prepayment of Revolving
Credit and Swingline Loans.
 
(a)          Repayment on Termination Date.  (i) Each Borrower hereby agrees to
repay the outstanding principal amount of all Revolving Credit Loans made to
such Borrower in full on the Revolving Credit Maturity Date, and (ii) the Parent
Borrower agrees to repay the outstanding principal amount of all Swingline Loans
in accordance with Section 2.2(b) (but, in any event, no later than the
Revolving Credit Maturity Date), together, in each case, with all accrued but
unpaid interest thereon.
 
 
 
-31-

--------------------------------------------------------------------------------

 
 
 
(b)          Mandatory Prepayments.  If at any time the Revolving Credit
Outstandings exceed the Revolving Credit Commitment, the Parent Borrower and
Cayman Borrower, as applicable, agree to repay promptly upon notice from the
Administrative Agent, by payment to the Administrative Agent for the account of
the Revolving Credit Lenders, Revolving Credit Outstandings in an amount equal
to such excess with each such repayment applied first, if such repayment is made
by the Parent Borrower, to the principal amount of outstanding Swingline Loans,
second to the principal amount of outstanding Revolving Credit Loans and third,
with respect to any Letters of Credit then outstanding, if such repayment is
made by the Parent Borrower, a payment of Cash Collateral into a Cash Collateral
account opened by the Administrative Agent, for the benefit of the Revolving
Credit Lenders, in an amount equal to such excess (such Cash Collateral to be
applied in accordance with Section 9.2(b)).
 
(c)          Optional Prepayments.  The Parent Borrower and the Cayman Borrower
may at any time and from time to time prepay Revolving Credit Loans and
Swingline Loans, in whole or in part, without premium or penalty (other than
pursuant to Section 4.9), with irrevocable prior written notice to the
Administrative Agent substantially in the form attached as Exhibit D (a “Notice
of Prepayment”) given not later than 11:00 a.m. (i) on the same Business Day as
each Base Rate Loan and each Swingline Loan and (ii) at least three (3) Business
Days before each LIBOR Rate Loan, specifying the date and amount of prepayment
and whether the prepayment is of LIBOR Rate Loans, Base Rate Loans, Swingline
Loans or a combination thereof, and, if of a combination thereof, the amount
allocable to each.  Upon receipt of such notice, the Administrative Agent shall
promptly notify each Revolving Credit Lender.  If any such notice is given, the
amount specified in such notice shall be due and payable on the date set forth
in such notice.  Partial prepayments shall be in an aggregate amount of
$3,000,000 or a whole multiple of $1,000,000 in excess thereof with respect to
Base Rate Loans (other than Swingline Loans), $5,000,000 or a whole multiple of
$1,000,000 in excess thereof with respect to LIBOR Rate Loans and $500,000 or a
whole multiple of $100,000 in excess thereof with respect to Swingline Loans.  A
Notice of Prepayment received after 11:00 a.m. shall be deemed received on the
next Business Day.  Each such repayment shall be accompanied by any amount
required to be paid pursuant to Section 4.9 hereof.  Notwithstanding the
foregoing, any Notice of a Prepayment delivered in connection with any
refinancing of all of the Credit Facility or other transaction, may be, if
expressly so stated to be, contingent upon the consummation of such refinancing
or other transaction and may be revoked by the Borrowers in the event such
refinancing is not consummated (provided that the failure of such contingency
shall not relieve the Borrowers from their respective obligations in respect
thereof under Section 4.9).
 
(d)          Limitation on Prepayment of LIBOR Rate Loans.  The Borrowers may
not prepay any LIBOR Rate Loan on any day other than on the last day of the
Interest Period applicable thereto unless such prepayment is accompanied by any
amount required to be paid pursuant to Section 4.9 hereof.
 
SECTION 2.5                           Permanent Reduction of the Revolving
Credit Commitment.
 
(a)          Voluntary Reduction.  The Borrowers shall have the right at any
time and from time to time, upon at least five (5) Business Days prior
irrevocable written notice to the Administrative Agent, to permanently reduce,
without premium or penalty, (i) the entire Revolving Credit Commitment at any
time or (ii) portions of the Revolving Credit Commitment, from time to time, in
an aggregate principal amount not less than $3,000,000 or any whole multiple of
$1,000,000 in excess thereof.  Any reduction of the Revolving Credit Commitment
shall be applied to the Revolving Credit Commitment of each Revolving Credit
Lender according to its Revolving Credit Commitment Percentage.  All Commitment
Fees accrued until the effective date of any termination of the Revolving Credit
Commitment shall be paid on the effective date of such
termination.  Notwithstanding the foregoing, any notice to reduce the Revolving
Credit Commitment delivered in connection with any refinancing of all of the
Revolving Credit Facility or other transaction, may be, if expressly so stated
to be, contingent upon the consummation of such refinancing or other transaction
and may be revoked by the Borrowers in the event such refinancing is not
consummated (provided that the failure of such contingency shall not relieve the
Borrowers from their respective obligations in respect thereof under Section
4.9).
 
 
 
-32-

--------------------------------------------------------------------------------

 
 
 
(b)          Corresponding Payment.  Each permanent reduction permitted pursuant
to this Section shall be accompanied by a payment of principal sufficient to
reduce the aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced, and if the aggregate amount of all outstanding Letters
of Credit exceeds the Revolving Credit Commitment as so reduced, the applicable
Borrower shall be required to deposit Cash Collateral in a Cash Collateral
account opened by the Administrative Agent in an amount equal to such
excess.  Such Cash Collateral shall be applied in accordance with
Section 9.2(b).  Any reduction of the Revolving Credit Commitment to zero shall
be accompanied by payment of all outstanding Revolving Credit Loans and
Swingline Loans (and furnishing of Cash Collateral satisfactory to the
Administrative Agent for all L/C Obligations) and shall result in the
termination of the Revolving Credit Commitment and the Swingline Commitment and
the Revolving Credit Facility.  If the reduction of the Revolving Credit
Commitment requires the repayment of any LIBOR Rate Loan, such repayment shall
be accompanied by any amount required to be paid pursuant to Section 4.9 hereof.
 
SECTION 2.6                           Termination of Revolving Credit
Facility.  The Revolving Credit Facility and the Revolving Credit Commitments
shall terminate on the Revolving Credit Maturity Date.
 
SECTION 2.7                           Increase in Revolving Credit Commitments;
Incremental Loans.
 
(a)          Request for Increase.  At any time after the Closing Date, upon
written notice to the Administrative Agent, the Borrower Agent may from time to
time request (i) one or more incremental term loans (each, an “Incremental Term
Loan”) or (ii) one or more increases in the Revolving Credit Commitments (each,
a “Revolving Credit Facility Increase” and all such Revolving Credit Facility
Increases, together with the initial principal amount of the Incremental Term
Loans, the “Incremental Increases”); provided that (A) the aggregate principal
amount for all such Incremental Increases shall not exceed $50,000,000 and (B)
any such request for an increase shall be in a minimum amount of $10,000,000 or,
if less, the remaining amount permitted pursuant to the foregoing clause (A).
 
(b)          Incremental Lenders.  Each notice from the Borrower Agent pursuant
to this Section shall set forth the requested amount and proposed terms of the
relevant Incremental Increase.  Incremental Increases may be provided by any
existing Lender or by any other Persons (each, an “Incremental Lender”);
provided that the Administrative Agent, the Issuing Lender and the Swingline
Lender, as applicable, shall have consented (such consent not to be unreasonably
withheld, conditioned or delayed) to such Incremental Lender’s providing such
Incremental Increase to the extent any such consent would be required under
Section 11.9(b) for an assignment of Loans or Revolving Credit Commitments, as
applicable, to such Incremental Lender.  At the time of sending such notice, the
Borrower Agent (in consultation with the Administrative Agent) shall specify the
time period within which each Incremental Lender is requested to respond, which
shall in no event be less than ten (10) Business Days from the date of delivery
of such notice to the proposed Incremental Lenders.  Each proposed Incremental
Lender may elect or decline, in its sole discretion, and shall notify the
Administrative Agent within such time period whether it agrees, to provide an
Incremental Increase and, if so, whether by an amount equal to, greater than or
less than requested.  Any Person not responding within such time period shall be
deemed to have declined to provide an Incremental Increase.
 
 
 
-33-

--------------------------------------------------------------------------------

 
 
 
(c)          Increase Effective Date and Allocations.  The Administrative Agent
and the Borrower Agent shall determine the effective date (the “Increase
Effective Date”) and the final allocation of such Incremental Increase (limited
in the case of the Incremental Lenders to their own respective allocations
thereof).  The Administrative Agent shall promptly notify the Borrower Agent and
the Incremental Lenders of the final allocation of such Incremental Increases
and the Increase Effective Date.
 
(d)          Conditions to Effectiveness of Increase.  Any Incremental Increase
shall become effective as of such Increase Effective Date, provided that:
 
(i)           no Default or Event of Default shall exist on such Increase
Effective Date immediately prior to or after giving effect to (A) such
Incremental Increase or (B) the making of any Extensions of Credit pursuant
thereto; and
 
(ii)           the Parent Borrower is in pro forma compliance with the financial
covenants set forth in Section 8.13 based on the financial statements most
recently delivered pursuant to Section 7.1 after giving effect to such
Incremental Increase (assuming that the entire applicable Incremental Term Loan
and/or Revolving Credit Facility Increase is fully funded on the effective date
thereof).
 
(e)          Terms of Revolving Credit Facility Increases.
 
(i)           Revolving Credit Loans made with respect to the Revolving Credit
Facility Increase shall mature on the Revolving Credit Maturity Date and shall
be subject to the same terms and conditions as the other Revolving Credit Loans;
 
(ii)           the outstanding Revolving Credit Loans and Revolving Credit
Commitment Percentages of Swingline Loans and L/C Obligations will be
reallocated by the Administrative Agent on the applicable Increase Effective
Date among the Revolving Credit Lenders (including the Incremental Lenders
providing such Revolving Credit Facility Increase) in accordance with their
revised Revolving Credit Commitment Percentages (and the Revolving Credit
Lenders (including the Incremental Lenders providing such Revolving Credit
Facility Increase) agree to make all payments and adjustments necessary to
effect such reallocation and the Borrowers shall pay any and all costs required
pursuant to Section 4.9 in connection with such reallocation as if such
reallocation were a repayment);
 
(iii)           the terms and conditions applicable to such Revolving Credit
Facility Increase shall, except to the extent otherwise provided in this Section
2.7, be identical to the terms and conditions applicable to the Revolving Credit
Facility;
 
(iv)           each Revolving Credit Facility Increase shall constitute US
Obligations or Cayman Obligations, as applicable, of the applicable Borrower and
shall be secured and guaranteed with the other Extensions of Credit on a pari
passu basis; and
 
(v)           any Incremental Lender with a Revolving Credit Facility Increase
shall be entitled to the same voting rights as the existing Revolving Credit
Lenders under the Revolving Credit Facility and any Extensions of Credit made in
connection with each Revolving Credit Facility Increase shall receive proceeds
of prepayments on the same basis as the other Revolving Credit Loans made
hereunder.
 
 
 
-34-

--------------------------------------------------------------------------------

 
 
 
(f)          Terms of Incremental Term Loans.
 
(i)           the maturity date and principal amortization for each Incremental
Term Loan shall be determined by the applicable Incremental Lenders and the
Borrower Agent on the applicable Increase Effective Date; provided that no
Incremental Term Loan will have a shorter weighted average life to maturity than
the remaining weighted average life to maturity of the Initial Term Loan or a
maturity date earlier than the Term Loan Maturity Date;
 
(ii)           the Applicable Margin and pricing grid, if applicable, for each
Incremental Term Loan shall be determined by the applicable Incremental Lenders
and the Borrower Agent on the applicable Increase Effective Date and shall be
reasonably acceptable to the Administrative Agent;
 
(iii)           except as provided in this Section 2.7, all other terms and
conditions applicable to any Incremental Term Loan shall be consistent with the
terms and conditions applicable to the Initial Term Loan; and
 
(iv)           each Incremental Term Loan shall constitute US Obligations or
Cayman Obligations, as applicable, of the applicable Borrower and shall be
secured and guaranteed with the other Extensions of Credit on a pari passu
basis.
 
(g)          Incremental Amendment.  Each such Incremental Increase shall be
effected pursuant to an amendment (an “Incremental Amendment”) to this Agreement
and, as appropriate, the other Loan Documents, executed by the Borrowers, the
Administrative Agent and the applicable Incremental Lenders, which Incremental
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.7.
 
SECTION 2.8                           Initial Term Loan.  Subject to the terms
and conditions of this Agreement and the other Loan Documents, and in reliance
upon the representations and warranties set forth in this Agreement and the
other Loan Documents, each Term Loan Lender severally agrees to make the Initial
Term Loan to the Parent Borrower on the Closing Date in a principal amount equal
to the amount of such Lender’s Initial Term Loan commitment as set forth on
Schedule 1.1(a).  Any obligation of the Term Loan Lenders to fund the Initial
Term Loan shall terminate upon funding of the Initial Term Loan on the Closing
Date.
 
SECTION 2.9                           Procedure for Advance of Term Loans.
 
(a)          Initial Term Loan.  The Parent Borrower shall give the
Administrative Agent an irrevocable Notice of Borrowing prior to 11:00 a.m. on
the Closing Date requesting that the Term Loan Lenders make the Initial Term
Loan as a Base Rate Loan on such date (provided that the Parent Borrower may
request, no later than three (3) Business Days prior to the Closing Date, that
the Term Loan Lenders make the Initial Term Loan as a LIBOR Rate Loan if the
Parent Borrower has delivered to the Administrative Agent a letter in form and
substance reasonably satisfactory to the Administrative Agent indemnifying the
Lenders in the manner set forth in Section 4.9 of this Agreement).  Upon receipt
of such Notice of Borrowing from the Parent Borrower, the Administrative Agent
shall promptly notify each Term Loan Lender thereof.  Not later than 1:00 p.m.
on the Closing Date, each Term Loan Lender will make available to the
Administrative Agent for the account of the Parent Borrower, at the
Administrative Agent’s Office in immediately available funds, the amount of such
Initial Term Loan to be made by such Term Loan Lender on the Closing Date.  The
Parent Borrower hereby irrevocably authorizes the Administrative Agent to
disburse the proceeds of the Initial Term Loan in immediately available funds by
wire transfer to such Person or Persons as may be designated by the Parent
Borrower in writing.
 
(b)       Incremental Term Loans.  Any Incremental Term Loans shall be borrowed
pursuant to, and in accordance with Section 2.7.
 
 
 
-35-

--------------------------------------------------------------------------------

 
 
 
SECTION 2.10                           Repayment of Term Loans.
 
(a)          Initial Term Loan.  The Parent Borrower shall repay the aggregate
outstanding principal amount of the Initial Term Loan in consecutive quarterly
installments on the last Business Day of each of March, June, September and
December commencing June 30, 2015 as set forth below, except as the amounts of
individual installments may be adjusted pursuant to Section 2.11 hereof:
 
PAYMENT DATE
PRINCIPAL INSTALLMENT
($)
June 30, 2015
$2,500,000
September 30, 2015
$2,500,000
December 31, 2015
$2,500,000
March 31, 2016
$2,500,000
June 30, 2016
$2,500,000
September 30, 2016
$2,500,000
December 31, 2016
$2,500,000
March 31, 2017
$2,500,000
June 30, 2017
$3,750,000
September 30, 2017
$3,750,000
December 31, 2017
$3,750,000
March 31, 2018
$3,750,000
June 30, 2018
$3,750,000
September 30, 2018
$3,750,000
December 31, 2018
$3,750,000
March 31, 2019
$3,750,000
June 30, 2019
$3,750,000
September 30, 2019
$3,750,000
December 31, 2019
$3,750,000
Maturity Date
Remaining Outstanding Principal Amount
   

If not sooner paid, the Initial Term Loan shall be paid in full, together with
accrued interest thereon, on the Term Loan Maturity Date.
 
(b)          Incremental Term Loans.  The Parent Borrower shall repay the
aggregate outstanding principal amount of any Incremental Term Loan as
determined pursuant to, and in accordance with, Section 2.7.
 
SECTION 2.11                           Prepayments of Term Loans.
 
(a)          Optional Prepayments.  The Parent Borrower shall have the right at
any time and from time to time, without premium or penalty, to prepay the Term
Loans, in whole or in part, upon delivery to the Administrative Agent of a
Notice of Prepayment not later than 11:00 a.m. (i) on the same Business Day as
each Base Rate Loan and (ii) at least three (3) Business Days before each LIBOR
Rate Loan, specifying the date and amount of repayment, whether the repayment is
of LIBOR Rate Loans or Base Rate Loans or a combination thereof, and if a
combination thereof, the amount allocable to each and whether the repayment is
of the Initial Term Loan, an Incremental Term Loan or a combination thereof, and
if a combination thereof, the amount allocable to each.  Each partial prepayment
of the Term Loans hereunder shall be in an aggregate principal amount of at
least $3,000,000 or a whole multiple of $1,000,000 in excess thereof with
respect to Base Rate Loans, $5,000,000 or any whole multiple of $1,000,000 in
excess thereof with respect to LIBOR Rate Loans and shall be applied, on a pro
rata basis, to the outstanding principal installments of the Initial Term Loan
and, if applicable, any Incremental Term Loans as directed by the Parent
Borrower.  Each repayment shall be accompanied by any amount required to be paid
pursuant to Section 4.9.  A Notice of Prepayment received after 11:00 a.m. shall
be deemed received on the next Business Day.  The Administrative Agent shall
promptly notify the applicable Term Loan Lenders of each Notice of Prepayment.
 
 
 
-36-

--------------------------------------------------------------------------------

 
 
 
(b)          Mandatory Prepayments.
 
(i)           Debt Issuances.  The Parent Borrower shall make mandatory
principal prepayments of the Term Loans in the manner set forth in clause (v)
below in an amount equal to one hundred percent (100%) of the aggregate Net Cash
Proceeds from any Debt Issuance not otherwise permitted pursuant to
Section 8.1.  Such prepayment shall be made within three (3) Business Days after
the date of receipt of the Net Cash Proceeds of any such Debt Issuance.
 
(ii)           Equity Issuances.  The Parent Borrower shall make mandatory
principal prepayments of the Term Loans in the manner set forth in clause (v)
below in an amount equal to fifty-percent (50%) of the aggregate Net Cash
Proceeds from any Equity Issuance other than the exercise price on stock options
issued as part of employee compensation; provided, that so long as no Event of
Default has occurred and is continuing, no prepayments shall be required from
the Net Cash Proceeds from Equity Issuances among the Credit Parties and their
Subsidiaries, including Equity Issuances the proceeds of which are used to
finance a Permitted Acquisition.  Such prepayment shall be made within three (3)
Business Days after the date of receipt of the Net Cash Proceeds of any such
Equity Issuance.
 
(iii)           Asset Dispositions and Insurance and Condemnation Events.  The
Parent Borrower shall make mandatory principal prepayments of the Term Loans in
the manner set forth in clause (v) below in amounts equal to one hundred percent
(100%) of the aggregate Net Cash Proceeds from (A) any Asset Disposition (other
than any Asset Disposition permitted pursuant to clauses (a) through (l) of
Section 8.5) made by a US Credit Party or (B) any Insurance and Condemnation
Event of a US Credit Party, to the extent that the aggregate amount of such Net
Cash Proceeds, in the case of each of clauses (A) and (B), respectively, exceed
$5,000,000 during any Fiscal Year.  Such prepayments shall be made within three
(3) Business Days after the date of receipt of the Net Cash Proceeds; provided
that, so long as no Event of Default has occurred and is continuing, no
prepayment shall be required under this Section 2.11(b)(iii) with respect to
such portion of such Net Cash Proceeds that the Parent Borrower shall have given
prompt written notice to the Administrative Agent of its intent to reinvest in
accordance with Section 2.11(b)(iv).
 
(iv)           Reinvestment Option.  With respect to any Net Cash Proceeds
realized or received with respect to any Asset Disposition or any Insurance and
Condemnation Event by any Credit Party of any Subsidiary thereof (in each case,
only to the extent contemplated pursuant to Section 2.11(b)(iii)), at the option
of the Parent Borrower, the Credit Parties or their Subsidiaries may reinvest
all or any portion of such Net Cash Proceeds in assets used or useful for the
business of the Credit Parties and their Subsidiaries within twelve (12) months
following receipt of such Net Cash Proceeds (or, if a commitment for such
reinvestment has been made within such twelve (12) month period, within 90 days
after the end of such twelve (12) month period); provided that if any Net Cash
Proceeds are no longer intended to be or cannot be so reinvested at any time
after delivery of a notice of reinvestment election, an amount equal to any such
Net Cash Proceeds shall be applied within three (3) Business Days after the
applicable Credit Party reasonably determines that such Net Cash Proceeds are no
longer intended to be or cannot be so reinvested to the prepayment of the Term
Loans as set forth in this Section 2.11(b);.  Pending the final application of
any such Net Cash Proceeds, the applicable Credit Party may invest an amount
equal to such Net Cash Proceeds in any manner that is not prohibited by this
Agreement.
 
 
 
-37-

--------------------------------------------------------------------------------

 
 
 
(v)           Notice; Manner of Payment.  Upon the occurrence of any event
triggering the prepayment requirement under clauses (i) through and including
(iv) above, the Parent Borrower shall promptly deliver a Notice of Prepayment to
the Administrative Agent and upon receipt of such notice, the Administrative
Agent shall promptly so notify the Lenders.  Each prepayment of the Loans under
this Section shall be applied ratably between the Initial Term Loans and any
Incremental Term Loans which such prepayment to be applied to reduce the
remaining scheduled principal installments of the Initial Term Loans and any
Incremental Term Loans (including the bullet payment due at maturity) on a pro
rata basis).
 
(vi)           Prepayment of LIBOR Rate Loans.  Each prepayment shall be
accompanied by any amount required to be paid pursuant to Section 4.9; provided
that, so long as no Event of Default shall have occurred and be continuing, if
any prepayment of LIBOR Rate Loans is required to be made under this Section
2.11(b) prior to the last day of the Interest Period therefor, in lieu of making
any payment pursuant to this Section 2.11(b) in respect of any such LIBOR Rate
Loan prior to the last day of the Interest Period therefor, the Parent Borrower
may, in its sole discretion, deposit an amount sufficient to make any such
prepayment otherwise required to be made thereunder together with accrued
interest to the last day of such Interest Period into an account held at, and
subject to the sole control of, the Administrative Agent until the last day of
such Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Parent Borrower or any
other Credit Party) to apply such amount to the prepayment of such Term Loans in
accordance with this Section 2.11(b).  Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Parent
Borrower or any other Credit Party) to apply such amount to the prepayment of
the outstanding Term Loans in accordance with the relevant provisions of this
Section 2.11(b).
 
(vii)           No Reborrowings.  Amounts prepaid under the Term Loan pursuant
to this Section may not be reborrowed.
 
ARTICLE III

 
LETTER OF CREDIT FACILITY
 
SECTION 3.1                           L/C Facility.
 
(a)          Availability.  Subject to the terms and conditions hereof, the
Issuing Lender, in reliance on the agreements of the other Revolving Credit
Lenders set forth in Section 3.4(a), agrees to issue standby Letters of Credit
in an aggregate amount not to exceed its L/C Commitment for the account of the
Parent Borrower (which may support the obligations of any Subsidiary of the
Parent Borrower) on any Business Day from the Closing Date through but not
including the thirtieth (30th) Business Day prior to the Revolving Credit
Maturity Date in such form as may be approved from time to time by the Issuing
Lender; provided, that the Issuing Lender shall have no obligation to issue any
Letter of Credit if, after giving effect to such issuance, (a) the L/C
Obligations would exceed the L/C Commitment or (b) the Revolving Credit
Outstandings would exceed the Revolving Credit Commitment.  Each Letter of
Credit
 
 
 
-38-

--------------------------------------------------------------------------------

 
 
 
shall (i) be denominated in Dollars in a minimum amount of $100,000 (or such
lesser amount as agreed to by the Issuing Lender), (ii) be a standby letter of
credit issued to support the obligations of the Parent Borrower or any of its
Subsidiaries, contingent or otherwise, incurred in the ordinary course of
business and (iii) expire on a date no more than twelve (12) months after the
date of issuance or last renewal of such Letter of Credit subject to automatic
renewal for additional one (1) year periods pursuant to the terms of the Letter
of Credit Application or other documentation acceptable to the applicable
Issuing Lender), which date shall be no later than the fifth (5th) Business Day
prior to the Revolving Credit Maturity Date and (iv) be subject to the ISP98, as
set forth in the Letter of Credit Application or as determined by the Issuing
Lender and, to the extent not inconsistent therewith, the laws of the State of
New York.  The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit hereunder if (A) any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the Issuing Lender from issuing such Letter of Credit, or any
Applicable Law applicable to the Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Lender shall prohibit, or request that the Issuing
Lender refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon the Issuing Lender with respect to
letters of credit generally or such Letter of Credit in particular any
restriction or reserve or capital requirement (for which the Issuing Lender is
not otherwise compensated) not in effect on the Closing Date, or any
unreimbursed loss, cost or expense that was not applicable, in effect as of the
Closing Date and that the Issuing Lender in good faith deems material to it, or
(C) the conditions set forth in Section 5.2 are not satisfied.  References
herein to “issue” and derivations thereof with respect to Letters of Credit
shall also include extensions or modifications of any outstanding Letters of
Credit, unless the context otherwise requires.
 
(b)          Defaulting Lenders.  Notwithstanding anything to the contrary
contained in this Agreement, Article III shall be subject to the terms and
conditions of Section 4.13 and Section 4.14.
 
SECTION 3.2                           Procedure for Issuance of Letters of
Credit.  The Parent Borrower may from time to time request that the Issuing
Lender issue a Letter of Credit by delivering to the Issuing Lender at the
Administrative Agent’s Office a Letter of Credit Application therefor, completed
to the satisfaction of the Issuing Lender, and such other certificates,
documents and other papers and information as the Issuing Lender may
request.  Upon receipt of any Letter of Credit Application, the Issuing Lender
shall process such Letter of Credit Application and the certificates, documents
and other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall, subject to Section 3.1 and
Article V, promptly issue the Letter of Credit requested thereby (but in no
event shall the Issuing Lender be required to issue any Letter of Credit earlier
than three (3) Business Days after its receipt of the Letter of Credit
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed by the Issuing
Lender and the Parent Borrower.  The Issuing Lender shall promptly furnish to
the Borrower Agent a copy of such Letter of Credit and shall promptly notify
each Revolving Credit Lender of the issuance and upon request by any Revolving
Credit Lender, furnish to such Lender a copy of such Letter of Credit and the
amount of such Revolving Credit Lender’s participation therein.
 
SECTION 3.3                           Commissions and Other Charges.
 
(a)          Letter of Credit Commissions.  Subject to Section 4.14(a)(iii)(B),
the Parent Borrower shall pay to the Administrative Agent, for the account of
the applicable Issuing Lender and the L/C Participants, a letter of credit
commission with respect to each Letter of Credit in the amount equal to the
daily amount available to be drawn under such standby Letters of Credit times
the Applicable Margin with respect to Revolving Credit Loans that are LIBOR Rate
Loans (determined on a per annum basis).  Such commission shall be payable
quarterly in arrears on the last Business Day of each calendar quarter, on the
Revolving Credit Maturity Date and thereafter on demand of the Administrative
Agent.  The Administrative Agent shall, promptly following its receipt thereof,
distribute to the Issuing Lender and the L/C Participants all commissions
received pursuant to this Section 3.3 in accordance with their respective
Revolving Credit Commitment Percentages.
 
 
 
-39-

--------------------------------------------------------------------------------

 
 
 
(b)          Issuance Fee.  In addition to the foregoing commission, the Parent
Borrower shall pay directly to the Issuing Lender, for its own account, an
issuance fee with respect to each Letter of Credit at a rate equal to 0.125% per
annum, computed on the daily amount available to be drawn under such Letter of
Credit.  Such issuance fee shall be payable quarterly in arrears on the last
Business Day of each calendar quarter commencing with the first such date to
occur after the issuance of a Letter of Credit, on a the Revolving Credit
Maturity Date and thereafter on demand of the Issuing Lender.
 
(c)          Other Costs.  In addition to the foregoing fees and commissions,
the Parent Borrower shall pay or reimburse the Issuing Lender for such normal
and customary fees, costs, charges and expenses as are incurred or charged by
the Issuing Lender in issuing, effecting payment under, amending or otherwise
administering any Letter of Credit.
 
SECTION 3.4                           L/C Participations.
 
(a)          The Issuing Lender irrevocably agrees to grant and hereby grants to
each L/C Participant, and, to induce the Issuing Lender to issue Letters of
Credit hereunder, each L/C Participant irrevocably agrees to accept and purchase
and hereby accepts and purchases from the Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in the Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued hereunder and the amount of each
draft paid by the Issuing Lender thereunder.  Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Parent Borrower through a Revolving Credit Loan or
otherwise in accordance with the terms of this Agreement, such L/C Participant
shall pay to the Issuing Lender upon demand at the Issuing Lender’s address for
notices specified herein an amount equal to such L/C Participant’s Revolving
Credit Commitment Percentage of the amount of such draft, or any part thereof,
which is not so reimbursed.
 
(b)          Upon becoming aware of any amount required to be paid by any L/C
Participant to the Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by the Issuing Lender under any Letter
of Credit, the Issuing Lender shall notify each L/C Participant of the amount
and due date of such required payment and such L/C Participant shall pay to the
Issuing Lender the amount specified on the applicable due date.  If any such
amount is paid to the Issuing Lender after the date such payment is due, such
L/C Participant shall pay to the Issuing Lender on demand, in addition to such
amount, the product of (i) such amount, times (ii) the daily average Federal
Funds Rate as determined by the Administrative Agent during the period from and
including the date such payment is due to the date on which such payment is
immediately available to the Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360.  A certificate of the Issuing Lender with respect
to any amounts owing under this Section shall be conclusive in the absence of
manifest error.  With respect to payment to the Issuing Lender of the
unreimbursed amounts described in this Section, if the L/C Participants receive
notice that any such payment is due (A) prior to 1:00 p.m. on any Business Day,
such payment shall be due that Business Day, and (B) after 1:00 p.m. on any
Business Day, such payment shall be due on the following Business Day.
 
(c)          Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its
Revolving Credit Commitment Percentage of such payment in accordance with this
Section, the Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Parent Borrower or otherwise), or any payment
of interest on account thereof, the Issuing Lender will distribute to such L/C
Participant its pro rata share thereof; provided, that in the event that any
such payment received by the Issuing Lender shall be required to be returned by
the Issuing Lender, such L/C Participant shall return to the Issuing Lender the
portion thereof previously distributed by the Issuing Lender to it.
 
 
 
-40-

--------------------------------------------------------------------------------

 
 
 
SECTION 3.5                           Reimbursement Obligation of the Parent
Borrower.  In the event of any drawing under any Letter of Credit, the Parent
Borrower agrees to reimburse (either with the proceeds of a Revolving Credit
Loan as provided for in this Section or with funds from other sources), in same
day funds, the Issuing Lender on each date on which the Issuing Lender notifies
the Parent Borrower of the date and amount of a draft paid under any Letter of
Credit for the amount of (a) such draft so paid and (b) any amounts referred to
in Section 3.3(c) incurred by the Issuing Lender in connection with such
payment.  Unless the Parent Borrower shall immediately notify the Issuing Lender
that the Parent Borrower intends to reimburse the Issuing Lender for such
drawing from other sources or funds, the Parent Borrower shall be deemed to have
timely given a Notice of Borrowing to the Administrative Agent requesting that
the Revolving Credit Lenders make a Revolving Credit Loan as a Base Rate Loan on
such date in the amount of (i) such draft so paid and (ii) any amounts referred
to in Section 3.3(c) incurred by the Issuing Lender in connection with such
payment, and the Revolving Credit Lenders shall make a Revolving Credit Loan as
a Base Rate Loan in such amount, the proceeds of which shall be applied to
reimburse the Issuing Lender for the amount of the related drawing and such fees
and expenses.  Each Revolving Credit Lender acknowledges and agrees that its
obligation to fund a Revolving Credit Loan in accordance with this Section to
reimburse the Issuing Lender for any draft paid under a Letter of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Section 2.3(a) or Article V.  If the Parent Borrower has elected to
pay the amount of such drawing with funds from other sources and shall fail to
reimburse the Issuing Lender as provided above, the unreimbursed amount of such
drawing shall bear interest at the rate which would be payable on any
outstanding Base Rate Loans which were then overdue from the date such amounts
become payable (whether at stated maturity, by acceleration or otherwise) until
payment in full.
 
SECTION 3.6                           Obligations Absolute.  The Parent
Borrower’s obligations under this Article III (including, without limitation,
the Reimbursement Obligation) shall be absolute and unconditional under any and
all circumstances and irrespective of any set off, counterclaim or defense to
payment which the Parent Borrower may have or have had against the Issuing
Lender or any beneficiary of a Letter of Credit or any other Person.  The Parent
Borrower also agrees that the Issuing Lender and the L/C Participants shall not
be responsible for, and the Parent Borrower’s Reimbursement Obligation under
Section 3.5 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Parent Borrower and any beneficiary of any Letter
of Credit or any other party to which such Letter of Credit may be transferred
or any claims whatsoever of the Parent Borrower against any beneficiary of such
Letter of Credit or any such transferee.  The Issuing Lender shall not be liable
for any error, omission, interruption or delay in transmission, dispatch or
delivery of any message or advice, however transmitted, in connection with any
Letter of Credit, except for errors or omissions caused by the Issuing Lender’s
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction by final non-appealable judgment.  The Parent Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct or a breach in bad faith of its
obligations under the Loan Documents, in each case as determined by a court of
competent jurisdiction by final non-appealable judgment, shall be binding on the
Parent Borrower and shall not result in any liability of the Issuing Lender or
any L/C Participant to the Parent Borrower.  The responsibility of the Issuing
Lender to the Parent Borrower in connection with any draft presented for payment
under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment substantially conforms to the requirements
under such Letter of Credit.
 
 
 
-41-

--------------------------------------------------------------------------------

 
 
 
SECTION 3.7                           Effect of Letter of Credit
Application.  To the extent that any provision of any Letter of Credit
Application related to any Letter of Credit is inconsistent with the provisions
of this Article III, the provisions of this Article III shall apply.
 
 
ARTICLE IV
 
GENERAL LOAN PROVISIONS
 
SECTION 4.1                           Interest.
 
(a)          Interest Rate Options.  Subject to the provisions of this Section,
at the election of the Borrowers, (i) Revolving Credit Loans and the Term Loans
shall bear interest at (A) the Base Rate plus the Applicable Margin or (B) the
LIBOR Rate plus the Applicable Margin (provided that the LIBOR Rate shall not be
available until three (3) Business Days after the Closing Date unless the
Borrower Agent, on behalf of itself and the Cayman Borrower, has delivered to
the Administrative Agent a letter in form and substance reasonably satisfactory
to the Administrative Agent indemnifying the Lenders in the manner set forth in
Section 4.9 of this Agreement) and (ii) any Swingline Loan shall bear interest
at the Base Rate plus the Applicable Margin.  The Borrowers shall select the
rate of interest and Interest Period, if any, applicable to any Loan at the time
a Notice of Borrowing is given or at the time a Notice of
Conversion/Continuation is given pursuant to Section 4.2.
 
(b)          Default Rate.  Subject to Section 9.3, (i) immediately upon the
occurrence and during the continuance of an Event of Default under
Section 9.1(a), (b), (i) or (j), or (ii) at the election of the Required
Lenders, upon the occurrence and during the continuance of any other Event of
Default, (A) the Borrowers shall no longer have the option to request LIBOR Rate
Loans, Swingline Loans or Letters of Credit, (B) all outstanding LIBOR Rate
Loans shall bear interest at a rate per annum of two percent (2%) in excess of
the rate (including the Applicable Margin) then applicable to LIBOR Rate Loans
until the end of the applicable Interest Period and thereafter at a rate equal
to two percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans, (C) all outstanding Base Rate Loans, Swingline
Loans and other Obligations arising hereunder or under any other Loan Document
shall bear interest at a rate per annum equal to two percent (2%) in excess of
the rate (including the Applicable Margin) then applicable to Base Rate Loans or
such other Obligations arising hereunder or under any other Loan Document and
(D) all accrued and unpaid interest shall be due and payable on demand of the
Administrative Agent.  Interest shall continue to accrue on the Obligations
after the filing by or against either Borrower of any petition seeking any
relief in bankruptcy or under any Debtor Relief Law.
 
 
 
-42-

--------------------------------------------------------------------------------

 
 
 
(c)          Interest Payment and Computation.  Interest on each Base Rate Loan
shall be due and payable in arrears on the last Business Day of each calendar
quarter commencing June 30, 2015; and interest on each LIBOR Rate Loan shall be
due and payable on the last day of each Interest Period applicable thereto, and
if such Interest Period extends over three (3) months, at the end of each three
(3) month interval during such Interest Period.  All computations of interest
for Base Rate Loans when the Base Rate is determined by the Prime Rate shall be
made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed.  All other computations of fees and interest provided hereunder
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365/366-day year).
 
(d)          Maximum Rate.  In no contingency or event whatsoever shall the
aggregate of all amounts deemed interest under this Agreement charged or
collected pursuant to the terms of this Agreement exceed the highest rate
permissible under any Applicable Law which a court of competent jurisdiction
shall, in a final determination, deem applicable hereto.  In the event that such
a court determines that the Lenders have charged or received interest hereunder
in excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
applicable Borrower any interest received by the Lenders in excess of the
maximum lawful rate or (ii) apply such excess to the principal balance of the
Obligations.  It is the intent hereof that the Borrowers not pay or contract to
pay, and that neither the Administrative Agent nor any Lender receive or
contract to receive, directly or indirectly in any manner whatsoever, interest
in excess of that which may be paid by the applicable Borrower under Applicable
Law.
 
SECTION 4.2                           Notice and Manner of Conversion or
Continuation of Loans.  Provided that no Default or Event of Default has
occurred and is then continuing, the Borrower Agent, on behalf of itself and the
Cayman Borrower, shall have the option to (a) convert at any time following the
third Business Day after the Closing Date all or any portion of any outstanding
Base Rate Loans (other than Swingline Loans) in a principal amount equal to
$5,000,000 or any whole multiple of $1,000,000 in excess thereof into one or
more LIBOR Rate Loans and (b) upon the expiration of any Interest Period,
(i) convert all or any part of its outstanding LIBOR Rate Loans in a principal
amount equal to $3,000,000 or a whole multiple of $1,000,000 in excess thereof
into Base Rate Loans (other than Swingline Loans) or (ii) continue such LIBOR
Rate Loans as LIBOR Rate Loans.  Whenever either Borrower desires to convert or
continue Loans as provided above, the Borrower Agent, on behalf of itself or the
Cayman Borrower, shall give the Administrative Agent irrevocable prior written
notice in the form attached as Exhibit E (a “Notice of Conversion/Continuation”)
not later than 11:00 a.m. three (3) Business Days before the day on which a
proposed conversion or continuation of such Loan is to be effective specifying
(A) the Loans to be converted or continued, and, in the case of any LIBOR Rate
Loan to be converted or continued, the last day of the Interest Period therefor,
(B) the effective date of such conversion or continuation (which shall be a
Business Day), (C) the principal amount of such Loans to be converted or
continued, and (D) the Interest Period to be applicable to such converted or
continued LIBOR Rate Loan.  If the Borrower Agent fails to give a timely Notice
of Conversion/Continuation prior to the end of the Interest Period for any LIBOR
Rate Loan, then the applicable LIBOR Rate Loan shall be converted to a Base Rate
Loan.  Any such automatic conversion to a Base Rate Loan shall be effective as
of the last day of the Interest Period then in effect with respect to the
applicable LIBOR Rate Loan.  If the Borrower Agent requests a conversion to, or
continuation of, LIBOR Rate Loans, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one
month.  Notwithstanding anything to the contrary herein, a Swingline Loan may
not be converted to a LIBOR Rate Loan.  The Administrative Agent shall promptly
notify the affected Lenders of such Notice of Conversion/Continuation.
 
 
 
-43-

--------------------------------------------------------------------------------

 
 
 
SECTION 4.3                           Fees.
 
(a)          Commitment Fee.  Commencing on the Closing Date, subject to
Section 4.14(a)(iii)(A), the Borrowers shall pay to the Administrative Agent,
for the account of the Revolving Credit Lenders, a non-refundable commitment fee
(the “Commitment Fee”) at a rate per annum equal to the Applicable Margin on the
average daily unused portion of the Revolving Credit Commitment of the Revolving
Credit Lenders (other than the Defaulting Lenders, if any); provided, that the
amount of outstanding Swingline Loans shall not be considered usage of the
Revolving Credit Commitment, and outstanding L/C Obligations shall be considered
usage of the Revolving Credit Commitment, for the purpose of calculating the
Commitment Fee.  The Commitment Fee shall be payable in arrears on the last
Business Day of each calendar quarter during the term of this Agreement
commencing June 30, 2015 and ending on the date upon which all Obligations
(other than contingent indemnification obligations not then due) arising under
the Revolving Credit Facility shall have been indefeasibly and irrevocably paid
and satisfied in full, all Letters of Credit have been terminated or expired (or
been Cash Collateralized or other arrangements with respect thereto have been
made that are satisfactory to the Issuing Bank) and the Revolving Credit
Commitment has been terminated.  The Commitment Fee shall be distributed by the
Administrative Agent to the Revolving Credit Lenders (other than any Defaulting
Lender) pro rata in accordance with such Revolving Credit Lenders’ respective
Revolving Credit Commitment Percentages.
 
(b)          Other Fees.  The Borrowers shall pay to Wells Fargo Securities,
LLC, the Administrative Agent and the Lenders, for their own respective
accounts, fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified.
 
SECTION 4.4                           Manner of Payment.  Each payment by the
Borrowers on account of the principal of or interest on the Loans or of any fee,
commission or other amounts (including the Reimbursement Obligation) payable to
the Lenders under this Agreement shall be made not later than 1:00 p.m. on the
date specified for payment under this Agreement to the Administrative Agent at
the Administrative Agent’s Office for the account of the Lenders entitled to
such payment in Dollars, in immediately available funds and shall be made
without any set off, counterclaim or deduction whatsoever.  Any payment received
after such time but before 2:00 p.m. on such day shall be deemed a payment on
such date for the purposes of Section 9.1, but for all other purposes shall be
deemed to have been made on the next succeeding Business Day.  Any payment
received after 2:00 p.m. shall be deemed to have been made on the next
succeeding Business Day for all purposes.  Upon receipt by the Administrative
Agent of each such payment, the Administrative Agent shall distribute to each
such Lender at its address for notices set forth herein its pro rata share in
respect of the relevant Credit Facility (or other applicable share as provided
herein) of such payment and shall wire advice of the amount of such credit to
each Lender.  Each payment to the Administrative Agent on account of the
principal of or interest on the Swingline Loans or of any fee, commission or
other amounts payable to the Swingline Lender shall be made in like manner, but
for the account of the Swingline Lender.  Each payment to the Administrative
Agent of the Issuing Lender’s fees or L/C Participants’ commissions shall be
made in like manner, but for the account of the Issuing Lender or the L/C
Participants, as the case may be.  Each payment to the Administrative Agent of
Administrative Agent’s fees or expenses shall be made for the account of the
Administrative Agent and any amount payable to any Lender under Sections 4.9,
4.10, 4.11 or 11.3 shall be paid to the Administrative Agent for the account of
the applicable Lender.  Subject to the definition of Interest Period, if any
payment under this Agreement shall be specified to be made upon a day which is
not a Business Day, it shall be made on the next succeeding day which is a
Business Day and such extension of time shall in such case be included in
computing any interest if payable along with such payment.  Notwithstanding the
foregoing, if there exists a Defaulting Lender each payment by the Borrowers to
such Defaulting Lender hereunder shall be applied in accordance with
Section 4.14(a)(ii).
 
 
 
-44-

--------------------------------------------------------------------------------

 
 
 
SECTION 4.5                           Evidence of Indebtedness.
 
(a)          Extensions of Credit.  The Extensions of Credit made by each Lender
and the Issuing Lender shall be evidenced by one or more accounts or records
maintained by such Lender or the Issuing Lender and by the Administrative Agent
in the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender or the Issuing Lender shall be conclusive
absent manifest error of the amount of the Extensions of Credit made by the
Lenders or the Issuing Lender to the Borrowers and the interest and payments
thereon.  Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrowers hereunder to pay any
amount owing with respect to the Obligations.  In the event of any conflict
between the accounts and records maintained by any Lender or the Issuing Lender
and the accounts and records of the Administrative Agent in respect of such
matters, the accounts and records of the Administrative Agent shall control in
the absence of manifest error.  Upon the request of any Lender made through the
Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Revolving Credit Note, Term Loan Note
and/or Swingline Note, as applicable, which shall evidence such Lender’s
Revolving Credit Loans, Term Loan Note and/or Swingline Loans, as applicable, in
addition to such accounts or records.  Each Lender may attach schedules to its
Notes and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.
 
(b)          Participations.  In addition to the accounts and records referred
to in subsection (a), each Revolving Credit Lender and the Administrative Agent
shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Revolving Credit Lender of
participations in Letters of Credit and Swingline Loans.  In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Revolving Credit Lender in respect of such
matters, the accounts and records of the Administrative Agent shall control in
the absence of manifest error.
 
SECTION 4.6                           Sharing of Payments by Lenders.  If any
Lender shall, by exercising any right of setoff or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of its Loans or
other obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations (other than pursuant to Sections 4.9, 4.10, 4.11 or 11.3)
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that:
 
(i)           if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest, and
 
(ii)           the provisions of this paragraph shall not be construed to apply
to (A) any payment made by the Borrowers pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 4.13 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to the Parent Borrower or any of its Subsidiaries or
Affiliates (as to which the provisions of this paragraph shall apply).
 
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
 
 
 
-45-

--------------------------------------------------------------------------------

 
 
 
SECTION 4.7                           Administrative Agent’s Clawback.
 
(a)          Funding by Lenders; Presumption by Administrative Agent.  Unless
the Administrative Agent shall have received notice from a Lender (i) in the
case of Base Rate Loans, not later than 12:00 noon on the date of any proposed
borrowing and (ii) otherwise, prior to the proposed date of any borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with Sections 2.3(b)
and 2.9 and may, in reliance upon such assumption, make available to the
Borrowers a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable borrowing available to the Administrative
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrowers to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the daily average Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans.  If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period.  If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing.  Any payment by either Borrower shall be without prejudice to
any claim such Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.
 
(b)          Payments by the Borrowers; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower Agent prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders, the Issuing Lender or the
Swingline Lender hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders, the Issuing Lender or the Swingline Lender, as the
case may be, the amount due.  In such event, if the Borrowers have not in fact
made such payment, then each of the Lenders, the Issuing Lender or the Swingline
Lender, as the case maybe, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender, Issuing Lender or
the Swingline Lender, with interest thereon, for each day from and including the
date such amount is distributed to it to but excluding the date of payment to
the Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
 
(c)          Nature of Obligations of Lenders Regarding Extensions of
Credit.  The obligations of the Lenders under this Agreement to make the Loans
and issue or participate in Letters of Credit are several and are not joint or
joint and several.  The failure of any Lender to make available its pro rata
share of any Loan requested by either Borrower shall not relieve it or any other
Lender of its obligation, if any, hereunder to make its pro rata share of such
Loan available on the borrowing date, but no Lender shall be responsible for the
failure of any other Lender to make its pro rata share of such Loan available on
the borrowing date.
 
 
 
-46-

--------------------------------------------------------------------------------

 
 
 
SECTION 4.8                           Changed Circumstances.
 
(a)          Circumstances Affecting LIBOR Rate Availability.  In connection
with any request for a LIBOR Rate Loan or a conversion to or continuation
thereof, if for any reason (i) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that Dollar
deposits are not being offered to banks in the London interbank Eurodollar
market for the applicable amount and Interest Period of such Loan, (ii) the
Administrative Agent shall determine (which determination shall be conclusive
and binding absent manifest error) that reasonable and adequate means do not
exist for the ascertaining the LIBOR Rate for such Interest Period with respect
to a proposed LIBOR Rate Loan or (iii) the Required Lenders shall determine
(which determination shall be conclusive and binding absent manifest error) that
the LIBOR Rate does not adequately and fairly reflect the cost to such Lenders
of making or maintaining such Loans during such Interest Period, then the
Administrative Agent shall promptly give notice thereof to the Borrower
Agent.  Thereafter, until the Administrative Agent notifies the Borrower Agent
that such circumstances no longer exist, the obligation of the Lenders to make
LIBOR Rate Loans and the right of either Borrower to convert any Loan to or
continue any Loan as a LIBOR Rate Loan shall be suspended, and each Borrower
shall either (A) repay in full (or cause to be repaid in full) the then
outstanding principal amount of each such LIBOR Rate Loan together with accrued
interest thereon (subject to Section 4.1(d)), on the last day of the then
current Interest Period applicable to such LIBOR Rate Loan; or (B) convert the
then outstanding principal amount of each such LIBOR Rate Loan to a Base Rate
Loan as of the last day of such Interest Period.
 
(b)          Laws Affecting LIBOR Rate Availability.  If, after the date hereof,
the introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower Agent and the other Lenders.  Thereafter, until the
Administrative Agent notifies the Borrower Agent that such circumstances no
longer exist, (i) the obligations of the Lenders to make LIBOR Rate Loans, and
the right of the Borrowers to convert any Loan to a LIBOR Rate Loan or continue
any Loan as a LIBOR Rate Loan shall be suspended and thereafter the Borrowers
may select only Base Rate Loans and (ii) if any of the Lenders may not lawfully
continue to maintain a LIBOR Rate Loan to the end of the then current Interest
Period applicable thereto, the applicable Loan shall immediately be converted to
a Base Rate Loan for the remainder of such Interest Period.
 
SECTION 4.9                           Indemnity.  The Borrowers, jointly and
severally (subject to the limitations of Section 11.22), hereby indemnify each
of the Lenders against any loss or expense (including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
a LIBOR Rate Loan or from fees payable to terminate the deposits from which such
funds were obtained) which may arise or be attributable to each Lender’s
obtaining, liquidating or employing deposits or other funds acquired to effect,
fund or maintain any Loan (a) as a consequence of any failure by either Borrower
to make any payment when due of any amount due hereunder in connection with a
LIBOR Rate Loan, (b) due to any failure of a Borrower to borrow, continue or
convert on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor.  The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its LIBOR Rate Loans in the London interbank market and using any
reasonable attribution or averaging methods which such Lender deems appropriate
and practical.  A certificate of such Lender setting forth the basis for
determining such amount or amounts necessary to compensate such Lender shall be
forwarded to the Borrower Agent through the Administrative Agent and shall be
conclusively presumed to be correct save for manifest error.
 
 
 
-47-

--------------------------------------------------------------------------------

 
 
 
SECTION 4.10                           Increased Costs.
 
(a)          Increased Costs Generally.  If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate) or any Issuing Lender;
 
(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or
 
(iii)           impose on any Lender or the Issuing Lender or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or LIBOR Rate Loans made by such Lender or any Letter
of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, the Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, the Issuing Lender or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon written request of such Lender, the
Issuing Lender or other Recipient, the Borrowers shall promptly pay to any such
Lender, the Issuing Lender or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, such Issuing Lender
or other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.
 
(b)          Capital Requirements.  If any Lender or the Issuing Lender
determines that any Change in Law affecting such Lender or the Issuing Lender or
any lending office of such Lender or such Lender’s or the Issuing Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s or the
Issuing Lender’s capital or on the capital of such Lender’s or the Issuing
Lender’s holding company, if any, as a consequence of this Agreement, the
Revolving Credit Commitment of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Lender, to a level below that which
such Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Lender’s policies and the policies of
such Lender’s or the Issuing Lender’s holding company with respect to capital
adequacy), then from time to time upon written request of such Lender or the
Issuing Lender the Borrowers shall promptly pay to such Lender or the Issuing
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s
holding company for any such reduction suffered.
 
(c)          Certificates for Reimbursement.  A certificate of a Lender, the
Issuing Lender or such other Recipient setting forth the amount or amounts
necessary to compensate such Lender or the Issuing Lender, such other Recipient
or any of their respective holding companies, as the case may be, as specified
in paragraph (a) or (b) of this Section and delivered to the Borrower Agent,
shall be conclusive absent manifest error.  The Borrowers shall pay such Lender,
the Issuing Lender or such other Recipient, as the case may be, the amount shown
as due on any such certificate within ten (10) days after receipt thereof.
 
 
 
-48-

--------------------------------------------------------------------------------

 
 
 
(d)          Delay in Requests.  Failure or delay on the part of any Lender, the
Issuing Lender or such other Recipient to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s, the Issuing Lender’s or
such other Recipient’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate any Lender, the Issuing Lender or
any other Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that such Lender,
the Issuing Lender or such other Recipient, as the case may be, notifies the
Borrower Agent of the Change in Law giving rise to such increased costs or
reductions, and of such Lender’s, the Issuing Lender’s or such other Recipient’s
intention to claim compensation therefor (except that if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
 
SECTION 4.11                           Taxes.
 
(a)          Defined Terms.  For purposes of this Section 4.11, the term
“Lender” includes the Issuing Lender and the term “Applicable Law” includes
FATCA.
 
(b)          Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable
Law.  If any Applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with Applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Credit Party shall be increased as necessary
so that, after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section), the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.
 
(c)          Payment of Other Taxes by the Credit Parties.  The Credit Parties
shall timely pay to the relevant Governmental Authority in accordance with
Applicable Law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.
 
(d)          Indemnification by the Credit Parties.  The Credit Parties shall
jointly and severally indemnify each Recipient (subject to the limitations of
Section 11.22), within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower Agent by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
 
(e)          Indemnification by the Lenders.  Each Lender and each Issuing
Lender shall severally indemnify the Administrative Agent and the Credit Parties
(with respect to clauses (ii) and (iii) below), within ten (10) Business Days
after written demand therefor, for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that any Credit Party has not already
indemnified the Administrative Agent
 
 
 
-49-

--------------------------------------------------------------------------------

 
 
 
for such Indemnified Taxes and without limiting the obligation of the Credit
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 11.9(d) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent or any Credit
Party, as the case may be, in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).  The agreements in this
paragraph (e) shall survive the resignation and/or replacement of the
Administrative Agent.
 
(f)          Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Credit Party to a Governmental Authority pursuant to this
Section 4.11, such Credit Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
 
(g)          Status of Lenders.
 
(i)           Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower Agent and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 4.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
 
(ii)           Without limiting the generality of the foregoing:
 
(A)           (i) Any Lender that is a U.S. Person shall deliver to the Borrower
Agent and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower Agent or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from United
States federal backup withholding tax and (ii) if the Administrative Agent is a
U.S. Person, it shall deliver to the Borrower Agent on or prior to the date on
which the Administrative Agent becomes the Administrative Agent under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower Agent) an executed original of IRS Form W-9 certifying that the
Administrative Agent is exempt from United States federal backup withholding
tax;
 
 
 
-50-

--------------------------------------------------------------------------------

 
 
 
(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower Agent and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower Agent or the
Administrative Agent), whichever of the following is applicable:
 
(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E (or
any successor form), as applicable, establishing an exemption from, or reduction
of, United States federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN-E (or any successor form), establishing an
exemption from, or reduction of, United States federal withholding Tax pursuant
to the “business profits” or “other income” article of such tax treaty;
 
(2)           executed originals of IRS Form W-8ECI;
 
(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of either Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN-E (or any successor
form),; or
 
(4)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN-E (or any successor form), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-4 on behalf of each such direct and
indirect partner;
 
(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower Agent and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower Agent or the
Administrative Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in United
States federal withholding Tax, or if applicable, any foreign withholding Tax,
duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
 
 
-51-

--------------------------------------------------------------------------------

 
 
 
(D)           if a payment made to a Lender under any Loan Document would be
subject to United States federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower Agent and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrowers or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrowers or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower Agent and the
Administrative Agent in writing of its legal inability to do so.
 
(h)          Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 4.11 (including by
the payment of additional amounts pursuant to this Section 4.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
 
(i)          Survival.  Each party’s obligations under this Section 4.11 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Revolving Credit Commitments and the repayment, satisfaction or discharge of all
obligations under any Loan Document.
 
 
 
-52-

--------------------------------------------------------------------------------

 
 
 
SECTION 4.12                           Mitigation Obligations; Replacement of
Lenders.
 
(a)          Designation of a Different Lending Office.  If any Lender requests
compensation under Section 4.10, or requires either Borrower to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 4.11, then such
Lender shall, at the request of the Borrowers, use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 4.10 or Section 4.11, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  The Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.
 
(b)          Replacement of Lenders.  If any Lender requests compensation under
Section 4.10, or if the Borrowers are required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 4.11, and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 4.12(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.9), all of its interests,
rights (other than its existing rights to payments pursuant to Section 4.10 or
Section 4.11) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:
 
(i)           the Borrowers shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 11.9;
 
(ii)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 4.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);
 
(iii)           in the case of any such assignment resulting from a claim for
compensation under Section 4.10 or payments required to be made pursuant to
Section 4.11, such assignment will result in a reduction in such compensation or
payments thereafter;
 
(iv)           such assignment does not conflict with Applicable Law; and
 
(v)           in the case of any assignment resulting from  a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
 
SECTION 4.13                           Cash Collateral.  At any time that there
shall exist a Defaulting Lender, within one Business Day following the written
request of the Administrative Agent, the Issuing Lender or the Swingline Lender,
the Borrowers shall Cash Collateralize the Fronting Exposure of the Issuing
Lender and/or the Swingline Lender, as applicable, with respect to such
Defaulting Lender (determined after giving effect to Section 4.14(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount.
 
 
 
-53-

--------------------------------------------------------------------------------

 
 
 
(a)          Grant of Security Interest.  The Borrowers, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Lender and the Swingline
Lender, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below.  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, the Issuing Lender and the Swingline Lender
as herein provided (other than pursuant to Section 8.2(j)), or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrowers will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender).
 
(b)          Application.  Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under this Section 4.13 or Section 4.14
in respect of Letters of Credit and Swingline Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swingline Loans (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.
 
(c)          Termination of Requirement.  Cash Collateral (or the appropriate
portion thereof) provided to reduce the Fronting Exposure of the Issuing Lender
and/or the Swingline Lender, as applicable, shall no longer be required to be
held as Cash Collateral pursuant to this Section 4.13 following (i) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Lender), or (ii) the determination by
the Administrative Agent, the Issuing Lender and the Swingline Lender that there
exists excess Cash Collateral; provided that, subject to Section 4.14, the
Person providing Cash Collateral, the Issuing Lender and the Swingline Lender
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations; and provided further that to the extent
that such Cash Collateral was provided by the Borrowers, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.
 
SECTION 4.14                           Defaulting Lenders.
 
(a)          Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by Applicable Law:
 
(i)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders and
Section 11.2.
 
(ii)           Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lender and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 4.13; fourth, as the Borrowers may request (so long
 
 
 
-54-

--------------------------------------------------------------------------------

 
 
 
as no Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Lender’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and Swingline Loans
issued under this Agreement, in accordance with Section 4.13; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lender or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Lender or the Swingline Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to either Borrower as a
result of any judgment of a court of competent jurisdiction obtained by such
Borrower against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (1) such payment is a payment of the principal amount of any Loans or
funded participations in Letters of Credit or Swingline Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (2)
such Loans were made or the related Letters of Credit or Swingline Loans were
issued at a time when the conditions set forth in Section 5.2 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and funded
participations in Letters of Credit or Swingline Loans owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or funded participations in Letters of Credit or Swingline
Loans owed to, such Defaulting Lender until such time as all Loans and funded
and unfunded participations in L/C Obligations and Swingline Loans are held by
the Lenders pro rata in accordance with the Revolving Credit Commitments under
the applicable Revolving Credit Facility without giving effect to
Section 4.14(a)(iv).  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 4.14(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
 
(iii)           Certain Fees.
 
(A)           No Defaulting Lender shall be entitled to receive any Commitment
Fee for any period during which that Lender is a Defaulting Lender (and the
Borrowers shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).
 
(B)           Each Defaulting Lender shall be entitled to receive letter of
credit commissions pursuant to Section 3.3 for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Revolving
Credit Commitment Percentage of the stated amount of Letters of Credit for which
it has provided Cash Collateral pursuant to Section 4.13.
 
(C)           With respect to any Commitment Fee or letter of credit commission
not required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrowers shall (1) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(2) pay to the Issuing Lender and Swingline Lender, as applicable, the amount of
any such fee otherwise payable to such Defaulting Lender to the extent allocable
to the Issuing Lender’s or Swingline Lender’s Fronting Exposure to such
Defaulting Lender, and (3) not be required to pay the remaining amount of any
such fee.
 
 
 
-55-

--------------------------------------------------------------------------------

 
 
 
(iv)           Reallocation of Participations to Reduce Fronting Exposure.  All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Credit Commitment Percentages
(calculated without regard to such Defaulting Lender’s Revolving Credit
Commitment) but only to the extent that (x) the conditions set forth in
Section 5.2 are satisfied at the time of such reallocation (and, unless the
Borrower Agent shall have otherwise notified the Administrative Agent at such
time, the Borrowers shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Credit Commitment.  No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.
 
(v)           Cash Collateral, Repayment of Swingline Loans.  If the
reallocation described in clause (iv) above cannot, or can only partially, be
effected, the Borrowers shall, without prejudice to any right or remedy
available to it hereunder or under law, (x) first, repay Swingline Loans in an
amount equal to the Swingline Lender’s Fronting Exposure and (y) second, Cash
Collateralize the Issuing Lender’s Fronting Exposure in accordance with the
procedures set forth in Section 4.13.
 
(b)          Defaulting Lender Cure.  If the Borrowers, the Administrative
Agent, the Issuing Lender and the Swingline Lender agree in writing that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any Cash Collateral), such Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held pro rata by the Lenders in
accordance with the Revolving Credit Commitments and outstanding Term Loans
(without giving effect to Section 4.14(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
 
ARTICLE V

 
CONDITIONS OF CLOSING AND BORROWING
 
SECTION 5.1                           Conditions to Closing and Initial
Extensions of Credit.  The obligation of the Lenders to close this Agreement and
to make the initial Loans or issue or participate in the initial Letter of
Credit, if any, is subject to the satisfaction of each of the following
conditions:
 
 
 
-56-

--------------------------------------------------------------------------------

 
 
 
(a)          Executed Loan Documents.  This Agreement, a Revolving Credit Note
in favor of each Revolving Credit Lender requesting a Revolving Credit Note, a
Term Loan Note in favor of each Term Loan Lender requesting a Term Loan Note, a
Swingline Note in favor of the Swingline Lender (in each case, if requested
thereby) and the Security Documents, together with any other applicable Loan
Documents, shall have been duly authorized, executed and delivered to the
Administrative Agent by the parties thereto, shall be in full force and effect
and no Default or Event of Default shall exist hereunder or thereunder.
 
(b)          Closing Certificates; Etc.  The Administrative Agent shall have
received each of the following in form and substance reasonably satisfactory to
the Administrative Agent:
 
(i)           Officer’s Certificate.  A certificate from a Responsible Officer
of the Parent Borrower in form and substance reasonably satisfactory to the
Administrative Agent.
 
(ii)           Certificate of Secretary of each Credit Party.  A certificate of
a Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing any
applicable Loan Documents to which it is a party and certifying that attached
thereto is a true, correct and complete copy of (A) the articles or certificate
of incorporation or formation (or equivalent), as applicable, of such Credit
Party and all amendments thereto, certified as of a recent date by the
appropriate Governmental Authority in its jurisdiction of incorporation,
organization or formation (or equivalent), as applicable, (B) the bylaws or
other governing document of such Credit Party as in effect on the Closing Date,
(C) resolutions duly adopted by the board of directors (or other governing body)
of such Credit Party authorizing and approving the transactions contemplated
hereunder and the execution, delivery and performance of this Agreement and any
other applicable Loan Documents to which it is a party, and (D) each certificate
required to be delivered pursuant to Section 5.1(b)(iii).
 
(iii)           Certificates of Good Standing.  To the extent applicable,
certificates as of a recent date of the good standing of each Credit Party under
the laws of its jurisdiction of incorporation, organization or formation (or
equivalent), as applicable.
 
(iv)           Opinions of Counsel.  Opinions of counsel to the Credit Parties
addressed to the Administrative Agent and the Lenders with respect to the Credit
Parties, the applicable Loan Documents and such other matters as the
Administrative Agent shall reasonably request.
 
(c)          Personal Property Collateral.
 
(i)           Filings and Recordings.  The Administrative Agent shall have
received all filings and recordations that are necessary to perfect the security
interests of the Administrative Agent, on behalf of the Secured Parties, in the
Collateral (subject to Section 7.17 with respect to Ubiquiti Hong Kong), to the
extent such security interests can be perfected by filing or recordation, and
the Administrative Agent shall have received evidence reasonably satisfactory to
the Administrative Agent that upon such filings and recordations such security
interests constitute valid and perfected first priority Liens thereon (subject
to Permitted Liens).
 
(ii)           Pledged Collateral.  To the extent required by the Security
Documents, the Administrative Agent shall have received (A) original stock
certificates or other certificates evidencing the certificated Equity Interests
pledged pursuant to the Security Documents, together with an undated stock power
for each such certificate duly executed in blank by the registered owner thereof
and (B) each original promissory note pledged pursuant to the Security Documents
together with an undated allonge for each such promissory note duly executed in
blank by the holder thereof.
 
 
 
-57-

--------------------------------------------------------------------------------

 
 
 
(iii)           Register of Mortgages and Charges.  The Administrative Agent
shall have received a true, correct and complete copy of the register of
mortgages and charges for each of the Cayman Borrower and Ubiquiti Cayman which
shall include details of all Security Documents entered into by each of the
Cayman Borrower and Ubiquiti Cayman.
 
(iv)           Lien Search.  The Administrative Agent shall have received the
results of a Lien search (including a search as to judgments, bankruptcy and tax
matters), in form and substance reasonably satisfactory thereto, made against
the Credit Parties under the Uniform Commercial Code (or applicable judicial
docket) as in effect in each jurisdiction in which filings or recordations under
the Uniform Commercial Code should be made to evidence or perfect security
interests in all assets of such Credit Party, indicating among other things that
the assets of each such Credit Party are free and clear of any Lien (except for
Permitted Liens).
 
(v)           Property and Liability Insurance.  The Administrative Agent shall
have received, in each case in form and substance reasonably satisfactory to the
Administrative Agent, evidence of property, business interruption and liability
insurance covering each Credit Party, evidence of payment of all insurance
premiums for the current policy year of each policy (with appropriate
endorsements naming the Administrative Agent as lender’s loss payee on all
policies for property hazard insurance and as additional insured on all policies
for liability insurance), and if requested by the Administrative Agent, copies
of such insurance policies.
 
(vi)           Other Collateral Documentation.  The Administrative Agent shall
have received any documents reasonably requested thereby or as required by the
terms of the Security Documents to evidence its security interest in the
Collateral (including, without limitation, any landlord waivers or collateral
access agreements).
 
(d)          Consents; Defaults.
 
(i)           Governmental and Third Party Approvals.  The Credit Parties shall
have received all material governmental, shareholder and third party consents
and approvals necessary in connection with the Transactions and any other
transaction contemplated in any other Loan Document.
 
(ii)           No Material Litigation.  The absence of any action, suit,
investigation or proceeding pending or, to the knowledge of the Parent Borrower
or the Cayman Borrower, threatened in writing in any court or before any
arbitrator or governmental authority that could reasonably be expected to have a
Material Adverse Effect.
 
(e)          Financial Matters.
 
(i)           Financial Statements.  The Administrative Agent shall have
received (A) the audited Consolidated and consolidating balance sheet of the
Parent Borrower and its Subsidiaries as of June 30, 2012, June 30, 2013 and June
30, 2014, and the related audited Consolidated and consolidating statements of
income and retained earnings and cash flows for the Fiscal Years then ended and
(B) unaudited Consolidated and consolidating balance sheet of the Parent
Borrower and its Subsidiaries as of September 30, 2014 and December 31, 2014 and
related unaudited Consolidated and consolidating interim statements of income
and retained earnings.
 
 
 
-58-

--------------------------------------------------------------------------------

 
 
 
(ii)           Financial Projections.  The Administrative Agent shall have
received pro forma Consolidated financial statements for the Parent Borrower and
its Subsidiaries, and projections prepared by management of the Parent Borrower,
of balance sheets, income statements and cash flow statements on a quarterly
basis for the first year following the Closing Date and on an annual basis for
each year thereafter during the term of the Credit Facility.
 
(iii)           Financial Condition/Solvency Certificate.  The Parent Borrower
shall have delivered to the Administrative Agent a certificate, in form and
substance satisfactory to the Administrative Agent, and certified as accurate by
the chief financial officer of the Parent Borrower (not in his individual
capacity), that (A) after giving effect to the Transactions, (x) the Parent
Borrower and its Subsidiaries, taken as a whole, are Solvent and (y) the Credit
Parties, taken as a whole, are Solvent and (B) the financial projections
previously delivered to the Administrative Agent represent the good faith
estimates (utilizing reasonable assumptions) of the financial condition and
operations of the Parent Borrower and its Subsidiaries.
 
(iv)           Closing Leverage Ratio/Liquidity.  The Administrative Agent will
be reasonably satisfied that (A) the Consolidated Total Leverage Ratio as of the
most recently ended fiscal quarter prior to the Closing Date for which financial
statements are available (calculated on a pro forma basis after giving effect to
the Transactions) will not exceed 2.50 to 1.00 and (B) the Credit Parties have
Liquidity of at least $225,000,000 on the Closing Date, after giving effect to
the Transactions.
 
(v)           Payment at Closing.  The Borrowers shall have paid or made
arrangements to pay contemporaneously with closing (A) to the Administrative
Agent, the Arrangers and the Lenders the fees set forth or referenced in
Section 4.3 and any other accrued and unpaid fees or commissions due hereunder,
(B) all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) and (C) to
any other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges in
connection with the execution, delivery, recording, filing and registration of
any of the Loan Documents.
 
(f)          Miscellaneous.
 
(i)           Notice of Account Designation.  The Administrative Agent shall
have received a Notice of Account Designation specifying the account or accounts
to which the proceeds of any Loans made on or after the Closing Date are to be
disbursed.
 
(ii)           Existing Credit Agreement.  The Indebtedness outstanding under
the Existing Credit Agreement shall have been refinanced, or shall be refinanced
substantially simultaneously with the initial Extensions of Credit.
 
(iii)           PATRIOT Act, etc.  Each Borrower and each of the Guarantors
shall have provided to the Administrative Agent and the Lenders the
documentation and other information requested by the Administrative Agent in
order to comply with requirements of the PATRIOT Act, applicable “know your
customer” and anti-money laundering rules and regulations at least ten (10)
Business Days prior to the Closing Date.
 
(iv)           Other Documents.  All opinions, certificates and other
instruments and all proceedings in connection with the transactions contemplated
by this Agreement shall be satisfactory in form and substance to the
Administrative Agent.  The Administrative Agent shall have received copies of
all other documents, certificates and instruments reasonably requested thereby,
with respect to the transactions contemplated by this Agreement.
 
 
 
-59-

--------------------------------------------------------------------------------

 
 
 
Without limiting the generality of the provisions of the last paragraph of
Section 10.3, for purposes of determining compliance with the conditions
specified in this Section 5.1, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.
 
SECTION 5.2                           Conditions to All Extensions of
Credit.  The obligations of the Lenders to make or participate in any Extensions
of Credit (including the initial Extension of Credit) and/or the Issuing Lender
to issue or extend any Letter of Credit are subject to the satisfaction of the
following conditions precedent on the relevant borrowing, continuation,
conversion, issuance or extension date:
 
(a)          Continuation of Representations and Warranties.  The
representations and warranties contained in this Agreement and the other Loan
Documents shall be true and correct in all material respects, except for any
representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty shall be true
and correct in all respects, on and as of such borrowing, issuance or extension
date with the same effect as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct in all
material respects as of such earlier date, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects as of such earlier date).
 
(b)          No Existing Default.  No Default or Event of Default shall have
occurred and be continuing (i) on the borrowing date with respect to such Loan
or after giving effect to the Loans to be made on such date or (ii) on the
issuance or extension date with respect to such Letter of Credit or after giving
effect to the issuance or extension of such Letter of Credit on such date.
 
(c)          Notices.  The Administrative Agent shall have received a Notice of
Borrowing or a Letter of Credit Application, as applicable, from the Borrower
Agent in accordance with Section 2.3(a), 3.2 or 2.9, as applicable.
 
(d)          New Swingline Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Lender shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.
 
ARTICLE VI

 
REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
 
To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 5.2, that:
 
SECTION 6.1                           Organization; Power; Qualification.  Each
Credit Party and each Subsidiary thereof (other than Immaterial Foreign
Subsidiaries) (a) is duly organized or incorporated, validly existing and in
good standing (or in the case of any Foreign Subsidiary, the equivalent status,
if any, in the applicable foreign jurisdiction), under the laws of the
jurisdiction of its incorporation or formation, (b) has the power and authority
to own its Properties and to carry on its business as now being and hereafter
proposed to be conducted and (c) is duly qualified and authorized to do business
in each jurisdiction in which the character of its Properties or the nature of
its business requires such qualification and authorization (to the extent
applicable in the case of Foreign Subsidiaries) except in jurisdictions where
the failure to be so qualified or in good standing could not reasonably be
expected to result in a Material Adverse Effect.  The jurisdictions in which
each Credit Party and each Subsidiary thereof are organized and qualified to do
business as of the Closing Date are described on Schedule 6.1.
 
 
 
-60-

--------------------------------------------------------------------------------

 
 
 
SECTION 6.2                           Ownership.  Each Subsidiary of each Credit
Party as of the Closing Date is listed on Schedule 6.2.  As of the Closing Date,
the capitalization of each Credit Party (other than the Parent Borrower) and its
Subsidiaries consists of the number of shares, authorized, issued and
outstanding, of such classes and series, with or without par value, described on
Schedule 6.2.  All outstanding shares have been duly authorized and validly
issued and, to the extent applicable, are fully paid and non-assessable and not
subject to any preemptive or similar rights, except as described in Schedule
6.2.  The shareholders or other owners, as applicable, of each Credit Party
(other than the Parent Borrower) and its Subsidiaries which are not traded on a
public exchange and the number of shares owned by each as of the Closing Date
are described on Schedule 6.2.  As of the Closing Date, there are no outstanding
stock purchase warrants, subscriptions, options, securities, instruments or
other rights of any type or nature whatsoever, which are convertible into,
exchangeable for or otherwise provide for or require the issuance of Equity
Interests of any Credit Party (other than the Parent Borrower) or any Subsidiary
thereof, except as described on Schedule 6.2.
 
SECTION 6.3                           Authorization; Enforceability.  Each
Credit Party has the right, power and authority and has taken all necessary
corporate and other action to authorize the execution, delivery and performance
of this Agreement and each of the other Loan Documents to which it is a party in
accordance with their respective terms.  This Agreement and each of the other
Loan Documents have been duly executed and delivered by the duly authorized
officers of each Credit Party that is a party thereto, and each such document
constitutes the legal, valid and binding obligation of each Credit Party that is
a party thereto, enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal Debtor Relief Laws from time to time in
effect which affect the enforcement of creditors’ rights in general and the
availability of equitable remedies.
 
SECTION 6.4                           Compliance of Agreement, Loan Documents
and Borrowing with Laws, Etc.  The execution, delivery and performance by each
Credit Party of the Loan Documents to which each such Person is a party, in
accordance with their respective terms, the Extensions of Credit hereunder and
the transactions contemplated hereby or thereby do not, (a) require any
Governmental Approval or violate any Applicable Law relating to any Credit Party
or any Subsidiary thereof where the failure to obtain such Governmental Approval
or such violation could reasonably be expected to have a Material Adverse
Effect, (b) conflict with, result in a breach of or constitute a default under
the articles of incorporation, bylaws or other organizational documents of any
Credit Party, (c) conflict with, result in a breach of or constitute a default
under any indenture, agreement or other instrument to which such Person is a
party or by which any of its properties may be bound or any Governmental
Approval relating to such Person, which could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (d) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by such Person other than Permitted
Liens or (e) require any consent or authorization of, filing with, or other act
in respect of, an arbitrator or Governmental Authority and no consent of any
other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement other than
(i) consents, authorizations, filings or other acts or consents that have been
obtained or made and that are still in force and effect, (ii) consents,
authorizations, filings or other acts or consents for which the failure to
obtain or make could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect and (iii) consents or filings under
the UCC or other security filings as applicable in foreign jurisdictions.
 
 
 
-61-

--------------------------------------------------------------------------------

 
 
 
SECTION 6.5                           Compliance with Law; Governmental
Approvals.  Each Credit Party and each Subsidiary thereof (other than Immaterial
Foreign Subsidiaries) (a) has all Governmental Approvals required by any
Applicable Law for it to conduct its business, each of which is in full force
and effect (b) is in compliance with each Governmental Approval applicable to it
and in compliance with all other Applicable Laws relating to it or any of its
respective Properties and (c) has timely filed all material reports, documents
and other materials required to be filed by it under all Applicable Laws with
any Governmental Authority and has retained all material records and documents
required to be retained by it under Applicable Law except in each case (a), (b)
or (c) where the failure to have, comply or file could not reasonably be
expected to have a Material Adverse Effect.
 
SECTION 6.6                           Tax Returns and Payments.  Each Credit
Party and each Subsidiary thereof (other than Immaterial Foreign Subsidiaries)
has duly filed or caused to be filed all federal and state and any other
material tax returns required by Applicable Law to be filed, and all taxes shown
to be due on such tax returns have been timely paid (other than any amount the
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of the relevant Credit Party or Subsidiary).  Such tax
returns accurately reflect in all material respects all liability for taxes of
any Credit Party or any Subsidiary thereof (other than Immaterial Foreign
Subsidiaries) for the periods covered thereby.  As of the Closing Date, except
as set forth on Schedule 6.6, there is no ongoing audit or examination or, to
its knowledge, other investigation by any Governmental Authority of any material
tax liability of any Credit Party or any Subsidiary thereof (other than
Immaterial Foreign Subsidiaries).  No Governmental Authority has asserted any
Lien or other claim against any Credit Party or any Subsidiary thereof (other
than Immaterial Foreign Subsidiaries) with respect to material unpaid taxes
which has not been discharged or resolved (other than (a) any amount the
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of the relevant Credit Party or Subsidiary and
(b) Permitted Liens).  The charges, accruals and reserves on the books of each
Credit Party and each Subsidiary thereof (other than Immaterial Foreign
Subsidiaries) in respect of U.S. federal, state, local and other taxes for all
Fiscal Years and portions thereof since the organization of any such Credit
Party or Subsidiary thereof are in the judgment of the Borrowers adequate, and
the Borrowers do not anticipate any additional material taxes or assessments for
any of such years.
 
SECTION 6.7                           Intellectual Property Matters.  Each
Credit Party and each Subsidiary thereof (other than Immaterial Foreign
Subsidiaries) owns or possesses rights to use all franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, service mark, service mark rights,
trade names, trade name rights, copyrights and other rights with respect to the
foregoing, in each case which are material and reasonably necessary to conduct
its business.  No event has occurred which permits, or after notice or lapse of
time or both would permit, the revocation or termination of any such rights
which are material and reasonably necessary to conduct its business.  To their
knowledge, no Credit Party nor any Subsidiary thereof (other than Immaterial
Foreign Subsidiaries) is liable to any Person for infringement under Applicable
Law with respect to any such rights as a result of its business operations where
such liability could reasonably be expected to have a Material Adverse Effect.
 
 
 
-62-

--------------------------------------------------------------------------------

 
 
 
SECTION 6.8                           Environmental Matters.
 
(a)          The properties owned, leased or operated by each Credit Party and
each Subsidiary thereof (other than Immaterial Foreign Subsidiaries) now or in
the past do not contain, and to their knowledge have not previously contained,
any Hazardous Materials in amounts or concentrations which constitute or
constituted a violation of applicable Environmental Laws which could reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect;
 
(b)          To its knowledge, each Credit Party and each Subsidiary thereof
(other than Immaterial Foreign Subsidiaries) and such properties and all
operations conducted in connection therewith are in compliance, and have been in
compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about such properties or such operations which could
interfere with the continued operation of such properties or impair the fair
saleable value thereof except for non-compliance or violations which could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect;
 
(c)          No Credit Party nor any Subsidiary thereof (other than Immaterial
Foreign Subsidiaries) has received any notice of violation, alleged violation,
non-compliance, liability or potential liability regarding environmental
matters, Hazardous Materials, or compliance with Environmental Laws that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, nor does any Credit Party or any
Subsidiary thereof (other than Immaterial Foreign Subsidiaries) have actual
knowledge that any such notice will be received or is being threatened;
 
(d)          Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, to its knowledge, Hazardous
Materials have not been transported or disposed of to or from the properties
owned, leased or operated by any Credit Party or any Subsidiary thereof (other
than Immaterial Foreign Subsidiaries) in violation of, or in a manner or to a
location which could give rise to liability under, Environmental Laws, nor have
any Hazardous Materials been generated, treated, stored or disposed of at, on or
under any of such properties in violation of, or in a manner that could give
rise to liability under, any applicable Environmental Laws;
 
(e)          No judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of either Borrower, threatened, under any
Environmental Law to which any Credit Party or any Subsidiary thereof (other
than Immaterial Foreign Subsidiaries) is or will be named as a potentially
responsible party, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any applicable Environmental Law with
respect to any Credit Party, any Subsidiary thereof (other than Immaterial
Foreign Subsidiaries), with respect to any real property owned, leased or
operated by any Credit Party or any Subsidiary thereof (other than Immaterial
Foreign Subsidiaries) or operations conducted in connection therewith that could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect; and
 
(f)          There has been no release, or to its knowledge, threat of release,
of Hazardous Materials at or from properties owned, leased or operated by any
Credit Party or any Subsidiary (other than Immaterial Foreign Subsidiaries), now
or in the past, in violation of or in amounts or in a manner that could give
rise to liability under applicable Environmental Laws that could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
 
 
 
-63-

--------------------------------------------------------------------------------

 
 
 
SECTION 6.9                           Employee Benefit Matters.
 
(a)          Each Credit Party and each ERISA Affiliate is in compliance with
all applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse
Effect.  Except as would not reasonably be expected to have a Material Adverse
Effect, each Employee Benefit Plan that is intended to be qualified under
Section 401(a) of the Code has been determined by the IRS to be so qualified,
and each trust related to such plan has been determined to be exempt under
Section 501(a) of the Code except for such plans that have not yet received
determination letters but for which the remedial amendment period for submitting
a determination letter has not yet expired or plans covered by an IRS opinion or
advisory letter.  No liability has been incurred by any Credit Party or any
ERISA Affiliate which remains unsatisfied for any taxes or penalties assessed
with respect to any Employee Benefit Plan or any Multiemployer Plan except for a
liability that could not reasonably be expected to have a Material Adverse
Effect;
 
(b)          As of the Closing Date, no Pension Plan has been terminated, nor
has any Pension Plan become subject to funding based benefit restrictions under
Section 436 of the Code, nor has any funding waiver from the IRS been received
or requested with respect to any Pension Plan, nor has any Credit Party or any
ERISA Affiliate failed to make any contributions or to pay any amounts due and
owing as required by Sections 412 or 430 of the Code, Section 302 of ERISA or
the terms of any Pension Plan on or prior to the due dates of such contributions
under Sections 412 or 430 of the Code or Section 302 of ERISA, nor has there
been any event requiring any disclosure under Section 4041(c)(3)(C) or 4063(a)
of ERISA with respect to any Pension Plan;
 
(c)          Except where the failure of any of the following representations to
be correct could not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect, no Credit Party nor any ERISA Affiliate has:
(i) engaged in a nonexempt prohibited transaction described in Section 406 of
the ERISA or Section 4975 of the Code, (ii) incurred any liability to the PBGC
which remains outstanding other than the payment of premiums and there are no
premium payments which are due and unpaid, (iii) failed to make a required
contribution or payment to a Multiemployer Plan, or (iv) failed to make a
required installment or other required payment under Sections 412 or 430 of the
Code;
 
(d)          No Termination Event has occurred or is reasonably expected to
occur that would reasonably be expected to have a Material Adverse Effect;
 
(e)          Except where the failure of any of the following representations to
be correct could not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect, no proceeding, claim (other than a benefits
claim in the ordinary course of business), lawsuit and/or investigation is
existing or, to its knowledge, threatened concerning or involving (i) any
employee welfare benefit plan (as defined in Section 3(1) of ERISA) currently
maintained or contributed to by any Credit Party or any ERISA Affiliate, (ii)
any Pension Plan or (iii) any Multiemployer Plan.
 
(f)          No Credit Party nor any Subsidiary thereof is a party to any
contract, agreement or arrangement that could, solely as a result of the
delivery of this Agreement or the consummation of transactions contemplated
hereby, result in the payment of any “excess parachute payment” within the
meaning of Section 280G of the Code.
 
 
 
-64-

--------------------------------------------------------------------------------

 
 
 
SECTION 6.10                           Margin Stock.  No Credit Party nor any
Subsidiary thereof is engaged principally or as one of its important activities
in the business of  “purchasing” or “carrying” any “margin stock” (as each such
term is defined or used, directly or indirectly, in Regulation U of the Board of
Governors of the Federal Reserve System) or extending credit for such
purpose.  No part of the proceeds of any of the Loans or Letters of Credit will
be used for, or extended as credit for, purchasing or carrying margin stock or
for any purpose which violates, or which would be inconsistent with, the
provisions of Regulation T, U or X of such Board of Governors.  Following the
application of the proceeds of each Extension of Credit, not more than
twenty-five percent (25%) of the value of the assets (either of the Borrowers
only or of the Parent Borrower and its Subsidiaries on a Consolidated basis)
subject to the provisions of Section 8.2 or Section 8.5 or subject to any
restriction contained in any agreement or instrument between the Borrowers and
any Lender or any Affiliate of any Lender relating to Indebtedness in excess of
the Threshold Amount will be “margin stock”.
 
SECTION 6.11                           Government Regulation.  No Credit Party
nor any Subsidiary thereof is an “investment company” or a company “controlled”
by an “investment company” (as each such term is defined or used in the
Investment Company Act of 1940) and no Credit Party nor any Subsidiary thereof
is, or after giving effect to any Extension of Credit will be, subject to
regulation under any Applicable Law which limits its ability to incur or
consummate the transactions contemplated hereby.
 
SECTION 6.12                           Material Contracts.  Schedule 6.12 sets
forth a complete and accurate list of all Material Contracts of each Credit
Party and each Subsidiary thereof (other than Immaterial Foreign Subsidiaries)
in effect as of the Closing Date.  Other than as set forth in Schedule 6.12, as
of the Closing Date, each such Material Contract is, and after giving effect to
the consummation of the transactions contemplated by the Loan Documents will be,
in full force and effect in accordance with the terms thereof.  As of the
Closing Date, no Credit Party nor any Subsidiary thereof (other than Immaterial
Foreign Subsidiaries) (nor, to its knowledge, any other party thereto) is in
breach of or in default under any Material Contract in any material respect.
 
SECTION 6.13                           Employee Relations.  As of the Closing
Date, no Credit Party or any Subsidiary thereof is party to any collective
bargaining agreement, nor has any labor union been recognized as the
representative of its employees except as set forth on Schedule 6.13.  Neither
Borrower knows of any pending, threatened (in writing) strikes, work stoppage or
other collective labor disputes involving its employees or those of its
Subsidiaries that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
 
SECTION 6.14                           Financial Statements.  The audited and
unaudited financial statements delivered pursuant to Section 5.1(e)(i) are
complete and correct in all material respects and fairly present on a
Consolidated and consolidating basis the assets, liabilities and financial
position of the Parent Borrower and its Subsidiaries as at such dates, and the
results of the operations and changes of financial position for the periods then
ended in all material respects (other than customary year-end adjustments for
unaudited financial statements and the absence of footnotes from unaudited
financial statements).  All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP.  Such
financial statements show all material Indebtedness and other material
liabilities, direct or contingent, of the Parent Borrower and its Subsidiaries
as of the date thereof, including material liabilities for taxes, material
commitments, and Indebtedness, in each case, to the extent required to be
disclosed under GAAP.  The projections delivered pursuant to Section 5.1(e)(ii)
and were prepared in good faith on the basis of the assumptions stated therein,
which assumptions were believed to be reasonable in light of then existing
conditions except that such financial projections and statements shall be
subject to normal year end closing and audit adjustments (it being recognized by
the Lenders that projections are not to be viewed as facts and that the actual
results during the period or periods covered by such projections may vary from
such projections).
 
 
 
-65-

--------------------------------------------------------------------------------

 
 
 
SECTION 6.15                           No Material Adverse Change.  Since June
30, 2014, there has been no material adverse change in the properties, business,
operations, or condition (financial or otherwise) of the Parent Borrower and its
Subsidiaries, taken as a whole, and no event has occurred or condition arisen,
either individually or in the aggregate, that could reasonably be expected to
have a Material Adverse Effect.
 
SECTION 6.16                           Solvency.  (a) The Parent Borrower and
its Subsidiaries, taken as a whole, and (b) the Credit Parties, taken as a
whole, are Solvent.
 
SECTION 6.17                           Title to Properties.  As of the Closing
Date, the real property listed on Schedule 6.17 constitutes all of the real
property that is owned, leased or subleased or used by any Credit Party or any
of its Subsidiaries (other than Immaterial Foreign Subsidiaries).  Each Credit
Party and each Subsidiary thereof (other than Immaterial Foreign Subsidiaries)
has such title to, or valid leasehold interests in, the real property owned or
leased by it as is necessary to the conduct of its business and valid and legal
title to all of its personal property and assets, except those which have been
disposed of by the Credit Parties and their Subsidiaries subsequent to such date
which dispositions have been in the ordinary course of business or as otherwise
permitted hereunder and except where the failure to have such title or leasehold
interests could not reasonably be expected to have a Material Adverse Effect.
 
SECTION 6.18                           Litigation.  Except for matters existing
on the Closing Date and set forth on Schedule 6.18, there are no actions, suits
or proceedings pending nor, to its knowledge, threatened in writing against or
in any other way relating adversely to or affecting any Credit Party or any
Subsidiary thereof or any of their respective properties in any court or before
any arbitrator of any kind or before or by any Governmental Authority that could
reasonably be expected to have a Material Adverse Effect.
 
SECTION 6.19                           Anti-Corruption Laws and Sanctions.  None
of (a) the Borrowers, any Subsidiary or to the knowledge of either Borrower or
such Subsidiary any of their respective directors, officers, employees or
affiliates, or (b) to the knowledge of either Borrower, any agent or
representative of either Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby is a Sanctioned Person or the subject or target of any Sanctions.
 
SECTION 6.20                           Absence of Defaults.  No Default or an
Event of Default has occurred and is continuing.
 
SECTION 6.21                           Disclosure.  The Parent Borrower and/or
its Subsidiaries have disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which any Credit
Party and any Subsidiary thereof (other than Immaterial Foreign Subsidiaries)
are subject, and all other matters known to them, that, in each case,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  No financial statement, material report, material
certificate or other material information furnished (whether in writing or
orally) by or on behalf of any Credit Party or any Subsidiary thereof to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished), taken together
as a whole, and together with the Borrower’s filings with the SEC, contains any
untrue statement of a material fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, pro forma financial information, estimated
financial information and other projected or estimated information, such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time (it being recognized by the Lenders that projections are
not to be viewed as facts and that the actual results during the period or
periods covered by such projections may vary from such projections); provided
further that with respect to information relating to the Borrowers’ industry
generally and trade data which relates to a Person that is not a Borrower or a
Subsidiary thereof, the Borrowers represent and warrant only that such
information is believed by it in good faith to be accurate in all material
respects.
 
 
 
-66-

--------------------------------------------------------------------------------

 
 
 
ARTICLE VII

 
AFFIRMATIVE COVENANTS
 
Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized or other
arrangements with respect thereto have been made that are satisfactory to the
Issuing Lender) and the Revolving Credit Commitments terminated, each Credit
Party will, and will cause each of its Subsidiaries (other than Immaterial
Foreign Subsidiaries) to:
 
SECTION 7.1                           Financial Statements and Budgets.  Deliver
to the Administrative Agent, in form and detail satisfactory to the
Administrative Agent (which shall promptly make such information available to
the Lenders in accordance with its customary practice):
 
(a)          Annual Financial Statements.  As soon as practicable and in any
event within 90 days (or, if later, on the date of any required public filing
thereof (after giving effect to any extensions for filing under Rule 12b-25
promulgated under the Exchange Act), but not to exceed 105 days) after the end
of each Fiscal Year (commencing with the Fiscal Year ended June 30, 2015), an
audited Consolidated and consolidating balance sheet of the Parent Borrower and
its Subsidiaries as of the close of such Fiscal Year and audited Consolidated
and consolidating statements of income, retained earnings and cash flows
including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
preceding Fiscal Year and prepared in accordance with GAAP and, if applicable,
containing disclosure of the effect on the financial position or results of
operations of any change in the application of accounting principles and
practices during the year.  Such annual financial statements shall be audited by
an independent certified public accounting firm of recognized national standing
reasonably acceptable to the Administrative Agent, and accompanied by a report
and opinion thereon by such certified public accountants prepared in accordance
with generally accepted auditing standards that is not subject to any “going
concern” or similar qualification or exception or any qualification as to the
scope of such audit or with respect to accounting principles followed by the
Parent Borrower or any of its Subsidiaries not in accordance with GAAP.
 
(b)          Quarterly Financial Statements.  As soon as practicable and in any
event within 45 days (or, if later, on the date of any required public filing
thereof (after giving effect to any extensions for filing under Rule 12b-25
promulgated under the Exchange Act), but not to exceed 50 days) after the end of
the first three fiscal quarters of each Fiscal Year (commencing with the fiscal
quarter ended March 31, 2015), an unaudited Consolidated and consolidating
balance sheet of the Parent Borrower and its Subsidiaries as of the close of
such fiscal quarter and unaudited Consolidated and consolidating statements of
income, retained earnings and cash flows and a report containing management’s
discussion and analysis of such financial statements for the fiscal quarter then
ended and that portion of the Fiscal Year then ended (to the extent such
information is provided in the applicable quarterly report filed by the Parent
Borrower with the SEC under the Exchange Act), including the notes thereto, all
in reasonable detail setting forth in comparative form the corresponding figures
as of the end of and for the corresponding period in the preceding Fiscal Year
and prepared by the Parent Borrower in accordance with GAAP and, if applicable,
containing disclosure of the effect on the financial position or results of
operations of any change in the application of accounting principles and
practices during the period, and certified by the chief financial officer of the
Parent Borrower to present fairly in all material respects the financial
condition of the Parent Borrower and its Subsidiaries on a Consolidated and
consolidating basis as of their respective dates and the results of operations
of the Parent Borrower and its Subsidiaries for the respective periods then
ended, subject to normal year-end adjustments and the absence of footnotes.
 
 
 
-67-

--------------------------------------------------------------------------------

 
 
 
(c)          Annual Business Plan and Budget.  As soon as practicable and in any
event within forty-five (45) days after the end of each Fiscal Year, a business
plan and operating and capital budget of the Parent Borrower and its
Subsidiaries for the ensuing fiscal year, such plan to include, on an annual
basis, the following: an annual operating and capital budget, a projected income
statement, statement of cash flows and balance sheet, calculations demonstrating
projected compliance with the financial covenants set forth in Section 8.13 and
a report containing a reasonable disclosure of the key assumptions and drivers
with respect to such budget, accompanied by a certificate from a Responsible
Officer of the Parent Borrower to the effect that such budget contains good
faith estimates (utilizing assumptions believed to be reasonable at the time of
delivery of such budget) of the financial condition and operations of the Parent
Borrower and its Subsidiaries for such period.
 
SECTION 7.2                           Certificates; Other Reports.  Deliver to
the Administrative Agent (which shall promptly make such information available
to the Lenders in accordance with its customary practice):
 
(a)          at each time financial statements are delivered pursuant to
Sections 7.1(a) or (b), a duly completed Officer’s Compliance Certificate signed
by the chief executive officer, chief financial officer, treasurer or controller
of the Parent Borrower and a report containing management’s discussion and
analysis of such financial statements;
 
(b)          promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Parent Borrower, and copies of all annual, regular,
periodic and special reports and registration statements which the Parent
Borrower may file or be required to file with the SEC under Section 13 or 15(d)
of the Exchange Act, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;
 
(c)          at each time financial statements are delivered pursuant to Section
7.1(a), a listing of all Foreign Subsidiaries that are not Material Foreign
Subsidiaries and calculations showing compliance with the definition of Material
Foreign Subsidiary and Section 7.14(d);
 
(d)          promptly, and in any event within five (5) Business Days after
receipt thereof by any Credit Party or any Subsidiary thereof, copies of each
material notice or other material correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation by such agency regarding financial or
other operational results of the Parent Borrower or any Subsidiary thereof;
 
(e)          promptly upon the request thereof, such other information and
documentation required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations (including,
without limitation, the PATRIOT Act), as from time to time reasonably requested
by the Administrative Agent or any Lender; and
 
(f)          such other information regarding the operations, business affairs
and financial condition of the Parent Borrower or any Subsidiary thereof as the
Administrative Agent or any Lender may reasonably request.
 
Documents required to be delivered pursuant to Section 7.1(a) or (b) or
Section 7.2(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent Borrower posts such documents, or provides a link thereto on the Parent
Borrower’s website on the Internet at the
 
 
 
-68-

--------------------------------------------------------------------------------

 
 
website address listed in Section 11.1; or (ii) on which such documents are
posted on the Parent Borrower’s behalf on an Internet or intranet website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent).  Notwithstanding anything contained herein, in every instance the Parent
Borrower shall be required to provide paper copies of the Officer’s Compliance
Certificates required by Section 7.2 to the Administrative Agent.  Except for
such Officer’s Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Parent Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
 
The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Lender materials
and/or information provided by or on behalf of the Parent Borrower and its
Subsidiaries hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on Debt Domain, IntraLinks, SyndTrak Online or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Parent Borrower or its securities)
(each, a “Public Lender”).  The Borrowers hereby agree that so long as the
Parent Borrower is the issuer of any outstanding debt or equity securities that
are registered or issued pursuant to a private offering or is actively
contemplating issuing any such securities it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, means that the
word “PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, the Arrangers, the Issuing Lender and the Lenders to
treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Parent Borrower or its securities for purposes of United States Federal and
state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 11.10); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arrangers shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
 
SECTION 7.3                           Notice of Other Matters.  Promptly (but in
no event later than ten (10) days after any Responsible Officer of any Credit
Party obtains knowledge thereof) notify the Administrative Agent in writing of
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):
 
(a)          the occurrence of any Default or Event of Default;
 
(b)          any event that results in, or could reasonably be expected to
result in, a Material Adverse Effect; and
 
(c)          (i) any letter from the IRS stating that an Employee Benefit Plan
of a Credit Party is disqualified under Section 401(a) of the Code (along with a
copy thereof), (ii) all notices received by any Credit Party or any ERISA
Affiliate of the PBGC’s intent to terminate any Pension Plan or to have a
trustee appointed to administer any Pension Plan, (iii) all notices received by
any Credit Party or any ERISA Affiliate from a Multiemployer Plan sponsor
concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA and (iv) either Borrower obtaining knowledge that any
Credit Party or any ERISA Affiliate has filed or intends to file a notice of
intent to terminate any Pension Plan under a distress termination within the
meaning of Section 4041(c) of ERISA; provided that in the case of clause (i)
through (iv), notice shall only be required if the subject of the notice would
reasonably be expected to have a Material Adverse Effect.
 
 
 
-69-

--------------------------------------------------------------------------------

 
 
 
Each notice pursuant to Section 7.3 shall be accompanied by a statement of a
Responsible Officer of the Parent Borrower or the Cayman Borrower setting forth
details of the occurrence referred to therein and stating what action the Parent
Borrower or the Cayman Borrower has taken and proposes to take with respect
thereto.  Each notice pursuant to Section 7.3(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.
 
SECTION 7.4                           Preservation of Corporate Existence and
Related Matters.  Except as permitted by Section 8.4, preserve and maintain its
separate corporate existence and all rights, franchises, licenses and privileges
necessary to the conduct of its business, and qualify and remain qualified as a
foreign corporation or other entity and authorized to do business in each
jurisdiction in which the failure to so qualify could reasonably be expected to
have a Material Adverse Effect.
 
SECTION 7.5                           Maintenance of Property and Licenses.
 
(a)          In addition to the requirements of any of the Security Documents,
protect and preserve all Properties necessary in and material to its business,
including copyrights, patents, trade names, service marks and trademarks;
maintain in good working order and condition, ordinary wear and tear and
permitted dispositions excepted, all buildings, equipment and other tangible
real and personal property; and from time to time make or cause to be made all
repairs, renewals and replacements thereof and additions to such Property
necessary for the conduct of its business, so that the business carried on in
connection therewith may be conducted in a commercially reasonable manner, in
each case except as such action or inaction would not reasonably be expected to
result in a Material Adverse Effect.
 
(b)          Maintain, in full force and effect in all material respects, each
and every license, permit, certification, qualification, approval or franchise
issued by any Governmental Authority (each a “License”) required for each of
them to conduct their respective businesses as presently conducted, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.
 
SECTION 7.6                           Insurance.  Maintain insurance with
financially sound and reputable insurance companies against at least such risks
and in at least such amounts as are customarily maintained by similar businesses
and as may be required by Applicable Law and as are required by any Security
Documents (including, without limitation, hazard and business interruption
insurance).  All such insurance shall, (a) provide that no cancellation shall be
effective until at least 30 days after receipt by the Administrative Agent of
written notice thereof (or 10 days’ in the case of cancellation for non-payment
of premiums) and (b) name the Administrative Agent as an additional insured
party or lender’s loss payee, as applicable.  On the Closing Date and from time
to time thereafter, deliver to the Administrative Agent upon its request (but no
more frequently than annually unless an Event of Default has occurred and is
continuing) information in reasonable detail as to the insurance then in effect,
stating the names of the insurance companies, the amounts and rates of the
insurance, the dates of the expiration thereof and the properties and risks
covered thereby.
 
SECTION 7.7                           Accounting Methods and Financial
Records.  Maintain a system of accounting, and keep proper books, records and
accounts (which shall be true and complete in all material respects) as may be
required or as may be necessary to permit the preparation of financial
statements in accordance with GAAP and in compliance in all material respects
with the regulations of any Governmental Authority having jurisdiction over it
or any of its Properties.
 
 
 
-70-

--------------------------------------------------------------------------------

 
 
 
SECTION 7.8                           Payment of Taxes.  Pay and perform all
taxes, assessments and other governmental charges that may be levied or assessed
upon it or any of its Property that are due and payable if the failure to so pay
would result in a lien on Collateral in excess of $5,000,000 having priority to
the lien of Administrative Agent; provided that the Borrowers or such Subsidiary
may contest any item in good faith so long as adequate reserves are maintained
with respect thereto in accordance with GAAP.
 
SECTION 7.9                           Compliance with Laws and
Approvals.  Observe and remain in compliance with all Applicable Laws and
maintain in full force and effect all Governmental Approvals, in each case
applicable to the conduct of its business except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
 
SECTION 7.10                           Environmental Laws.  In addition to and
without limiting the generality of Section 7.9, except where the failure to so
comply could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, (a) comply with, and ensure such compliance
by all tenants and subtenants with all applicable Environmental Laws and obtain
and comply with and maintain, and ensure that all tenants and subtenants, if
any, obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, (b) conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws, and promptly comply with all lawful orders and directives of
any Governmental Authority regarding Environmental Laws, and (c) defend,
indemnify and hold harmless the Administrative Agent and the Lenders, and their
respective parents, Subsidiaries, Affiliates, employees, agents, officers and
directors, from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
presence of Hazardous Materials, or the violation of, non-compliance with or
liability under any Environmental Laws applicable to the operations of the
Borrowers or any such Subsidiary, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing directly result from the gross negligence or willful
misconduct of the party seeking indemnification therefor, as determined by a
court of competent jurisdiction by final non-appealable judgment.
 
SECTION 7.11                           Compliance with ERISA.  In addition to
and without limiting the generality of Section 7.9, (a) except where the failure
to so comply could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect, (i) comply with applicable provisions of
ERISA, the Code and the regulations and published interpretations thereunder
with respect to all Employee Benefit Plans, (ii) not take any action or fail to
take action the result of which could reasonably be expected to result in a
liability to the PBGC or to a Multiemployer Plan, (iii) not participate in any
prohibited transaction that could result in any civil penalty under ERISA or tax
under the Code and (iv) operate each Employee Benefit Plan in such a manner that
will not incur any tax liability under Section 4980B of the Code or any
liability to any qualified beneficiary as defined in Section 4980B of the Code
and (b) furnish to the Administrative Agent upon the Administrative Agent’s
request such additional information about any Employee Benefit Plan as may be
reasonably requested by the Administrative Agent.
 
SECTION 7.12                           Compliance with Material
Contracts.  Comply in all material respects with each Material Contract;
provided, that the Borrowers or any such Subsidiary may contest the terms and
conditions of any such Material Contract in good faith through applicable
proceedings so long as adequate reserves are maintained in accordance with GAAP.
 
 
 
-71-

--------------------------------------------------------------------------------

 
 
 
SECTION 7.13                           Visits and Inspections.  Permit
representatives of the Administrative Agent or any Lender, from time to time
upon prior reasonable notice and at such times during normal business hours, all
at the expense of the Borrowers, to visit and inspect its properties; inspect,
audit and make extracts from its books, records and files, including, but not
limited to, management letters prepared by independent accountants; and discuss
with its principal officers, and its independent accountants, its business,
assets, liabilities, financial condition, results of operations and business
prospects; provided that excluding any such visits and inspections during the
continuation of an Event of Default, the Administrative Agent shall not exercise
such rights more often than one (1) time during any calendar year at the
Borrowers’ expense (and no Lender may exercise any such right independently of
the Administrative Agent); provided further that upon the occurrence and during
the continuance of an Event of Default, the Administrative Agent or any Lender
may do any of the foregoing at the expense of the Borrowers at any time without
advance notice.
 
SECTION 7.14                           Additional Subsidiaries.
 
(a)          Additional Domestic Subsidiaries.  Promptly after the creation or
acquisition of any Domestic Subsidiary (and, in any event, within thirty (30)
days after such creation or acquisition, as such time period may be extended by
the Administrative Agent in its sole discretion) (x) deliver to the
Administrative Agent such original certificated Equity Interests or other
certificates and stock or other transfer powers evidencing the Equity Interests
of such Domestic Subsidiary and (y) cause such Domestic Subsidiary to (i) become
a U.S. Guarantor by delivering to the Administrative Agent a duly executed
supplement to the US Subsidiary Guaranty Agreement or such other document as the
Administrative Agent shall deem appropriate for such purpose, (ii) grant a
security interest in all Collateral (subject to the exceptions specified in the
applicable Security Documents) owned by such Domestic Subsidiary by delivering
to the Administrative Agent a duly executed supplement to each applicable
Security Document or such other document as the Administrative Agent shall deem
appropriate for such purpose and comply with the terms of each applicable
Security Document, (iii) deliver to the Administrative Agent such opinions,
documents and certificates referred to in Section 5.1 as may be reasonably
requested by the Administrative Agent, (iv)  deliver to the Administrative Agent
such updated Schedules to the Loan Documents as requested by the Administrative
Agent with respect to such Domestic Subsidiary, and (v) deliver to the
Administrative Agent such other documents as may be reasonably requested by the
Administrative Agent in connection with the actions under this Section 7.14(a),
all in form, content and scope reasonably satisfactory to the Administrative
Agent; provided, however, that this Section 7.14(a) shall only apply to a
Domestic Subsidiary that would qualify as a US Guarantor.
 
(b)          Additional Material Foreign Subsidiaries.  Notify the
Administrative Agent promptly after any Person becomes a Material Foreign
Subsidiary of any Credit Party (other than Ubiquiti Hong Kong), and promptly
thereafter (and, in any event, within forty five (45) days after such
notification, as such time period may be extended by the Administrative Agent in
its sole discretion), cause (i) the applicable Credit Party to deliver to the
Administrative Agent Security Documents pledging one hundred percent (100%) of
the total outstanding Equity Interests of such Material Foreign Subsidiary and a
consent thereto executed by such Material Foreign Subsidiary (including, without
limitation, if applicable, original certificated Equity Interests (or the
equivalent thereof pursuant to the Applicable Laws and practices of any relevant
foreign jurisdiction) evidencing the Equity Interests of such Material Foreign
Subsidiary, together with an appropriate undated stock or other transfer power
for each certificate duly executed in blank by the registered owner thereof),
(ii) such Material Foreign Subsidiary to deliver to the Administrative Agent
such opinions, documents and certificates substantially similar to those
referred to in Section 5.1 as may be reasonably requested by the Administrative
Agent and (iii) such Material Foreign Subsidiary to deliver to the
Administrative Agent such updated Schedules to the Loan Documents as requested
by the Administrative Agent with regard to such Material Foreign Subsidiary
 
 
 
-72-

--------------------------------------------------------------------------------

 
 
 
and (iv) such Subsidiary to deliver to the Administrative Agent such other
documents as may be reasonably requested by the Administrative Agent in
connection with the foregoing, all in form, content and scope reasonably
satisfactory to the Administrative Agent; provided, however, that if the pledge
pursuant to this Section 7.14(b) is to provide security for a US Obligation, (x)
then only Equity Interests in a Material First-Tier Foreign Subsidiary shall be
pledged and (y) the pledge pursuant to this Section 7.14(b) shall be limited to
sixty five percent (65%) of the Equity Interests of the total outstanding Equity
Interests of such Material First-Tier Foreign Subsidiary that are entitled to
vote and one hundred percent (100%) of the total outstanding Equity Interests of
such Material First-Tier Foreign Subsidiary that are not entitled to vote.
 
(c)          Merger Subsidiaries.  Notwithstanding the foregoing, to the extent
any new Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to a Permitted Acquisition, and such new Subsidiary at no
time holds any assets or liabilities other than any merger consideration
contributed to it substantially contemporaneously with the closing of such
merger transaction, such new Subsidiary shall not be required to take the
actions set forth in Section 7.14(a) or (b), as applicable, until the
consummation of such Permitted Acquisition (at which time, the surviving entity
of the respective merger transaction shall be required to so comply with
Section 7.14(a) or (b), as applicable, within thirty (30) days of the
consummation of such Permitted Acquisition, as such time period may be extended
by the Administrative Agent in its sole discretion).
 
(d)          Material Foreign Subsidiaries.  If at any time the aggregate amount
of assets or revenues of all Foreign Subsidiaries that are not Material Foreign
Subsidiaries, determined as of the end of the most recent Fiscal Year for which
financial statements have been delivered, exceed 15% of the Consolidated assets
or revenues of the Parent Borrower and its Subsidiaries as of such date, the
Parent Borrower shall designate additional Foreign Subsidiaries as Material
Foreign Subsidiaries in order to satisfy such 15% limit and thereafter comply
with the requirements of Section 7.14(b) with respect thereto.
 
(e)          Exclusions. The provisions of this Section 7.14 shall not apply to
assets as to which the Administrative Agent and the Parent Borrower shall
reasonably determine that the costs and burdens of obtaining a security interest
therein or perfection thereof outweigh the value of the security afforded
thereby.
 
SECTION 7.15                           Use of Proceeds.  The Borrowers shall use
the proceeds of the Loans (a) to refinance the Indebtedness outstanding under
the Existing Credit Agreement, (b) to pay fees, commissions and expenses in
connection with the Transactions, (c) to repurchase Equity Interests of any
Credit Party or to make dividends to the holders of shares of any Equity
Interests of any Credit Party and (d) for working capital and general corporate
purposes of the Parent Borrower and its Subsidiaries.  No Borrower will request
any Extension of Credit, and no Borrower shall directly or, to such Borrower’s
knowledge, indirectly use, and shall ensure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not directly
or, to such Borrower’s or such Subsidiary’s knowledge, indirectly use, the
proceeds of any Extension of Credit (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.
 
SECTION 7.16                           Further Assurances.  Execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements and other documents), which may be required under any Applicable Law,
or which the Administrative Agent or the Required Lenders may reasonably
request, to effectuate the transactions contemplated by the Loan Documents or to
grant, preserve, protect or perfect the Liens created or intended to be created
by the Security Documents or the validity or priority of any such Lien, all at
the expense of the Credit Parties.  The Borrowers also agree to provide to the
Administrative Agent, from time to time upon the reasonable request by the
Administrative Agent, evidence reasonably satisfactory to the Administrative
Agent as to the perfection and priority of the Liens created or intended to be
created by the Security Documents.
 
 
 
-73-

--------------------------------------------------------------------------------

 
 
 
SECTION 7.17                           Post-Closing Items.  Unless waived or the
time periods are extended by the Administrative Agent in its sole discretion,
execute and deliver the documents and complete the tasks set forth on Schedule
7.17, in each case within the time limits specified in such Schedule 7.17.
 
SECTION 7.18                           Anti-Corruption Laws and Sanctions.  The
Borrowers will maintain in effect and enforce policies and procedures designed
to ensure compliance by the Borrowers, their respective Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.
 
ARTICLE VIII

 
NEGATIVE COVENANTS
 
Until all of the Obligations (other than contingent, indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized or other
arrangements with respect thereto have been made that are satisfactory to the
Issuing Lender) and the Revolving Credit Commitments terminated, the Credit
Parties will not, and will not permit any of their respective Subsidiaries to:
 
SECTION 8.1                           Indebtedness.  Create, incur, assume or
suffer to exist any Indebtedness except:
 
(a)          the Obligations;
 
(b)          Indebtedness and obligations owing under Hedge Agreements entered
into in order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes;
 
(c)          Indebtedness existing on the Closing Date and listed on Schedule
8.1, and any refinancings, refundings, renewals or extensions thereof; provided
that (i) the principal amount of such Indebtedness is not increased at the time
of such refinancing, refunding, renewal or extension except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, (ii) the final maturity date
and weighted average life of such refinancing, refunding, renewal or extension
shall not be prior to or shorter than that applicable to the Indebtedness
immediately prior to such refinancing, refunding, renewal or extension and
(iii) any refinancing, refunding, renewal or extension of any Subordinated
Indebtedness shall be (A) on subordination terms at least as favorable to the
Lenders and (B) not materially more restrictive on the Parent Borrower and its
Subsidiaries than the Subordinated Indebtedness being refinanced, refunded,
renewed or extended;
 
(d)          Indebtedness incurred in connection with Capital Leases and
purchase money Indebtedness in an aggregate amount not to exceed $25,000,000 at
any time outstanding;
 
 
 
-74-

--------------------------------------------------------------------------------

 
 
 
(e)          Guaranty Obligations with respect to Indebtedness permitted
pursuant to this Section other than subsections (f) and (j); provided that any
Guaranty Obligations with respect to Subordinated Indebtedness permitted
pursuant to subsection (h) shall be subordinated in right and time of payment to
the Obligations on the same terms and conditions as such Subordinated
Indebtedness;
 
(f)          unsecured intercompany Indebtedness:
 
(i)            owed by any Credit Party to another Credit Party;
 
(ii)            owed by any Credit Party to any Non-Credit Party (provided that
such Indebtedness shall be subordinated to the Obligations in a manner
reasonably satisfactory to the Administrative Agent);
 
(iii)           owed by any Non-Credit Party to any other Non-Credit Party; and
 
(iv)           owed by any Non-Credit Party to any Credit Party to the extent
permitted pursuant to Section 8.3(a)(vi);
 
(g)          Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;
 
(h)          Subordinated Indebtedness; provided, that in the case of each
incurrence of such Subordinated Indebtedness, (i) no Default or Event of Default
shall have occurred and be continuing or would be caused by the incurrence of
such Subordinated Indebtedness and (ii) the Administrative Agent shall have
received satisfactory written evidence that the Parent Borrower would be in
compliance with the financial covenants set forth in Section 8.13 on a pro forma
basis after giving effect to the issuance of any such Subordinated Indebtedness;
 
(i)          Indebtedness under performance bonds, surety bonds, release, appeal
and similar bonds, statutory obligations or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business,
and reimbursement obligations in respect of any of the foregoing;
 
(j)          Indebtedness (i) of a Person or Indebtedness attaching to assets of
a Person that, in either case, becomes a Subsidiary of a Credit Party or
Indebtedness attaching to assets that are acquired by a Credit Party, in each
case after the Closing Date as the result of a Permitted Acquisition (or
Indebtedness assumed by such Person pursuant to a Permitted Acquisition as a
result of a merger or consolidation to effectuate a Permitted Acquisition), in
an aggregate principal amount, when added to the aggregate principal amounts of
Indebtedness incurred pursuant to subclause (ii) below, not to exceed at any
time $15,000,000; provided that such Indebtedness existed at the time such
Person became a Subsidiary or at the time such assets were acquired and, in each
case, was not created in anticipation thereof, or (ii) owed to the seller of any
property acquired pursuant to a Permitted Acquisition in an aggregate principal
amount, when added to the aggregate principal amounts of Indebtedness incurred
pursuant to subclause (i) above, not to exceed $15,000,000 at any one time
outstanding;
 
(k)          contingent liabilities in respect of any indemnification
obligation, adjustment of purchase price, non-compete, or similar obligation
incurred in connection with the consummation of one or more Permitted
Acquisitions;
 
(l)          Indebtedness incurred in the ordinary course of business in respect
of (i) Cash Management Agreements with a Cash Management Bank and (ii) other
credit cards, credit card processing services, debit cards, stored value cards,
commercial cards (including so-called “purchase cards”, “procurement cards” or
“p-cards”), or cash management services of any Foreign Subsidiaries in an
aggregate principal amount not to exceed $20,000,000 at any time outstanding;
and
 
 
 
-75-

--------------------------------------------------------------------------------

 
 
 
(m)          Indebtedness not otherwise permitted pursuant to this Section in an
aggregate principal amount not to exceed $25,000,000 at any time outstanding.
 
SECTION 8.2                           Liens.  Create, incur, assume or suffer to
exist, any Lien on or with respect to any of its Property, whether now owned or
hereafter acquired, except:
 
(a)          Liens created pursuant to the Loan Documents (including, without
limitation, Liens in favor of the Swingline Lender and/or the Issuing Lender, as
applicable, on Cash Collateral granted pursuant to the Loan Documents);
 
(b)          Liens in existence on the Closing Date and described on Schedule
8.2, and the replacement, renewal or extension thereof (including Liens
incurred, assumed or suffered to exist in connection with any refinancing,
refunding, renewal or extension of Indebtedness pursuant to Section 8.1(c)
(solely to the extent that such Liens were in existence on the Closing Date and
described on Schedule 8.2)); provided that the scope of any such Lien shall not
be increased, or otherwise expanded, to cover any additional property or type of
asset, as applicable, beyond that in existence on the Closing Date, except for
products and proceeds of the foregoing;
 
(c)          Liens for taxes, assessments and other governmental charges or
levies (excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) (i) not yet due or as to which the period of grace (not to
exceed thirty (30) days), if any, related thereto has not expired or (ii) which
are being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP or applicable local
accounting standards;
 
(d)          the claims of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which (i) are not overdue for a period of more
than thirty (30) days, or if more than thirty (30) days overdue, no action has
been taken to enforce such Liens and such Liens are being contested in good
faith and by appropriate proceedings if adequate reserves are maintained to the
extent required by GAAP or applicable local accounting standards and (ii) do
not, individually or in the aggregate, materially impair the use thereof in the
operation of the business of the Parent Borrower or any of its Subsidiaries;
 
(e)          deposits or pledges made in the ordinary course of business in
connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance and other types of social security or
similar legislation, or to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business, in
each case, so long as no foreclosure sale or similar proceeding has been
commenced with respect to any portion of the Collateral on account thereof;
 
(f)          encumbrances in the nature of zoning restrictions, easements and
rights or restrictions of record on the use of real property, which in the
aggregate are not substantial in amount and which do not, in any case, detract
from the value of such property or impair the use thereof in the ordinary
conduct of business;
 
(g)          Liens arising from the filing of precautionary UCC financing
statements (or similar Liens in foreign jurisdictions) relating solely to
personal property leased pursuant to operating leases entered into in the
ordinary course of business of the Borrowers and their Subsidiaries;
 
 
 
-76-

--------------------------------------------------------------------------------

 
 
 
(h)          Liens securing Indebtedness permitted under Section 8.1(d);
provided that (i) such Liens shall be created concurrently with or within 90
days after the acquisition, repair, improvement or lease, as applicable, of the
related Property, (ii) such Liens do not at any time encumber any property other
than the Property financed by such Indebtedness and the proceeds thereof and
(iii) the principal amount of Indebtedness secured by any such Lien shall at no
time exceed one hundred percent (100%) of the price for the purchase, repair
improvement or lease amount (as applicable) of such Property;
 
(i)          Liens securing judgments for the payment of money not constituting
an Event of Default under Section 9.1(m) or securing appeal or other surety
bonds relating to such judgments;
 
(j)          (i) Liens of a collecting bank arising in the ordinary course of
business under Section 4-210 of the Uniform Commercial Code in effect in the
relevant jurisdiction or similar law of a foreign jurisdiction and (ii) Liens of
any depositary bank in connection with statutory, common law and contractual
rights of set-off and recoupment with respect to any deposit account of the
Borrowers or any Subsidiary thereof;
 
(k)          (i) contractual or statutory Liens of landlords to the extent
relating to the property and assets relating to any lease agreements with such
landlord, and (ii) contractual Liens of suppliers (including sellers of goods)
or customers granted in the ordinary course of business to the extent limited to
the property or assets relating to such contract;
 
(l)          any interest or title of a licensor, sublicensor, lessor or
sublessor with respect to any assets under any license or lease agreement which
do not (i) interfere in any material respect with the business of the Parent
Borrower or its Subsidiaries or materially detract from the value of the
relevant assets of the Parent Borrower or its Subsidiaries or (ii) secure any
Indebtedness;
 
(m)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
 
(n)          Liens solely on any cash earnest money deposits made by a Borrower
or any of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a Permitted Acquisition;
 
(o)          Liens securing Indebtedness permitted under Section 8.1(j);
provided that (i) any such Lien existed at the time such Person became a
Subsidiary or at the time such assets were acquired and, in each case, was not
created in anticipation thereof and (ii) any such Lien secures only those
obligations which it secures on the date that such Person becomes a Subsidiary
or the date of such merger or the date of such acquisition; and
 
(p)          Liens not otherwise permitted hereunder on assets other than the
Collateral securing Indebtedness or other obligations in the aggregate principal
amount not to exceed $25,000,000 at any time outstanding.
 
Notwithstanding the foregoing, in no event shall this Section permit any Liens
on (x) any Intellectual Property (other than agreements among the Parent
Borrower, Ubiquiti Hong Kong and Ubiquiti Cayman existing on the Closing Date,
as such agreements are amended from time to time in accordance with their terms;
provided such amendments are not materially adverse to the Lenders’ interests)
and (y) cash and Cash Equivalents (other than Liens permitted under Section
8.2(a) or (j)) of the Parent Borrower or any Subsidiary.
 
 
 
-77-

--------------------------------------------------------------------------------

 
 
 
SECTION 8.3                           Investments.  Purchase, own, invest in or
otherwise acquire (in one transaction or a series of transactions), directly or
indirectly, any Equity Interests, interests in any partnership or joint venture
(including, without limitation, the creation or capitalization of any
Subsidiary), evidence of Indebtedness or other obligation or security,
substantially all or a portion of the business or assets of any other Person or
any other investment or interest whatsoever in any other Person, or make or
permit to exist, directly or indirectly, any loans, advances or extensions of
credit to, or any investment in cash or by delivery of Property in, any Person
(excluding (a) commission, travel, and similar advances to officers and
employees of such Person made in the ordinary course of business, and (b) any
evidence of Indebtedness or other obligation in the nature of accounts
receivable of the Parent Borrower and/or its Subsidiaries entered into in the
ordinary course of business) (all the foregoing, “Investments”) except:
 
(a)           (i)            Investments existing on the Closing Date in
Subsidiaries existing on the Closing Date;
 
(ii)            Investments existing on the Closing Date (other than Investments
in Subsidiaries existing on the Closing Date) and described on Schedule 8.3;
 
(iii)            Investments made after the Closing Date by any Credit Party in
any other Credit Party;
 
(iv)           Investments made after the Closing Date by any Non-Credit Party
in any other Non-Credit Party; and
 
(v)           Investments made after the Closing Date by any Non-Credit Party in
any Credit Party;
 
(vi)           Investments made after the Closing Date (other than Intellectual
Property) by any Credit Party in any Non-Credit Party in an aggregate amount at
any time outstanding not to exceed (A) $15,000,000 less (B) the amount of
outstanding Investments made pursuant to Section 8.3(g)(ii); and
 
(vii)           Investments made after the Closing Date by any Credit Party in
any newly formed Non-Credit Party which is required by law to maintain a minimum
net capital requirement or as may be otherwise required by applicable law or
constituting an initial capitalization of such Non-Credit Party, in each case
not to exceed $250,000 per Non-Credit Party and $5,000,000 in the aggregate
during the term of this Agreement;
 
(b)          Investments in cash and Cash Equivalents;
 
(c)          Investments consisting of Capital Expenditures permitted by this
Agreement;
 
(d)          deposits made in the ordinary course of business to secure the
performance of leases or other obligations as permitted by Section 8.2;
 
(e)          Hedge Agreements permitted pursuant to Section 8.1;
 
(f)          purchases of assets or services in the ordinary course of business;
 
(g)          Investments in the form of:
 
(i)            Permitted Acquisitions to the extent that any Person or Property
acquired in such acquisition becomes a part of either Borrower or a Guarantor or
becomes a Guarantor in the manner contemplated by Section 7.14; and
 
 
 
-78-

--------------------------------------------------------------------------------

 
 
 
(ii)            Permitted Acquisitions to the extent that any Person or Property
acquired in such acquisition does not become a Guarantor or a part of a
Guarantor or either Borrower in an aggregate amount at any time outstanding not
to exceed (A) $15,000,000 less (B) the amount of outstanding Investments made
pursuant to Section 8.3(a)(vi) for such Fiscal Year;
 
(h)          Investments in the form of Restricted Payments permitted pursuant
to Section 8.6;
 
(i)          Guaranty Obligations permitted pursuant to Section 8.1;
 
(j)          Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers;
 
(k)          Investments consisting of notes receivable of, or prepaid royalties
and other credit extensions, to customers and suppliers, in the ordinary course
of business; provided that this paragraph (k) shall not apply to Investments of
the Borrowers in any Subsidiary; and
 
(l)          Investments not otherwise permitted pursuant to this Section in an
aggregate amount not to exceed $500,000 at any time; provided that, immediately
before and immediately after giving pro forma effect to any such Investments, no
Default or Event of Default shall have occurred and be continuing.
 
For purposes of determining the amount of any Investment outstanding for
purposes of this Section 8.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).
 
SECTION 8.4                           Fundamental Changes.  Merge, consolidate
or enter into any similar combination with, or enter into any Asset Disposition
of all or substantially all of its assets (whether in a single transaction or a
series of transactions) with, any other Person or liquidate, wind-up or dissolve
itself (or suffer any liquidation or dissolution) except:
 
(a)          (i) any Wholly-Owned Subsidiary of the Parent Borrower (other than
the Cayman Borrower) may be merged, amalgamated or consolidated with or into the
Parent Borrower (provided that the Parent Borrower shall be the continuing or
surviving entity) or (ii) any Wholly-Owned Subsidiary of the Cayman Borrower may
be merged, amalgamated or consolidated with or into the Cayman Borrower or any
Guarantor (provided that (x) in the case of a merger, amalgamation or
consolidation involving the Cayman Borrower, the Cayman Borrower shall be the
continuing or surviving entity and (y) in the case of a merger, amalgamation or
consolidation involving a Guarantor, the Guarantor shall be the continuing or
surviving entity);
 
(b)          any Non-Credit Party may be merged, amalgamated or consolidated
with or into, or be liquidated into, any other Non-Credit Party;
 
(c)          any Subsidiary (other than the Cayman Borrower) may dispose of all
or substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to the Parent Borrower or any Guarantor; provided that,
with respect to any such disposition by any Non-Credit Party, the consideration
for such disposition shall not exceed the fair value of such assets;
 
(d)          any Non-Credit Party may dispose of all or substantially all of its
assets, upon voluntary liquidation, dissolution, winding up or otherwise, to any
other Non-Credit Party;
 
 
 
-79-

--------------------------------------------------------------------------------

 
 
 
(e)          any Wholly-Owned Subsidiary of the Parent Borrower may merge with
or into the Person such Wholly-Owned Subsidiary was formed to acquire in
connection with any acquisition permitted hereunder; provided that in the case
of any merger involving a Wholly-Owned Subsidiary that is a Guarantor, (i) a
Guarantor shall be the continuing or surviving entity or (ii) simultaneously
with such transaction, the continuing or surviving entity shall become a
Guarantor and the Borrowers shall comply with Section 7.14 in connection
therewith; and
 
(f)          any Person may merge into the Parent Borrower or any of its
Wholly-Owned Subsidiaries in connection with a Permitted Acquisition; provided
that (i) in the case of a merger involving a Borrower or a Guarantor, the
continuing or surviving Person shall be a Borrower or such Guarantor and
(ii) the continuing or surviving Person shall be a Wholly-Owned Subsidiary of
the Parent Borrower.
 
Notwithstanding the foregoing, at all times during the term of this Agreement,
(i) Ubiquiti Hong Kong and Ubiquiti Cayman shall remain directly owned
Subsidiaries of the Cayman Borrower and (ii) the Cayman Borrower shall remain a
directly owned Subsidiary of the Parent Borrower.
 
SECTION 8.5                           Asset Dispositions.  Make any Asset
Disposition except:
 
(a)          the sale of obsolete, worn-out or surplus assets, or other assets
no longer used or usable in the business of the Parent Borrower or any of its
Subsidiaries;
 
(b)          licenses and sublicenses of intellectual property rights in the
ordinary course of business not interfering, individually or in the aggregate,
in any material respect with the conduct of the business of the Parent Borrower
and its Subsidiaries;
 
(c)          leases, subleases, licenses or sublicenses of real or personal
property granted by the Parent Borrower or any of its Subsidiaries to others in
the ordinary course of business not detracting from the value of such real or
personal property or interfering in any material respect with the business of
the Parent Borrower or any of its Subsidiaries;
 
(d)          Asset Dispositions in connection with transactions permitted by
Section 8.4;
 
(e)          the sale of inventory in the ordinary course of business;
 
(f)          the transfer of assets to either Borrower or any Guarantor pursuant
to any other transaction permitted pursuant to Section 8.4;
 
(g)          the write-off, discount, sale or other Asset Disposition of
defaulted or past-due receivables and similar obligations in the ordinary course
of business and not undertaken as part of an accounts receivable financing
transaction;
 
(h)          the Asset Disposition of any Hedge Agreement;
 
(i)          Asset Dispositions of Investments in cash and Cash Equivalents;
 
(j)          the transfer by any Credit Party of its assets to any other Credit
Party;
 
(k)          the transfer by any Credit Party of its assets (other than
Intellectual Property) to any Non-Credit Party as an Investment in accordance
with Section 8.3(a)(vi);
 
 
 
-80-

--------------------------------------------------------------------------------

 
 
 
(l)          the transfer by any Non-Credit Party of its assets to any Credit
Party (provided that in connection with any new transfer, such Credit Party
shall not pay more than an amount equal to the fair market value of such assets
as determined in good faith at the time of such transfer);
 
(m)          the transfer by any Non-Credit Party of its assets to any other
Non-Credit Party;
 
(n)          any involuntary loss, damage or destruction of property;
 
(o)          any involuntary condemnation, seizure or taking, by exercise of the
power of eminent domain or otherwise, or confiscation or requisition of use of
property;
 
(p)          (i) the lapse of registered patents, trademarks, copyrights and
other intellectual property rights of any Borrower and any of its Subsidiaries
or (ii) the abandonment of patents, trademarks, copyrights, or other
intellectual property rights in the ordinary course of business, so long as (in
each case under clauses (i) and (ii)), such lapse is not materially adverse to
the interests of the Lenders; and
 
 
(q)          Asset Dispositions not otherwise permitted pursuant to this
Section; provided that (i) at the time of such Asset Disposition, no Default or
Event of Default shall exist or would result from such Asset Disposition, (ii)
such Asset Disposition is made for fair market value and the consideration
received shall be no less than 75% in cash, (iii) the aggregate fair market
value of all property disposed of in reliance on this clause (q) shall not
exceed $15,000,000 during any Fiscal Year and (iv) the aggregate fair market
value of any Intellectual Property disposed of in reliance on this clause (q)
shall not exceed $5,000,000 during any Fiscal Year.
 
SECTION 8.6                           Restricted Payments.  Declare or pay any
dividend on, or make any payment or other distribution on account of, or
purchase, redeem, retire or otherwise acquire (directly or indirectly), or set
apart assets for a sinking or other analogous fund for the purchase, redemption,
retirement or other acquisition of, any class of Equity Interests of any Credit
Party or any Subsidiary thereof, or make any distribution of cash, property or
assets to the holders of shares of any Equity Interests of any Credit Party or
any Subsidiary thereof (all of the foregoing, the “Restricted Payments”)
provided that:
 
(a)          so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the Parent Borrower or any of its
Subsidiaries may pay dividends in shares of its own Qualified Equity Interests;
 
(b)          any Subsidiary of the Parent Borrower may make Restricted Payments
to any Credit Party;
 
(c)          any Non-Credit Party may make Restricted Payments to any other
Non-Credit Party (and, if applicable, to other holders of its outstanding Equity
Interests on a ratable basis);
 
(d)          Restricted Payments pursuant to and in accordance with stock option
plans or other benefit plans for directors, management, employees or consultants
of the Parent Borrower and its Subsidiaries in an aggregate amount not to exceed
$5,000,000 in any Fiscal Year; and
 
(e)          the Borrowers shall be permitted to make Restricted Payments;
provided that (i) no Default or Event of Default has occurred and is continuing
or would result therefrom, and (ii) the pro forma Consolidated Total Leverage
Ratio based on the most recent financial statements that have been delivered
pursuant to Section 7.1(a) or (b) or, from the period from the Closing Date
until such financial statements are required to be delivered, the financial
statements delivered to the Administrative Agent prior to the Closing Date for
the period ending December 31, 2014, as applicable, calculated on a pro forma
basis after giving effect to such Restricted Payment, does not exceed 2.00 to
1.00.
 
 
 
-81-

--------------------------------------------------------------------------------

 
 
 
SECTION 8.7                           Transactions with Affiliates.  Directly or
indirectly enter into any transaction, including, without limitation, any
purchase, sale, lease or exchange of Property, the rendering of any service or
the payment of any management, advisory or similar fees, with (a) any officer,
director, holder of any Equity Interests in, or other Affiliate of, the Parent
Borrower or any of its Subsidiaries or (b) any Affiliate of any such officer,
director or holder, other than:
 
(i)           transactions permitted by Sections 8.1, 8.3, 8.4, 8.5, and 8.6;
 
(ii)           transactions existing on the Closing Date and described on
Schedule 8.7;
 
(iii)           transactions (x) among Credit Parties and (y) among Non-Credit
Parties;
 
(iv)           other transactions in the ordinary course of business on terms at
least as favorable as could be obtained by it in arm’s-length transaction with
an unrelated third party, as determined in good faith by either Borrower and, if
such transaction involves over $15,000,000, the board of directors (or
equivalent governing body) of the Parent Borrower;
 
(v)           employment and severance arrangements (including equity incentive
plans and employee benefit plans and arrangements) and indemnification
agreements or arrangements with their respective directors, officers and
employees in the ordinary course of business;
 
(vi)           payment of customary fees and reasonable out of pocket costs to,
and indemnities for the benefit of, directors, officers and employees of the
Parent Borrower and its Subsidiaries in the ordinary course of business to the
extent attributable to the ownership or operation of the Parent Borrower and its
Subsidiaries; and
 
(vii)           transfer pricing arrangements among the Credit Parties and their
Subsidiaries entered into in the ordinary course of business and consistent with
past practices.
 
SECTION 8.8                           Accounting Changes; Organizational
Documents.
 
(a)          Change its Fiscal Year end, or make (without the consent of the
Administrative Agent) any material change in its accounting treatment and
reporting practices, except as required by GAAP or applicable local accounting
standards or to change the Fiscal Year end of a Subsidiary to conform its fiscal
year to that of the Parent Borrower.
 
(b)          Amend, modify or change its articles of incorporation (or corporate
charter or other similar organizational documents) or amend, modify or change
its bylaws (or other similar documents) in any manner materially adverse to the
rights or interests of the Lenders.
 
SECTION 8.9                           Payments and Modifications of Subordinated
Indebtedness.
 
(a)          Amend, modify, waive or supplement (or permit the modification,
amendment, waiver or supplement of) any of the terms or provisions of any
Subordinated Indebtedness in any respect which would materially and adversely
affect the rights or interests of the Administrative Agent and Lenders
hereunder.
 
 
 
-82-

--------------------------------------------------------------------------------

 
 
 
(b)          Cancel, forgive, make any payment or prepayment on, or redeem or
acquire for value (including, without limitation, (x) by way of depositing with
any trustee with respect thereto money or securities before due for the purpose
of paying when due and (y) at the maturity thereof) any Subordinated
Indebtedness, except:
 
(i)           refinancings, refundings, renewals, extensions or exchange of any
Subordinated Indebtedness permitted by Section 8.1 and by any subordination
provisions applicable thereto;
 
(ii)           payments and prepayments of any Subordinated Indebtedness made
solely with the proceeds of Qualified Equity Interests not otherwise required to
prepay Loans pursuant to Section 2.11(b)(ii); and
 
(iii)           the payment of interest, expenses and indemnities in respect of
Subordinated Indebtedness (other than any such payments prohibited by any
subordination provisions applicable thereto).
 
SECTION 8.10                           No Further Negative Pledges; Restrictive
Agreements.
 
(a)          Enter into, assume or be subject to any agreement prohibiting or
otherwise restricting the creation or assumption of any Lien upon its properties
or assets, whether now owned or hereafter acquired, or requiring the grant of
any security for such obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Loan Documents,
(ii) pursuant to any document or instrument governing Indebtedness incurred
pursuant to Section 8.1(d) (provided that any such restriction contained therein
relates only to the asset or assets financed thereby), (iii) customary
restrictions contained in the organizational documents of any Non-Credit Party
as of the Closing Date and (iv) customary restrictions in connection with any
Permitted Lien or any document or instrument governing any Permitted Lien
(provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien).
 
(b)          Create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or restriction on the ability of any Credit Party or
any Subsidiary thereof to (i) pay dividends or other distributions with respect
to its Equity Interests to any Credit Party or (ii) act as a Credit Party
pursuant to the Loan Documents or any renewals, refinancings, exchanges,
refundings or extension thereof, except in each case for such encumbrances or
restrictions existing under or by reason of (A) this Agreement and the other
Loan Documents, (B) Applicable Law, (C) any document or instrument governing
Indebtedness incurred pursuant to Section 8.1(d) (provided that any such
restriction contained therein relates only to the asset or assets acquired in
connection therewith), (D) any Permitted Lien or any document or instrument
governing any Permitted Lien (provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien),
(E) obligations that are binding on a Subsidiary at the time such Subsidiary
first becomes a Subsidiary of either Borrower, so long as such obligations are
not entered into in contemplation of such Person becoming a Subsidiary,
(F) customary restrictions contained in an agreement related to the sale of
Property (to the extent such sale is permitted pursuant to Section 8.5) that
limit the transfer of such Property pending the consummation of such sale,
(G) customary restrictions in leases, subleases, licenses and sublicenses or
asset sale agreements otherwise permitted by this Agreement so long as such
restrictions relate only to the assets subject thereto and (H) customary
provisions restricting assignment of any agreement entered into in the ordinary
course of business.
 
SECTION 8.11                           Nature of Business.  Engage in any
business other than the business conducted by the Parent Borrower and its
Subsidiaries as of the Closing Date and business activities reasonably related
or ancillary thereto or that are reasonable extensions thereof.
 
 
 
-83-

--------------------------------------------------------------------------------

 
 
 
SECTION 8.12                           Capital Expenditures.  Permit the
aggregate amount of all Capital Expenditures in any Fiscal Year to exceed
$75,000,000; provided that the Credit Parties and their Subsidiaries may make
additional Capital Expenditures in each such Fiscal Year in an aggregate amount
not to exceed $25,000,000 if (i) the Consolidated Total Leverage Ratio based on
the most recent financial statements provided pursuant to Section 7.1(a) or (b),
as applicable, calculated on a pro forma basis after giving effect to such
Capital Expenditures, does not exceed 2.00 to 1.00 and (ii) no Default or Event
of Default exists or would result therefrom.
 
SECTION 8.13                           Financial Covenants.
 
(a)          Consolidated Total Leverage Ratio.  As of the last day of any
fiscal quarter, permit the Consolidated Total Leverage Ratio to be greater than
2.50 to 1.00.
 
(b)          Minimum Liquidity.  At any time, permit Liquidity to be less than
$225,000,000, increasing to $250,000,000 on and after the incurrence of any
Incremental Increase.
 
SECTION 8.14                           Disposal of Subsidiary Interests.  Permit
any Domestic Subsidiary to be a non-Wholly-Owned Subsidiary except as a result
of or in connection with a dissolution, merger, amalgamation, consolidation or
disposition permitted by Section 8.4 or 8.5.
 
ARTICLE IX

 
DEFAULT AND REMEDIES
 
SECTION 9.1                           Events of Default.  Each of the following
shall constitute an Event of Default:
 
(a)          Default in Payment of Principal of Loans and Reimbursement
Obligations.  Either Borrower shall default in any payment of principal on any
Loan or Reimbursement Obligation when and as due (whether at maturity, by reason
of acceleration or otherwise).
 
(b)          Other Payment Default.  Either Borrower shall default in the
payment when and as due (whether at maturity, by reason of acceleration or
otherwise) of interest on any Loan or Reimbursement Obligation or the payment of
any other Obligation, and such default shall continue for a period of three (3)
Business Days.
 
(c)          Misrepresentation.  Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of any Credit Party or any
Subsidiary thereof in this Agreement, in any other Loan Document, or in any
document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any respect when made or deemed made or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Credit Party or any Subsidiary thereof in this Agreement, any other Loan
Document, or in any document delivered in connection herewith or therewith that
is not subject to materiality or Material Adverse Effect qualifications, shall
be incorrect or misleading in any material respect when made or deemed made.
 
(d)          Default in Performance of Certain Covenants.  Any Credit Party or
any Subsidiary thereof shall default in the performance or observance of any
covenant or agreement contained in Sections 7.1, 7.2 (a) or (c), 7.3(a), 7.4,
7.14, 7.15 or 7.17 or Article VIII.
 
 
 
-84-

--------------------------------------------------------------------------------

 
 
 
(e)          Default in Performance of Other Covenants and Conditions.  Any
Credit Party or any Subsidiary thereof shall default in the performance or
observance of any term, covenant, condition or agreement contained in this
Agreement (other than as specifically provided for in this Section) or any other
Loan Document and such default shall continue for a period of thirty (30) days
after the earlier of (i) the Administrative Agent’s delivery of written notice
thereof to the Borrower Agent and (ii) a Responsible Officer of any Credit Party
having obtained knowledge thereof.
 
(f)          Indebtedness Cross-Default.  Any Credit Party or any Subsidiary
thereof shall (i) default in the payment of any Indebtedness (other than the
Loans or any Reimbursement Obligation) the aggregate principal amount (including
undrawn committed or available amounts), or with respect to any Hedge Agreement,
the Hedge Termination Value, of which is in excess of the Threshold Amount
beyond the period of grace if any, provided in the instrument or agreement under
which such Indebtedness was created, or (ii) default in the observance or
performance of any other agreement or condition relating to any Indebtedness
(other than the Loans or any Reimbursement Obligation) the aggregate principal
amount (including undrawn committed or available amounts), or with respect to
any Hedge Agreement, the Hedge Termination Value, of which is in excess of the
Threshold Amount or contained in any instrument or agreement evidencing,
securing or relating thereto or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, with the giving of notice and/or
lapse of time, if required, any such Indebtedness to become due prior to its
stated maturity (any applicable grace period having expired).
 
(g)          Attachment.  If any material portion of the Parent Borrower’s, the
Cayman Borrower’s or Ubiquiti Hong Kong’s assets is attached, seized, subjected
to a writ or distress warrant, or is levied upon, or comes into the possession
of any trustee, receiver or person acting in a similar capacity and such
attachment, seizure, writ or distress warrant or levy has not been removed,
discharged or rescinded within thirty (30) days or in any event not less than
five (5) Business Days prior to the date of any proposed sale thereunder, or if
the Parent Borrower, the Cayman Borrower or Ubiquiti Hong Kong is enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any substantial part of its business affairs, or if a judgment or other
claim becomes a lien or encumbrance upon any substantial portion of the Parent
Borrower’s, the Cayman Borrower’s or Ubiquiti Hong Kong’s assets, or if a notice
of lien, levy, or assessment is filed of record with respect to any of the
Parent Borrower’s material assets by the United States Government, or any
department, agency, or instrumentality thereof, or by any state, county,
municipal or governmental agency, and the same is not paid within thirty (30)
days after the Parent Borrower, the Cayman Borrower or Ubiquiti Hong Kong
receives notice thereof, provided that none of the foregoing shall constitute an
Event of Default where such action or event is stayed or an adequate bond has
been posted pending a good faith contest by the Parent Borrower, the Cayman
Borrower or Ubiquiti Hong Kong, as applicable (provided that no Extensions of
Credit will be required to be made during such cure period).
 
(h)          Change in Control.  Any Change in Control shall occur.
 
(i)          Voluntary Bankruptcy Proceeding.  Any Credit Party or any
Subsidiary thereof shall (i) commence a voluntary case under any Debtor Relief
Laws, (ii) file a petition seeking to take advantage of any Debtor Relief Laws,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under any Debtor Relief Laws,
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) circulate written resolutions of the shareholders, convene a
meeting of shareholders or take any corporate action, in each case, for the
purpose of authorizing any of the foregoing.
 
 
 
-85-

--------------------------------------------------------------------------------

 
 
 
(j)          Involuntary Bankruptcy Proceeding.  A case or other proceeding
shall be commenced against any Credit Party or any Subsidiary thereof in any
court of competent jurisdiction seeking (i) relief under any Debtor Relief Laws,
or (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like for any Credit Party or any Subsidiary thereof or for all or any
substantial part of their respective assets, domestic or foreign, and such case
or proceeding shall continue without dismissal or stay for a period of
sixty (60) consecutive days, or an order granting the relief requested in such
case or proceeding (including, but not limited to, an order for relief under
such federal bankruptcy laws) shall be entered.
 
(k)          Failure of Agreements.  Any provision of this Agreement or any
provision of any other Loan Document shall for any reason cease to be valid and
binding on any Credit Party or any Subsidiary thereof party thereto or any such
Person shall so state in writing, or any Loan Document shall for any reason
cease to create a valid and perfected first priority Lien (subject to Permitted
Liens) on, or security interest in, any of the Collateral purported to be
covered thereby with a fair market value in excess of $500,000, in each case
other than in accordance with the express terms hereof or thereof.
 
(l)          ERISA Events.  The occurrence of any of the following events that
would reasonably be expected to have a Material Adverse Effect: (i) any Credit
Party or any ERISA Affiliate fails to make full payment when due of all amounts
which, under the provisions of any Pension Plan or Sections 412 or 430 of the
Code, any Credit Party or any ERISA Affiliate is required to pay as
contributions thereto, or (ii) a Termination Event.
 
(m)          Judgment.  A judgment or order for the payment of money which
causes the aggregate amount of all such judgments or orders (net of any amounts
paid or fully covered by independent third party insurance as to which the
relevant insurance company does not dispute coverage) to exceed the Threshold
Amount shall be entered against any Credit Party or any Subsidiary thereof by
any court and such judgment or order shall continue without having been
discharged, vacated or stayed for a period of thirty (30) consecutive days after
the entry thereof.
 
SECTION 9.2                           Remedies.  Upon the occurrence of an Event
of Default, with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower Agent:
 
(a)          Acceleration; Termination of Credit Facility.  Terminate the
Revolving Credit Commitment and declare the principal of and interest on the
Loans and the Reimbursement Obligations at the time outstanding, and all other
amounts owed to the Lenders and to the Administrative Agent under this Agreement
or any of the other Loan Documents (including, without limitation, all L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented or shall be entitled to present the documents
required thereunder) and all other Obligations, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding, and terminate the Credit Facility and any right of
the Borrowers to request borrowings or Letters of Credit thereunder; provided,
that upon the occurrence of an Event of Default specified in Section 9.1(i) or
(j), the Credit Facility shall be automatically terminated and all Obligations
shall automatically become due and payable without presentment, demand, protest
or other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.
 
 
 
-86-

--------------------------------------------------------------------------------

 
 
 
(b)          Letters of Credit.  With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Parent Borrower shall at
such time deposit in a Cash Collateral account opened by the Administrative
Agent an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit.  Amounts held in such Cash Collateral account shall be
applied by the Administrative Agent to the payment of drafts drawn under such
Letters of Credit, and the unused portion thereof after all such Letters of
Credit shall have expired or been fully drawn upon, if any, shall be applied to
repay the other Secured Obligations on a pro rata basis.  After all such Letters
of Credit shall have expired or been fully drawn upon, the Reimbursement
Obligation shall have been satisfied and all other Secured Obligations shall
have been paid in full, the balance, if any, in such Cash Collateral account
shall be returned to the Parent Borrower.
 
(c)          General Remedies.  Exercise on behalf of the Secured Parties all of
its other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Secured Obligations.
 
SECTION 9.3                           Rights and Remedies Cumulative;
Non-Waiver; etc.
 
(a)          The enumeration of the rights and remedies of the Administrative
Agent and the Lenders set forth in this Agreement is not intended to be
exhaustive and the exercise by the Administrative Agent and the Lenders of any
right or remedy shall not preclude the exercise of any other rights or remedies,
all of which shall be cumulative, and shall be in addition to any other right or
remedy given hereunder or under the other Loan Documents or that may now or
hereafter exist at law or in equity or by suit or otherwise.  No delay or
failure to take action on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege or shall be construed to be a waiver of any Event of
Default.  No course of dealing between the Borrowers, the Administrative Agent
and the Lenders or their respective agents or employees shall be effective to
change, modify or discharge any provision of this Agreement or any of the other
Loan Documents or to constitute a waiver of any Event of Default.
 
(b)          Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the authority to enforce rights and remedies hereunder and
under the other Loan Documents against the Credit Parties or any of them shall
be vested exclusively in, and all actions and proceedings at law in connection
with such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.2 for the benefit of all the
Lenders and the Issuing Lender; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the Issuing Lender or
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as the Issuing Lender or Swingline Lender, as
the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.4 (subject to the
terms of Section 4.6), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Credit Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 9.2 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 4.6,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
 
SECTION 9.4                           Crediting of Payments and Proceeds.  In
the event that the Obligations have been accelerated pursuant to Section 9.2 or
the Administrative Agent or any Lender has exercised any remedy set forth in
this Agreement or any other Loan Document, all payments received on account of
the Secured Obligations and all net proceeds from the enforcement of the Secured
Obligations shall be applied by the Administrative Agent as follows:
 
 
 
-87-

--------------------------------------------------------------------------------

 
 
 
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lender in its capacity
as such and the Swingline Lender in its capacity as such, ratably among the
Administrative Agent, the Issuing Lender and Swingline Lender in proportion to
the respective amounts described in this clause First payable to them;
 
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;
 
Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;
 
Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Secured Hedge Agreements and Secured Cash Management
Agreements, ratably among the Lenders, the Issuing Lender, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth payable to them;
 
Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize any L/C Obligations then outstanding; and
 
Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrowers or as otherwise required by
Applicable Law.
 
Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article X for
itself and its Affiliates as if a “Lender” party hereto.
 
SECTION 9.5                           Administrative Agent May File Proofs of
Claim.  In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to any Credit Party, the Administrative
Agent (irrespective of whether the principal of any Loan or L/C Obligation shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:
 
(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lender and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lender and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lender and the Administrative
Agent under Sections 3.3, 4.3 and 11.3) allowed in such judicial proceeding; and
 
 
 
-88-

--------------------------------------------------------------------------------

 
 
 
(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 3.3, 4.3 and 11.3.
 
SECTION 9.6                           Credit Bidding.
 
(a)          The Administrative Agent, on behalf of itself and the Lenders,
shall have the right to credit bid and purchase for the benefit of the
Administrative Agent and the Lenders all or any portion of Collateral at any
sale thereof conducted by the Administrative Agent under the provisions of the
UCC, including pursuant to Sections 9-610 or 9-620 of the UCC, at any sale
thereof conducted under the provisions of the United States Bankruptcy Code,
including Section 363 thereof, or a sale under a plan of reorganization, or at
any other sale or foreclosure conducted by the Administrative Agent (whether by
judicial action or otherwise) in accordance with Applicable Law.
 
(b)          Each Lender hereby agrees that, except as otherwise provided in any
Loan Documents or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.
 
ARTICLE X
 
THE ADMINISTRATIVE AGENT
 
SECTION 10.1                           Appointment and Authority.
 
(a)          Each of the Lenders and the Issuing Lender hereby irrevocably
appoints Wells Fargo to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.  Except as provided in
Sections 10.6 and 10.9, the provisions of this Article are solely for the
benefit of the Administrative Agent, the Lenders and the Issuing Lender, and
neither the Parent Borrower nor any Subsidiary thereof shall have rights as a
third-party beneficiary of any of such provisions.  It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any Applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.
 
(b)          The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (including in its capacity as
a potential Hedge Bank or Cash Management Bank) and the Issuing Lender hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the Issuing Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Credit Parties
to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto (including, without limitation,
to enter into additional Loan Documents or supplements to existing Loan
Documents on behalf of the Secured Parties).  In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to this Article
X for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of Articles X and XI
(including Section 11.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
 
 
 
-89-

--------------------------------------------------------------------------------

 
 
 
SECTION 10.2                           Rights as a Lender.  The Person serving
as the Administrative Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with either
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.
 
SECTION 10.3                           Exculpatory Provisions.
 
(a)          The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and its
duties hereunder and thereunder shall be administrative in nature.  Without
limiting the generality of the foregoing, the Administrative Agent:
 
(i)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;
 
(ii)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and
 
(iii)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Parent Borrower or any of
its respective Subsidiaries or Affiliates that is communicated to or obtained by
the Person serving as the Administrative Agent or any of its Affiliates in any
capacity.
 
(b)          The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 11.2 and Section 9.2)
or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until notice describing such Default or
Event of Default is given to the Administrative Agent by the Borrower Agent, a
Lender or the Issuing Lender.
 
 
 
-90-

--------------------------------------------------------------------------------

 
 
 
(c)          The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default or Event
of Default, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article V or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
 
SECTION 10.4                           Reliance by the Administrative
Agent.  The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the Issuing Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
 
SECTION 10.5                           Delegation of Duties.  The Administrative
Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Credit
Facility as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
 
SECTION 10.6                           Resignation of Administrative Agent.
 
(a)          The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Lender and the Borrower Agent.  Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, subject to the consent of the Parent Borrower (provided no Event of
Default has occurred and is continuing at the time of such resignation), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders and the Issuing Lender, appoint a successor Administrative Agent meeting
the qualifications set forth above.  Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
 
 
 
-91-

--------------------------------------------------------------------------------

 
 
 
(b)          If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by Applicable Law, by notice in writing to the
Borrower Agent and such Person, remove such Person as Administrative Agent and,
in consultation with the Borrowers, appoint a successor. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
 
(c)          With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable), (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the Issuing Lender under
any of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents.  The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor.  After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.3 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.
 
(d)          Any resignation by, or removal of, Wells Fargo as Administrative
Agent pursuant to this Section shall also constitute its resignation as the
Issuing Lender and Swingline Lender.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Issuing Lender, if in its sole discretion it elects to, and
Swingline Lender, (b) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Lender, if in its
sole discretion it elects to, shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangement satisfactory to the retiring Issuing Lender to
effectively assume the obligations of the retiring Issuing Lender with respect
to such Letters of Credit.
 
 
 
-92-

--------------------------------------------------------------------------------

 
 
 
SECTION 10.7                           Non-Reliance on Administrative Agent and
Other Lenders.  Each Lender and the Issuing Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and the Issuing Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
 
SECTION 10.8                           No Other Duties, etc.  Anything herein to
the contrary notwithstanding, none of the syndication agents, documentation
agents, co-agents, arrangers or bookrunners listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Lender hereunder.
 
SECTION 10.9                           Collateral and Guaranty Matters.
 
(a)          Each of the Lenders (including in its or any of its Affiliate’s
capacities as a potential Hedge Bank or Cash Management Bank) irrevocably
authorize the Administrative Agent, at its option and in its discretion:
 
(i)           to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon the termination of the Revolving Credit Commitment and
payment in full of all Secured Obligations (other than (1) contingent
indemnification obligations and (2) obligations and liabilities under Secured
Cash Management Agreements or Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the Issuing Lender shall have been made), (B) that is
sold or otherwise disposed of or to be sold or otherwise disposed of as part of
or in connection with any sale or other disposition permitted under the Loan
Documents, or (C) if approved, authorized or ratified in writing in accordance
with Section 11.2;
 
(ii)           to subordinate any Lien on any Collateral granted to or held by
the Administrative Agent under any Loan Document to the holder of any Permitted
Lien; and
 
(iii)           to release any Guarantor from its obligations under any Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents.
 
 
 
-93-

--------------------------------------------------------------------------------

 
 
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under a Guaranty Agreement pursuant to this
Section 10.9.  In each case as specified in this Section 10.9, the
Administrative Agent will, at the Borrowers’ expense, execute and deliver to the
applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
any Guaranty Agreement, in each case in accordance with the terms of the Loan
Documents and this Section 10.9.  In the case of any such sale, transfer or
disposal of any property constituting Collateral in a transaction constituting
an Asset Disposition permitted pursuant to Section 8.5, the Liens created by any
of the Security Documents on such property shall be automatically released
without need for further action by any person.
 
Notwithstanding the foregoing, the parties hereto acknowledge and agree (a) in
circumstances where the Administrative Agent reasonably determines that the cost
or effort of obtaining or perfecting a security interest in any asset that
constitutes Collateral is excessive in relation to the benefit afforded to the
Secured Parties thereby, the Administrative Agent may exclude such Collateral
from the creation and/or perfection requirements set forth in this Agreement and
the other Loan Documents and (b) the Administrative Agent may grant extensions
of time for the creation and/or perfection of Liens in a particular property
where it determines that such creation and/or perfection cannot be accomplished
without undue effort and/or expense by the time or times at which it would
otherwise be required by this Agreement or any other Loan Document.
 
(b)          The Administrative Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.
 
SECTION 10.10                           Secured Hedge Agreements and Secured
Cash Management Agreements.  No Cash Management Bank or Hedge Bank that obtains
the benefits of Section 9.4 or any Collateral by virtue of the provisions hereof
or of any Security Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan
Documents.  Notwithstanding any other provision of this Article X to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Secured Cash Management Agreements and Secured Hedge Agreements unless the
Administrative Agent has received written notice of such Secured Cash Management
Agreements and Secured Hedge Agreements, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.
 
 
 
-94-

--------------------------------------------------------------------------------

 
 
 
ARTICLE XI
 
MISCELLANEOUS
 
SECTION 11.1                           Notices.
 
(a)          Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by (i) with
respect to either Borrower, e-mail, or (ii) with respect to the Administrative
Agent, facsimile, as follows:
 
If to either Borrower:
 
Ubiquiti Networks, Inc.
2580 Orchard Parkway
San Jose, CA 95134
Attention of: Craig Foster, Chief Financial Officer and Hartley Nisenbaum,
Executive Vice President
Telephone No.: (408) 468-6802
Facsimile No.: (408) 490-4729
E-mail: craig@ubnt.com; hartley@ubnt.com
 
With copies to:
 
DLA Piper LLP
1251 Avenue of the Americas, 27th Floor
New York, New York 10020-1104
Attention of: Shmuel Klahr
Telephone No.: (212) 335-4721
Facsimile No.: (212) 884-8721
E-mail: shmuel.klahr@dlapiper.com
 
 
-95-

--------------------------------------------------------------------------------

 
 
If to Wells Fargo as Administrative Agent, Swingline Lender or Issuing Lender:
 
Wells Fargo Bank, National Association
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, NC  28262
Attention of:  Syndication Agency Services
Telephone No.:  (704) 590-2703
Facsimile No.:  (704) 715-0092
 
With copies to:
 
Wells Fargo Bank, National Association
400 Hamilton Ave, 2nd Floor, Suite 210
Palo Alto, CA 94301
Attention of: Josh Rosenberg
Telephone No.: (650) 855-7725
Facsimile No.: (650) 855-6638
E-mail: josh.e.rosenberg@wellsfargo.com
 
If to any Lender:
 
To the address set forth on the Register
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
 
(b)          Electronic Communications.  Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender
pursuant to Article II if such Lender or the Issuing Lender, as applicable, has
notified the Administrative Agent that is incapable of receiving notices under
such Article by electronic communication.  The Administrative Agent
 
 
 
-96-

--------------------------------------------------------------------------------

 
 
 
or the Borrower Agent may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Administrative
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or other
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.
 
(c)          Administrative Agent’s Office.  The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrower Agent and Lenders, as the Administrative Agent’s Office referred to
herein, to which payments due are to be made and at which Loans will be
disbursed and Letters of Credit requested.
 
(d)          Change of Address, Etc.  Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
 
(e)          Platform.
 
(i)           Each Credit Party agrees that the Administrative Agent may, but
shall not be obligated to, make the Borrower Materials available to the Issuing
Lender and the other Lenders by posting the Borrower Materials on the Platform.
 
(ii)           The Platform is provided “as is” and “as available.”  The Agent
Parties (as defined below) do not warrant the accuracy or completeness of the
Borrower Materials or the adequacy of the Platform, and expressly disclaim
liability for errors or omissions in the Borrower Materials.  No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform.  In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Internet (including, without limitation, the Platform), except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Credit Party, any Lender, the Issuing Lender or any other
Person for indirect, special, incidental, consequential or punitive damages,
losses or expenses (as opposed to actual damages, losses or expenses).
 
 
 
-97-

--------------------------------------------------------------------------------

 
 
 
(f)          Private Side Designation.  Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
Applicable Law, including United States Federal and state securities Applicable
Laws, to make reference to Borrower Materials that are not made available
through the “Public Side Information” portion of the Platform and that may
contain material non-public information with respect to the Borrowers or their
securities for purposes of United States Federal or state securities Applicable
Laws.
 
SECTION 11.2                           Amendments, Waivers and Consents.  Except
as set forth below or as specifically provided in any Loan Document, any term,
covenant, agreement or condition of this Agreement or any of the other Loan
Documents may be amended or waived by the Lenders, and any consent given by the
Lenders, if, but only if, such amendment, waiver or consent is in writing signed
by the Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) and delivered to the Administrative Agent and, in the case of
an amendment, signed by the Borrowers; provided, that no amendment, waiver or
consent shall:
 
(a)          increase the Revolving Credit Commitment of any Lender (or
reinstate any Revolving Credit Commitment terminated pursuant to Section 9.2) or
the amount of Loans of any Lender, in any case, without the written consent of
such Lender;
 
(b)          waive, extend or postpone any date fixed by this Agreement or any
other Loan Document for any payment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly and adversely
affected thereby (it being understood that a waiver of a mandatory prepayment
under Section 2.11(b) shall only require the consent of the Required Lenders);
 
(c)          reduce the principal of, or the rate of interest specified herein
on, any Loan or Reimbursement Obligation, or (subject to clause (iv) of the
proviso set forth in the paragraph below) any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender directly and adversely affected thereby; provided that only the consent
of the Required Lenders shall be necessary (i) to waive any obligation of the
Borrowers to pay interest at the rate set forth in Section 4.1(b) during the
continuance of an Event of Default or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Obligation
or to reduce any fee payable hereunder;
 
(d)          change Section 4.6 or Section 9.4 in a manner that would alter the
pro rata sharing of payments or order of application required thereby without
the written consent of each Lender directly and adversely affected thereby;
 
(e)          except as otherwise permitted by this Section 11.2 change any
provision of this Section or reduce the percentages specified in the definitions
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender directly affected thereby;
 
(f)          consent to the assignment or transfer by any Credit Party of such
Credit Party’s rights and obligations under any Loan Document to which it is a
party (except as permitted pursuant to Section 8.4), in each case, without the
written consent of each Lender;
 
(g)          release any Guarantor from its Guaranty Agreement (other than as
authorized in Section 10.9), without the written consent of each Lender;
 
(h)          release all or substantially all of the Collateral or release any
Security Document (other than as authorized in Section 10.9 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender; or
 
 
 
-98-

--------------------------------------------------------------------------------

 
 
 
(i)          change Section 2.11(b)(v) in a manner that would alter the order of
application of amounts prepaid pursuant thereto without the written consent of
each Lender directly and adversely affected thereby;
 
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document and (iv) the Administrative Agent and the Borrowers shall be
permitted to amend any provision of the Loan Documents (and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document) if the Administrative Agent and the Borrowers shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature in any such provision.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the Revolving
Credit Commitment of such Lender may not be increased or extended without the
consent of such Lender.
 
Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 11.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 2.7 (including, without limitation, as applicable, (1) to
permit the Incremental Term Loans and the Revolving Credit Facility Increase to
share ratably in the benefits of this Agreement and the other Loan Documents and
(2) to include the Incremental Term Loans and the outstanding Revolving Credit
Facility Increase, as applicable, or outstanding Incremental Term Loans and
outstanding Revolving Credit Facility Increase, as applicable, in any
determination of (i) Required Lenders or (ii) similar required lender terms
applicable thereto); provided that no amendment or modification shall result in
any increase in the amount of any Lender’s Revolving Credit Commitment or the
amount of such Lender’s Loans or any increase in any Lender’s Revolving Credit
Commitment Percentage, in each case, without the written consent of such
affected Lender.
 
SECTION 11.3                           Expenses; Indemnity.
 
(a)          Costs and Expenses.  Each Borrower and each other Credit Party,
jointly and severally (subject to the limitations of Section 11.22), shall pay
(i) all reasonable out of pocket expenses incurred by the Administrative Agent,
the Arrangers and their respective Affiliates (including the reasonable fees,
charges and disbursements of counsel, which shall be limited to the reasonable
fees and expenses of McGuireWoods LLP and one local counsel in each applicable
foreign jurisdiction) in connection with the syndication of the Credit Facility,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under
 
 
 
-99-

--------------------------------------------------------------------------------

 
 
 
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
 
(b)          Indemnification by the Borrowers.  Each Borrower and each other
Credit Party, jointly and severally (subject to the limitations of Section
11.22), shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and the Issuing Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, and shall pay or reimburse any such
Indemnitee for, any and all losses, claims (including, without limitation, any
Environmental Claims), penalties, damages, liabilities and related expenses
(including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including either Borrower or any other Credit Party), other than
such Indemnitee and its Related Parties, arising out of, in connection with, or
as a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby (including, without limitation, the Transactions), (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the Issuing Lender to honor a demand for payment under a Letter
of Credit if the documents presented in connection with such demand do not
strictly comply with the terms of such Letter of Credit), (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by any Credit Party or any Subsidiary thereof, or any Environmental
Claim related in any way to any Credit Party or any Subsidiary, (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Credit Party or any Subsidiary thereof, and
regardless of whether any Indemnitee is a party thereto, or (v) any claim
(including, without limitation, any Environmental Claims), investigation,
litigation or other proceeding (whether or not the Administrative Agent or any
Lender is a party thereto) and the prosecution and defense thereof, arising out
of or in any way connected with the Loans, this Agreement, any other Loan
Document, or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby, including without limitation,
reasonable attorneys and consultant’s fees, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (i) such
Indemnitee’s gross negligence or willful misconduct, (ii) the material breach in
bad faith by such Indemnitee of its express obligations under the Loan Documents
pursuant to a claim initiated by the Borrowers or (iii) any dispute solely among
Indemnitees (not arising as a result of any act or omission by either Borrower
or any of its Subsidiaries or Affiliates) other than claims against Wells Fargo
in its capacity as Administrative Agent or the Arrangers in their capacities as
such under the Loan Documents.  This Section 11.3(b) shall not apply with
respect to Taxes other than any Indemnified Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.
 
(c)          Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under clause (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Issuing Lender, the Swingline Lender or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the Issuing Lender, the Swingline Lender or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time,
or if the Total Credit Exposure has been reduced to zero, then based on such
Lender’s share of the Total Credit Exposure immediately prior to such reduction)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that with respect to such unpaid
 
 
 
-100-

--------------------------------------------------------------------------------

 
 
 
amounts owed to the Issuing Lender or the Swingline Lender solely in its
capacity as such, only the Revolving Credit Lenders shall be required to pay
such unpaid amounts, such payment to be made severally among them based on such
Revolving Credit Lenders’ Revolving Credit Commitment Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought or, if the Revolving Credit Commitment has been reduced to zero as of
such time, determined immediately prior to such reduction); provided, further,
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Issuing Lender or the
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent), the
Issuing Lender or the Swingline Lender in connection with such capacity.  The
obligations of the Lenders under this clause (c) are subject to the provisions
of Section 4.7.
 
(d)          Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by Applicable Law, each Borrower and each other Credit Party shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof.  No Indemnitee referred
to in clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee.
 
(e)          Payments.  All amounts due under this Section shall be payable
promptly after demand therefor.
 
(f)          Survival.  Each party’s obligations under this Section shall
survive the termination of the Loan Documents and payment of the obligations
hereunder.
 
SECTION 11.4                           Right of Setoff.  If an Event of Default
shall have occurred and be continuing, each Lender, the Issuing Lender, the
Swingline Lender and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by Applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the Issuing
Lender, the Swingline Lender or any such Affiliate to or for the credit or the
account of the Borrowers or any other Credit Party against any and all of the
obligations of the Borrowers or such Credit Party now or hereafter existing
under this Agreement or any other Loan Document to such Lender, the Issuing
Lender or the Swingline Lender or any of their respective Affiliates,
irrespective of whether or not such Lender, the Issuing Lender, the Swingline
Lender or any such Affiliate shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrowers or such
Credit Party may be contingent or unmatured or are owed to a branch or office of
such Lender, the Issuing Lender, the Swingline Lender or such Affiliate
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 9.4 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lender,
 
 
 
-101-

--------------------------------------------------------------------------------

 
 
 
the Swingline Lender and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  The rights of each Lender, the Issuing Lender,
the Swingline Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, the Issuing Lender, the Swingline Lender or their respective
Affiliates may have.  Each Lender, the Issuing Lender and the Swingline Lender
agree to notify the Borrower Agent and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.
 
SECTION 11.5                           Governing Law; Jurisdiction, Etc.
 
(a)          Governing Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF ANY OTHER JURISDICTION.
 
(b)          Submission to Jurisdiction.  Each Borrower and each other Credit
Party irrevocably and unconditionally agrees that it will not commence any
action, litigation or proceeding of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, against the Administrative
Agent, any Lender, the Issuing Lender, the Swingline Lender, or any Related
Party of the foregoing in any way relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto, in any forum other than
the courts of the State of New York sitting in New York County, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
Applicable Law, in such federal court.  Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.  Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent, any Lender, the
Issuing Lender or the Swingline Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against either
Borrower or any other Credit Party or its properties in the courts of any
jurisdiction.
 
(c)          Waiver of Venue.  Each Borrower and each other Credit Party
irrevocably and unconditionally waives, to the fullest extent permitted by
Applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by Applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
 
(d)          Service of Process.  Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 11.1.  Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by Applicable Law.
 
 
 
-102-

--------------------------------------------------------------------------------

 
 
 
SECTION 11.6                           Waiver of Jury Trial.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (i) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
SECTION 11.7                           Reversal of Payments.  To the extent any
Credit Party makes a payment or payments to the Administrative Agent for the
ratable benefit of the Lenders or the Administrative Agent receives any payment
or proceeds of the Collateral which payments or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
Debtor Relief Law, other Applicable Law or equitable cause, then, to the extent
of such payment or proceeds repaid, the Obligations or part thereof intended to
be satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.
 
SECTION 11.8                           Injunctive Relief.  The Borrowers
recognize that, in the event either Borrower fails to perform, observe or
discharge any of its obligations or liabilities under this Agreement, any remedy
of law may prove to be inadequate relief to the Lenders. Therefore, each
Borrower agrees that the Lenders, at the Lenders’ option, shall be entitled to
temporary and permanent injunctive relief in any such case without the necessity
of proving actual damages.
 
SECTION 11.9                           Successors and Assigns; Participations.
 
(a)          Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither Borrower
nor any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (e) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
 
(b)          Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment and the
Loans at the time owing to it); provided that, in each case with respect to any
Credit Facility, any such assignment shall be subject to the following
conditions:
 
 
 
-103-

--------------------------------------------------------------------------------

 
 
 
(i)           Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment and/or the Loans at the time
owing to it (in each case with respect to any Credit Facility), no minimum
amount need be assigned; and
 
(B)           in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Loans and the Revolving Credit Commitment  or, if
the applicable Revolving Credit Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $5,000,000 or, if less, then the remaining amount of the assigning
Lender’s Revolving Credit Commitment and/or Loans, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrowers otherwise consent (each such consent not to be
unreasonably withheld or delayed); provided that the Borrowers shall be deemed
to have given its consent ten (10) Business Days after the date written notice
thereof has been delivered by the assigning Lender (through the Administrative
Agent) unless such consent is expressly refused by the Borrower Agent prior to
such tenth (10th) Business Day;
 
(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned;
 
(iii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:
 
(A)           the consent of the Borrower Agent (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender or an Affiliate of a Lender; provided, that
the Borrower Agent shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within ten (10) Business Days after having received notice thereof;
 
(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender or an Affiliate of such Lender;
and
 
(C)           the consents of the Issuing Lender and the Swingline Lender shall
be required for any assignment in respect of the Revolving Credit Facility.
 
(iv)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 for each assignment;
provided that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
 
 
 
-104-

--------------------------------------------------------------------------------

 
 
 
(v)           No Assignment to Certain Persons.  No such assignment shall be
made to (A) either Borrower or any of their respective Subsidiaries or
Affiliates or (B) any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).
 
(vi)           No Assignment to Natural Persons.  No such assignment shall be
made to a natural Person.
 
(vii)           Certain Additional Payments.  In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or sub-participations, or other compensating
actions, including funding, with the consent of the Borrower Agent and the
Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lender, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving Credit
Commitment Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 4.8, 4.9, 4.10, 4.11 and 11.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section (other than a purported assignment to a natural Person or the
Parent Borrower or any of the Parent Borrower’s Subsidiaries or Affiliates,
which shall be null and void.)
 
 
 
-105-

--------------------------------------------------------------------------------

 
 
 
(c)          Register.  The Administrative Agent, acting solely for this purpose
as a non-fiduciary agent of the Borrowers, shall maintain at one of its offices
in Charlotte, North Carolina, a copy of each Assignment and Assumption and each
Incremental Amendment delivered to it and a register for the recordation of the
names and addresses of the Lenders, and the Revolving Credit Commitment of, and
principal amounts of (and stated interest on) the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register, any Assignment and Assumption,
and any Administrative Questionnaire shall be available for inspection by the
Borrowers at any reasonable time and from time to time upon reasonable prior
notice by the Borrower Agent.  The Register shall be available for inspection by
any Lender (but only to the extent of entries in the Register that are
applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice.
 
(d)          Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrowers or the Administrative Agent, sell participations
to any Person (other than a natural Person or the Borrowers or any of the
Borrowers’ Subsidiaries or Affiliates) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and/or the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrowers, the Administrative Agent, the Issuing Lender, the Swingline Lender
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 11.3(c) with respect to any payments made by such Lender
to its Participant(s).
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 11.2(b), (c), (d) or (e) that directly and adversely affects such
Participant.  The Borrowers agree that each Participant shall be entitled to the
benefits of Sections 4.9, 4.10 and 4.11 (subject to the requirements and
limitations therein, including the requirements under Section 4.11(g) (it being
understood that the documentation required under Section 4.11(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 4.12 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 4.10 or 4.11, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Borrower Agent’s request and expense,
to use reasonable efforts to cooperate with the Borrowers to effectuate the
provisions of Section 4.12(b) with respect to any Participant.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.4 as though it were a Lender; provided that such Participant agrees
to be subject to Section 4.6 as though it were a Lender.
 
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
 
 
 
-106-

--------------------------------------------------------------------------------

 
 
 
(e)          Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
 
SECTION 11.10                           Treatment of Certain Information;
Confidentiality.  Each of the Administrative Agent, the Lenders and the Issuing
Lender agree to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by, or required to be disclosed to, any regulatory
or similar authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) as to the extent required by
Applicable Laws or regulations or in any legal, judicial, administrative or
other compulsory proceeding, (d) to any other party hereto (subject to the
applicable provisions of Section 7.2), (e) in connection with the exercise of
any remedies under this Agreement, under any other Loan Document or under any
Secured Hedge Agreement or Secured Cash Management Agreement, or any action or
proceeding relating to this Agreement, any other Loan Document or any Secured
Hedge Agreement or Secured Cash Management Agreement, or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrowers
and their obligations, this Agreement or payments hereunder, (g) on a
confidential basis to (i) any rating agency in connection with rating the Parent
Borrower or its Subsidiaries or the Credit Facility or (ii) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers with respect to the Credit Facility, (h) with the consent of the
Borrowers, (i) with the consent of the Borrowers, not to be unreasonably
withheld, to Gold Sheets and other similar bank trade publications, such
information to consist solely of deal terms and other information customarily
found in such publications, (j) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii)
becomes available to the Administrative Agent, any Lender, the Issuing Lender or
any of their respective Affiliates from a third party that is not, to such
Person’s knowledge, subject to confidentiality obligations to either Borrower,
(k) to governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent or any Lender or in accordance with the
Administrative Agent’s or any Lender’s regulatory compliance policy if the
Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or any of
its subsidiaries or affiliates, or (l) for purposes of establishing a “due
diligence” defense, provided that, unless specifically prohibited by Applicable
Law or court order, each Lender shall notify the Parent Borrower of any request
by any Governmental Authority or representative thereof (other than such request
in connection with any examination of the financial condition or other routine
examination of such Lender by such Governmental Authority) for disclosure of any
such non-public information prior to disclosure of such information.  For
purposes of this Section, “Information” means all information received from any
Credit Party or any Subsidiary thereof relating to any Credit Party or any
Subsidiary thereof or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Lender on a non-confidential basis prior to disclosure by any Credit
Party or any Subsidiary thereof; provided that, in the case of information
received from a Credit Party or any Subsidiary thereof after the date hereof,
such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
SECTION 11.11                           Performance of Duties.  Each of the
Credit Party’s obligations under this Agreement and each of the other Loan
Documents shall be performed by such Credit Party at its sole cost and expense.
 
SECTION 11.12                           All Powers Coupled with Interest.  All
powers of attorney and other authorizations granted to the Lenders, the
Administrative Agent and any Persons designated by the Administrative Agent or
any Lender pursuant to any provisions of this Agreement or any of the other Loan
Documents shall be deemed coupled with an interest and shall be irrevocable so
long as any of the Obligations remain unpaid or unsatisfied, any of the
Revolving Credit Commitments remain in effect or the Credit Facility has not
been terminated.
 
SECTION 11.13                           Survival.
 
(a)          All representations and warranties set forth in Article VI and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement.  All representations
and warranties made under this Agreement shall survive the Closing Date and
shall not be waived by the execution and delivery of this Agreement, any
investigation made by or on behalf of the Lenders or any borrowing hereunder.
 
(b)          Notwithstanding any termination of this Agreement, the indemnities
to which the Administrative Agent and the Lenders are entitled under the
provisions of this Article XI and any other provision of this Agreement and the
other Loan Documents shall continue in full force and effect and shall protect
the Administrative Agent and the Lenders against events arising after such
termination as well as before.
 
SECTION 11.14                           Titles and Captions.  Titles and
captions of Articles, Sections and subsections in, and the table of contents of,
this Agreement are for convenience only, and neither limit nor amplify the
provisions of this Agreement.
 
SECTION 11.15                           Severability of Provisions.  Any
provision of this Agreement or any other Loan Document which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
the remainder of such provision or the remaining provisions hereof or thereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.
 
SECTION 11.16                           Counterparts; Integration;
Effectiveness; Electronic Execution.
 
(a)          Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, the Issuing Lender, the Swingline Lender and/or the
Arrangers, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 5.1, this Agreement shall become effective when it shall
have been executed by
 
 
 
-107-

--------------------------------------------------------------------------------

 
 
 
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or in electronic (i.e., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Agreement.
 
(b)          Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
SECTION 11.17                           Term of Agreement.  This Agreement shall
remain in effect from the Closing Date through and including the date upon which
all Obligations (other than contingent indemnification obligations not then due)
arising hereunder or under any other Loan Document shall have been indefeasibly
and irrevocably paid and satisfied in full, all Letters of Credit have been
terminated or expired (or been Cash Collateralized or other arrangements with
respect thereto have been made that are satisfactory to the Issuing Lender) or
otherwise satisfied in a manner acceptable to the Issuing Lender) and the
Revolving Credit Commitment has been terminated.  No termination of this
Agreement shall affect the rights and obligations of the parties hereto arising
prior to such termination or in respect of any provision of this Agreement which
survives such termination.
 
SECTION 11.18                           USA PATRIOT Act.  The Administrative
Agent and each Lender hereby notifies the Borrowers that pursuant to the
requirements of the PATRIOT Act, each of them is required to obtain, verify and
record information that identifies each Credit Party, which information includes
the name and address of each Credit Party and other information that will allow
such Lender to identify each Credit Party in accordance with the PATRIOT Act.
 
SECTION 11.19                           Independent Effect of Covenants.  The
Borrowers expressly acknowledge and agree that each covenant contained in
Articles VII or VIII hereof shall be given independent effect.  Accordingly, the
Borrowers shall not engage in any transaction or other act otherwise permitted
under any covenant contained in Articles VII or VIII, if before or after giving
effect to such transaction or act, the Borrowers shall or would be in breach of
any other covenant contained in Articles VII or VIII.
 
SECTION 11.20                           No Advisory or Fiduciary Responsibility.
 
(a)          In connection with all aspects of each transaction contemplated
hereby, each Credit Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that (i) the facilities provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrowers and their Affiliates, on the one hand, and the Administrative Agent,
the Arrangers and the Lenders, on the other hand, and the Borrowers are capable
of evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, the Arrangers and the Lenders is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrowers or any of their Affiliates, stockholders, creditors
or employees or any other Person, (iii) none of the Administrative Agent, the
Arrangers or the Lenders has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Borrowers with respect to any of the
transactions contemplated hereby or
 
 
 
-108-

--------------------------------------------------------------------------------

 
 
 
the process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
any Arranger or Lender has advised or is currently advising the Borrowers or any
of their Affiliates on other matters) and none of the Administrative Agent, the
Arrangers or the Lenders has any obligation to the Borrowers or any of their
Affiliates with respect to the financing transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents,
(iv) the Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ
from, and may conflict with, those of the Borrowers and their Affiliates, and
none of the Administrative Agent, the Arrangers or the Lenders has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship and (v) the Administrative Agent, the Arrangers and
the Lenders have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and the Credit Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate.
 
(b)          Each Credit Party acknowledges and agrees that each Lender, the
Arrangers and any Affiliate thereof may lend money to, invest in, and generally
engage in any kind of business with, any of the Borrowers, any Affiliate thereof
or any other person or entity that may do business with or own securities of any
of the foregoing, all as if such Lender, Arranger or Affiliate thereof were not
a Lender or Arranger or an Affiliate thereof (or an agent or any other person
with any similar role under the Credit Facilities) and without any duty to
account therefor to any other Lender, the Arrangers, the Borrowers or any
Affiliate of the foregoing.  Each Lender, the Arrangers and any Affiliate
thereof may accept fees and other consideration from the Borrowers or any
Affiliate thereof for services in connection with this Agreement, the Credit
Facilities or otherwise without having to account for the same to any other
Lender, the Arrangers, the Borrowers or any Affiliate of the foregoing.
 
SECTION 11.21                           Borrower Agent.  The Cayman Borrower
hereby designates the Parent Borrower as its representative and agent (in such
capacity, the “Borrower Agent”) for all purposes under the Loan Documents,
including requests for Loans and Letters of Credit, designation of interest
rates, delivery or receipt of communications, preparation and delivery of
financial reports, receipt and payment of Obligations, requests for waivers,
amendments or other accommodations, actions under the Loan Documents (including
in respect of compliance with covenants), and all other dealings with the
Administrative Agent, the Issuing Lender, the Swingline Lender or any Lender. 
Borrower Agent hereby accepts such appointment.  The Administrative Agent and
Lenders shall be entitled to rely upon, and shall be fully protected in relying
upon, any notice or communication (including any Notice of Borrowing) delivered
by Borrower Agent on behalf of the Cayman Borrower.  The Administrative Agent
and Lenders may give any notice or communication with the Cayman Borrower to
Borrower Agent on behalf of the Cayman Borrower.  Each of the Administrative
Agent, Issuing Lender, Swingline Lender and Lenders shall have the right, in
their discretion, to deal exclusively with Borrower Agent for any or all
purposes under the Loan Documents.  The Cayman Borrower agrees that any notice,
election, communication, representation, agreement or undertaking made on its
behalf by Borrower Agent shall be binding upon and enforceable against it.
 
SECTION 11.22                           Nature of Obligations.  Notwithstanding
anything to contrary contained in the Loan Documents, (a) the US Credit Parties
shall be jointly and severally liable for all Obligations and (b) the Foreign
Credit Parties shall be jointly and severally liable for all Cayman Obligations,
but in no event shall any Foreign Credit Party have any obligation with respect
to the US Obligations.  In the event of any conflict or inconsistency between
this Section 11.22 and any other provision of any Loan Document, this Section
11.22 shall control.
 
 
 
-109-

--------------------------------------------------------------------------------

 
 
 
SECTION 11.23                           Judgment Currency.  Each Credit Party’s
obligation hereunder and under the other Loan Documents to make payments in
Dollars shall not be discharged or satisfied by any tender or recovery pursuant
to any judgment expressed in or converted into any currency other than Dollars,
except to the extent that such tender or recovery results in the effective
receipt by the Administrative Agent, the Issuing Lender or the respective Lender
of the full amount of Dollars expressed to be payable to the Administrative
Agent, the Issuing Lender or such Lender under this Agreement or the other Loan
Documents.  If, for the purpose of obtaining or enforcing judgment against any
Credit Party in any court or in any jurisdiction, it becomes necessary to
convert into or from any currency other than Dollars (such other currency being
hereinafter referred to as the “Judgment Currency”), an amount due in Dollars,
the conversion shall be made, at the rate of exchange quoted by the
Administrative Agent (or, if the Administrative Agent does not quote a rate of
exchange on such currency, by a known dealer in such currency designated by the
Administrative Agent), determined, in each case, as of the Business Day on which
the judgment is given.  If the amount of Dollars so purchased is less than the
sum originally due to the Administrative Agent, the Issuing Lender or any Lender
from the Borrowers, each Borrower agrees, jointly and severally, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent, the Issuing Lender or such Lender, as the case may be,
against such loss.  If the amount of Dollars so purchased is greater than the
sum originally due to the Administrative Agent, the Issuing Lender or any
Lender, the Administrative Agent, the Issuing Lender or such Lender, as the case
may be, agrees to return the amount of any excess to the Borrowers (or to any
other Person who may be entitled thereto under Applicable Law).  For purposes of
determining any rate of exchange for this Section 11.22, such amounts shall
include any premium and costs payable in connection with the purchase of
Dollars.
 
SECTION 11.24                           Inconsistencies with Other
Documents.  In the event there is a conflict or inconsistency between this
Agreement and any other Loan Document, the terms of this Agreement shall
control; provided that any provision of the Security Documents which imposes
additional burdens on the Parent Borrower or any of its Subsidiaries or further
restricts the rights of the Parent Borrower or any of its Subsidiaries or gives
the Administrative Agent or Lenders additional rights shall not be deemed to be
in conflict or inconsistent with this Agreement and shall be given full force
and effect.
 
SECTION 11.25                           Amendment and Restatement; No
Novation.  This Agreement constitutes an amendment and restatement of the
Existing Credit Agreement, effective from and after the Closing Date.  The
execution and delivery of this Agreement shall not constitute a novation of any
indebtedness or other obligations owing to the Lenders or the Administrative
Agent under the Existing Credit Agreement based on facts or events occurring or
existing prior to the execution and delivery of this Agreement.  On the Closing
Date, the credit facilities described in the Existing Credit Agreement, shall be
amended, supplemented, modified and restated in their entirety by the facilities
described herein, and all loans and other obligations of the Borrower
outstanding as of such date under the Existing Credit Agreement, shall be deemed
to be loans and obligations outstanding under the corresponding facilities
described herein, without any further action by any Person, except that the
Administrative Agent shall make such transfers of funds as are necessary in
order that the outstanding balance of such Loans, together with any Loans funded
on the Closing Date, reflect the respective Revolving Credit Commitment of the
Lenders hereunder and the Borrowers agree to pay any amounts required pursuant
to Section 4.9 in connection with such transfers as if all Loans under the
Existing Credit Agreement were repaid on the Closing Date, to the extent not
waived by the applicable Lenders.
 
[Signature pages to follow]
 
 
 
-110-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.
 

    UBIQUITI NETWORKS, INC., as Parent Borrower     By: /s/ Craig L.
Foster                                                                   
Name:  Craig L. Foster     Title: Chief Financial Officer

 

    UBIQUITI INTERNATIONAL HOLDING COMPANY LIMITED, as Cayman Borrower     By:
/s/ Robert J. Pera             Name: Robert J. Pera     Title: Director

 
                                          
Ubiquiti Networks, Inc.
Amended and Restated Credit Agreement
Signature Page
 
-111-

--------------------------------------------------------------------------------

 
                    
   
 

    Agents and Lenders:    
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swingline Lender, Issuing Lender and Lender
    By: /s/ Josh Rosenberg        Name: Josh Rosenberg     Title: Senior
Relationship Manager, Vice President  

 
 
Ubiquiti Networks, Inc.
Amended and Restated Credit Agreement
Signature Page
 
-112-

--------------------------------------------------------------------------------

 
 
 

    U.S. BANK NATIONAL ASSOCIATION, as Lender     By: /s/ Matt S. Scullin       
Name: Matt S. Scullin     Title: Vice President

 
 
                                                             
 
 
 
Ubiquiti Networks, Inc.
Amended and Restated Credit Agreement
Signature Page
 
-113-

--------------------------------------------------------------------------------

 
 
 

    HSBC BANK USA, NATIONAL ASSOCIATION, as Lender     By: /s/ Raomila
Stolle                                                                     Name:
Raomila Stolle     Title: VP, Relationship Manager

 
Ubiquiti Networks, Inc.
Amended and Restated Credit Agreement
Signature Page
 
-114-

--------------------------------------------------------------------------------

 
 
 

    CITIBANK, NA, as Lender     By: /s/ William Allen       Name: William Allen
    Title: Senior Vice President/ Team Leader

    
 
Ubiquiti Networks, Inc.
Amended and Restated Credit Agreement
Signature Page
 
-115-

--------------------------------------------------------------------------------

 
 
 

    SUNTRUST BANK, as Lender     By: /s/ Min Park     Name: Min Park     Title:
Vice President

 
 
Ubiquiti Networks, Inc.
Amended and Restated Credit Agreement
Signature Page
 
-116-

--------------------------------------------------------------------------------

 
 
EXHIBIT A-1
to
Amended and Restated Credit Agreement
dated as of March 3, 2015
by and among
Ubiquiti Networks, Inc.,
and
Ubiquiti International Holding Company Limited,
as Borrowers,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent
 
 
FORM OF AMENDED AND RESTATED US REVOLVING CREDIT NOTE
 
 
 
-117-

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED US REVOLVING CREDIT NOTE
 
$__________ __________, 20___
 
 
FOR VALUE RECEIVED, the undersigned, UBIQUITI NETWORKS, INC., a Delaware
corporation (the “Parent Borrower”), promises to pay to _______________ (the
“Lender”), at the place and times provided in the Credit Agreement referred to
below, the principal sum of _______________ DOLLARS ($__________) or, if less,
the unpaid principal amount of all Revolving Credit Loans made by the Lender
from time to time pursuant to that certain Amended and Restated Credit
Agreement, dated as of March 3, 2015 (the “Credit Agreement”), by and among the
Parent Borrower and UBIQUITI INTERNATIONAL HOLDING COMPANY LIMITED, an exempted
company incorporated under the laws of the Cayman Islands, as Borrowers, the
Lenders party thereto and Wells Fargo Bank, National Association, as
Administrative Agent.  Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.
 
The unpaid principal amount of this Amended and Restated US Revolving Credit
Note from time to time outstanding is payable as provided in the Credit
Agreement and shall bear interest as provided in Section 4.1 of the Credit
Agreement.  All payments of principal and interest on this Amended and Restated
US Revolving Credit Note shall be payable in Dollars in immediately available
funds as provided in the Credit Agreement.
 
This Amended and Restated US Revolving Credit Note is entitled to the benefits
of, and evidences Obligations incurred under, the Credit Agreement, to which
reference is made for a description of the security for this Amended and
Restated US Revolving Credit Note and for a statement of the terms and
conditions on which the Parent Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Amended and Restated US Revolving Credit Note and on which such Obligations may
be declared to be immediately due and payable.
 
THIS AMENDED AND RESTATED US REVOLVING CREDIT NOTE SHALL BE GOVERNED BY,
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
The Indebtedness evidenced by this Amended and Restated US Revolving Credit Note
is senior in right of payment to all Subordinated Indebtedness referred to in
the Credit Agreement.
 
The Parent Borrower hereby waives all requirements as to diligence, presentment,
demand of payment, protest and (except as required by the Credit Agreement)
notice of any kind with respect to this Amended and Restated US Revolving Credit
Note.
 
This Amended and Restated US Revolving Credit Note is one of the Notes referred
to in the Credit Agreement, amends, restates and continues the indebtedness
under the Note to the Lender dated as of May 5, 2014, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.
 
 [Remainder of page intentionally left blank; signature page follows]
 
 
 
-118-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Amended and Restated US
Revolving Credit Note as of the day and year first above written.
 
UBIQUITI NETWORKS, INC.
   
By:                                                                
Name:                                                                
Title:                                                                

 
 
 
-119-

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A-2
to
Amended and Restated Credit Agreement
dated as of March 3, 2015
by and among
Ubiquiti Networks, Inc.,
and
Ubiquiti International Holding Company Limited,
as Borrowers,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent
 
 
 
 
FORM OF AMENDED AND RESTATED CAYMAN REVOLVING CREDIT NOTE
 
 
 
 
 
 
-120-

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED CAYMAN REVOLVING CREDIT NOTE
 
$__________ __________, 20___
 
 
FOR VALUE RECEIVED, the undersigned, UBIQUITI INTERNATIONAL HOLDING COMPANY
LIMITED, an exempted company incorporated under the laws of the Cayman Islands
(the “Cayman Borrower”), promises to pay to _______________ (the “Lender”), at
the place and times provided in the Credit Agreement referred to below, the
principal sum of _______________ DOLLARS ($__________) or, if less, the unpaid
principal amount of all Revolving Credit Loans made by the Lender from time to
time pursuant to that certain Amended and Restated Credit Agreement, dated as of
March 3, 2015 (the “Credit Agreement”), by and among the Cayman Borrower and,
UBIQUITI NETWORKS, INC., a Delaware corporation, as Borrowers, the Lenders party
thereto and Wells Fargo Bank, National Association, as Administrative
Agent.  Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.
 
The unpaid principal amount of this Amended and Restated Cayman Revolving Credit
Note from time to time outstanding is payable as provided in the Credit
Agreement and shall bear interest as provided in Section 4.1 of the Credit
Agreement.  All payments of principal and interest on this Amended and Restated
Cayman Revolving Credit Note shall be payable in Dollars in immediately
available funds as provided in the Credit Agreement.
 
This Amended and Restated Cayman Revolving Credit Note is entitled to the
benefits of, and evidences Obligations incurred under, the Credit Agreement, to
which reference is made for a description of the security for this Amended and
Restated Cayman Revolving Credit Note and for a statement of the terms and
conditions on which the Borrowers are permitted and required to make prepayments
and repayments of principal of the Obligations evidenced by this Amended and
Restated Cayman Revolving Credit Note and on which such Obligations may be
declared to be immediately due and payable.
 
THIS AMENDED AND RESTATED CAYMAN REVOLVING CREDIT NOTE SHALL BE GOVERNED BY,
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
The Indebtedness evidenced by this Amended and Restated Cayman Revolving Credit
Note is senior in right of payment to all Subordinated Indebtedness referred to
in the Credit Agreement.
 
The Cayman Borrower hereby waives all requirements as to diligence, presentment,
demand of payment, protest and (except as required by the Credit Agreement)
notice of any kind with respect to this Amended and Restated Cayman Revolving
Credit Note.
 
This Amended and Restated Cayman Revolving Credit Note is one of the Notes
referred to in the Credit Agreement, amends, restates and continues the
indebtedness under the Note to the Lender dated as of May 5, 2014, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein.
 
 
 
[Remainder of page intentionally left blank; signature page follows]
 
 
 
-121-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Amended and Restated
Cayman Revolving Credit Note as of the day and year first above written.
 
UBIQUITI INTERNATIONAL HOLDING COMPANY LIMITED
   
By:                                                                
Name:                                                                
Title:                                                                

 
 
 
-122-

--------------------------------------------------------------------------------

 
 
EXHIBIT A-3
to
Amended and Restated Credit Agreement
dated as of March 3, 2015
by and among
Ubiquiti Networks, Inc.,
and
Ubiquiti International Holding Company Limited,
as Borrowers,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent
 
 
 
FORM OF AMENDED AND RESTATED SWINGLINE NOTE
 
 
 

 
 
 
-123-

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED SWINGLINE NOTE
 
$__________ __________, 20___
 
 
FOR VALUE RECEIVED, the undersigned, UBIQUITI NETWORKS, INC., a Delaware
corporation (the “Parent Borrower”), promises to pay to WELLS FARGO BANK,
NATIONAL ASSOCIATION (the “Lender”), at the place and times provided in the
Credit Agreement referred to below, the principal sum of _______________ DOLLARS
($__________) or, if less, the unpaid principal amount of all Swingline Loans
made by the Lender from time to time pursuant to that certain Amended and
Restated Credit Agreement, dated as of March 3, 2015 (the “Credit Agreement”),
by and among the Parent Borrower and Ubiquiti International Holding Company
Limited, an exempted company incorporated under the laws of the Cayman Islands,
as Borrowers, the Lenders party thereto and Wells Fargo Bank, National
Association, as Administrative Agent.  Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.
 
The unpaid principal amount of this Amended and Restated Swingline Note from
time to time outstanding is payable as provided in the Credit Agreement and
shall bear interest as provided in Section 4.1 of the Credit
Agreement.  Swingline Loans refunded as Revolving Credit Loans in accordance
with Section 2.2(b) of the Credit Agreement shall be payable by the Parent
Borrower as Revolving Credit Loans pursuant to the Revolving Credit Notes, and
shall not be payable under this Amended and Restated Swingline Note as Swingline
Loans.  All payments of principal and interest on this Amended and Restated
Swingline Note shall be payable in Dollars in immediately available funds as
provided in the Credit Agreement.
 
This Amended and Restated Swingline Note is entitled to the benefits of, and
evidences Obligations incurred under, the Credit Agreement, to which reference
is made for a description of the security for this Amended and Restated
Swingline Note and for a statement of the terms and conditions on which the
Parent Borrower is permitted and required to make prepayments and repayments of
principal of the Obligations evidenced by this Amended and Restated Swingline
Note and on which such Obligations may be declared to be immediately due and
payable.
 
THIS AMENDED AND RESTATED SWINGLINE NOTE SHALL BE GOVERNED BY, CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
The Indebtedness evidenced by this Amended and Restated Swingline Note is senior
in right of payment to all Subordinated Indebtedness referred to in the Credit
Agreement.
 
The Parent Borrower hereby waives all requirements as to diligence, presentment,
demand of payment, protest and (except as required by the Credit Agreement)
notice of any kind with respect to this Amended and Restated Swingline Note.
 
This Amended and Restated Swingline Note is one of the Notes referred to in the
Credit Agreement, amends, restates and continues the indebtedness under the Note
to the Lender dated as of May 5, 2014, is entitled to the benefits thereof and
may be prepaid in whole or in part subject to the terms and conditions provided
therein.
 
[Remainder of page intentionally left blank; signature page follows]
 
 
 
-124-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Amended and Restated
Swingline Note as of the day and year first above written.
 
UBIQUITI NETWORKS, INC.
   
By:                                                                
Name:                                                                
Title:                                                                

 
 
 
 
-125-

--------------------------------------------------------------------------------

 
 
EXHIBIT A-4
to
Amended and Restated Credit Agreement
dated as of March 3, 2015
by and among
Ubiquiti Networks, Inc.,
and
Ubiquiti International Holding Company Limited,
as Borrowers,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent
 
 
 
FORM OF TERM LOAN NOTE
 
 
 
 
-126-

--------------------------------------------------------------------------------

 
 
TERM LOAN NOTE
 
$__________ __________, 20___
 
 
FOR VALUE RECEIVED, the undersigned, UBIQUITI NETWORKS, INC., a Delaware
corporation (the “Parent Borrower”), promises to pay to _______________ (the
“Lender”), at the place and times provided in the Credit Agreement referred to
below, the principal sum of _______________ DOLLARS ($__________) or, if less,
the unpaid principal amount of all Term Loans made by the Lender pursuant to
that certain Amended and Restated Credit Agreement, dated as of March 3, 2015
(the “Credit Agreement”), by and among the Parent Borrower and UBIQUITI
INTERNATIONAL HOLDING COMPANY LIMITED, an exempted company incorporated under
the laws of the Cayman Islands, as Borrowers, the Lenders party thereto and
Wells Fargo Bank, National Association, as Administrative Agent.  Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.
 
The unpaid principal amount of this Term Loan Note from time to time outstanding
is payable as provided in the Credit Agreement and shall bear interest as
provided in Section 4.1 of the Credit Agreement.  All payments of principal and
interest on this Term Loan Note shall be payable in Dollars in immediately
available funds as provided in the Credit Agreement.
 
This Term Loan Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Term Loan Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Term Loan Note and on which such Obligations may be declared to be immediately
due and payable.
 
THIS TERM LOAN NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.
 
The Indebtedness evidenced by this Term Loan Note is senior in right of payment
to all Subordinated Indebtedness referred to in the Credit Agreement.
 
The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Term Loan Note.
 
[Remainder of page intentionally left blank; signature page follows]
 
 
 
-127-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Term Loan Note as of the
day and year first above written.
 
UBIQUITI NETWORKS, INC.
   
By:                                                                
Name:                                                                
Title:                                                                

 
 
 
 
-128-

--------------------------------------------------------------------------------

 
 
 
EXHIBIT B
to
Amended and Restated Credit Agreement
dated as of March 3, 2015
by and among
Ubiquiti Networks, Inc.,
and
Ubiquiti International Holding Company Limited,
as Borrowers,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent
 
 
 
FORM OF NOTICE OF BORROWING
 
 

 
 
 
-129-

--------------------------------------------------------------------------------

 
 
NOTICE OF BORROWING
 
Dated as of: _____________
 
Wells Fargo Bank, National Association,
  as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention:  Syndication Agency Services
 
 
Ladies and Gentlemen:
 
This irrevocable Notice of Borrowing is delivered to you pursuant to Section
[2.3][2.7][2.9] of the Amended and Restated Credit Agreement, dated as of March
3, 2015 (the “Credit Agreement”), by and among Ubiquiti Networks, Inc., a
Delaware corporation (the “Parent Borrower”) and Ubiquiti International Holding
Company Limited, an exempted company incorporated under the laws of the Cayman
Islands (the “Cayman Borrower”), as Borrowers, the Lenders party thereto and
Wells Fargo Bank, National Association, as Administrative Agent.  Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.
 
1.           The Borrower Agent hereby requests that the Lenders make [a
Revolving Credit Loan][a Swingline Loan][the Initial Term Loan][an Incremental
Term Loan] to the [Parent Borrower][Cayman Borrower] 1 in the aggregate
principal amount of $___________.  (Complete with an amount in accordance with
Section 2.3, 2.7 or 2.9 of the Credit Agreement, as applicable.)
 
2.           The Borrower Agent hereby requests that such Loan be made on the
following Business Day: _____________________.  (Complete with a Business Day in
accordance with Section 2.3 of the Credit Agreement for Revolving Credit Loans
or Swingline Loans, Section 2.9(a) of the Credit Agreement for the Initial Term
Loan or Section 2.7 for any Incremental Term Loans).
 
3.           The Borrower Agent hereby requests that such Loan bear interest at
the following interest rate, plus the Applicable Margin, as set forth below:
 
Component of Loan2
Interest Rate
Interest Period3
(LIBOR
Rate only)
 
[Base Rate or LIBOR Rate]4
 

 
4.           The aggregate principal amount of all Loans and L/C Obligations
outstanding as of the date hereof (including the Loan(s) requested herein) does
not exceed the maximum amount permitted to be outstanding pursuant to the terms
of the Credit Agreement.
 



--------------------------------------------------------------------------------

 
1 Cayman Borrower only applicable for Revolving Credit Loans.
 
2 Complete with the Dollar amount of that portion of the overall Loan requested
that is to bear interest at the selected interest rate and/or Interest Period
(e.g., for a $20,000,000 loan, $5,000,000 may be requested at Base Rate,
$8,000,000 may be requested at LIBOR with an interest period of three months and
$7,000,000 may be requested at LIBOR with an interest period of one month).
 
3 Can be one (1), two (2), three (3), or six (6) months.
 
4 Complete with (i) the Base Rate or the LIBOR Rate for Revolving Credit Loans,
the Initial Term Loan or any Incremental Term Loan or (ii) the Base Rate for
Swingline Loans.
 
 
-130-

--------------------------------------------------------------------------------

 
 
 
5.           All of the conditions applicable to the Loan requested herein as
set forth in Section 5.2 of the Credit Agreement have been satisfied as of the
date hereof and will remain satisfied to the date of such Loan.
 
[Signature Page Follows]
 
 
 
-131-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.
 
UBIQUITI NETWORKS, INC., as Borrower Agent
   
By:                                                                
Name:                                                                
Title:                                                                

 
 
 
 
-132-

--------------------------------------------------------------------------------

 
 
EXHIBIT C
to
Amended and Restated Credit Agreement
dated as of March 3, 2015
by and among
Ubiquiti Networks, Inc.,
and
Ubiquiti International Holding Company Limited,
as Borrowers,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent
 
 
 
FORM OF NOTICE OF ACCOUNT DESIGNATION
 
 
 
 
 
-133-

--------------------------------------------------------------------------------

 
 
NOTICE OF ACCOUNT DESIGNATION
 
 
Dated as of: _________
 
Wells Fargo Bank, National Association,
  as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention:  Syndication Agency Services
 
Ladies and Gentlemen:
 
This Notice of Account Designation is delivered to you pursuant to Section
2.3(b) of the Amended and Restated Credit Agreement, dated as of March 3, 2015
(the “Credit Agreement”), by and among Ubiquiti Networks, Inc., a Delaware
corporation (the “Parent Borrower”) and Ubiquiti International Holding Company
Limited, an exempted company incorporated under the laws of the Cayman Islands
(the (“Cayman Borrower”), as Borrowers, the Lenders party thereto and Wells
Fargo Bank, National Association, as Administrative Agent.  Capitalized terms
used herein and not defined herein shall have the meanings assigned thereto in
the Credit Agreement.
 
1.           The Administrative Agent is hereby authorized to disburse all Loan
proceeds payable to each Borrower into the following account of such Borrower,
as applicable:
 
Parent Borrower:
____________________________
Bank Name: ____________
ABA Routing Number: _________
Account Number: _____________
 
Cayman Borrower:
____________________________
Bank Name: ____________
ABA Routing Number: _________
Account Number: _____________
 
 
2.           This authorization shall remain in effect until revoked or until a
subsequent Notice of Account Designation is provided to the Administrative
Agent.
 
[Signature Page Follows]
 
 
 
-134-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.
 
UBIQUITI NETWORKS, INC., as Borrower Agent
   
By:                                                                
Name:                                                                
Title:                                                                

 
UBIQUITI INTERNATIONAL HOLDING COMPANY LIMITED
   
By:                                                                
Name:                                                                
Title:                                                                

 
 
 
 
-135-

--------------------------------------------------------------------------------

 
 
EXHIBIT D
to
Amended and Restated Credit Agreement
dated as of March 3, 2015
by and among
Ubiquiti Networks, Inc.,
and
Ubiquiti International Holding Company Limited,
as Borrowers,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent
 
 
FORM OF NOTICE OF PREPAYMENT
 
 
 
 
 
 
 
-136-

--------------------------------------------------------------------------------

 
 
NOTICE OF PREPAYMENT
 
 
Dated as of: _____________
 
Wells Fargo Bank, National Association,
  as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention:  Syndication Agency Services
 
Ladies and Gentlemen:
 
 
This Notice of Prepayment is delivered to you pursuant to Section
[2.4(c)][2.11(a)][2.11(b)(v] of the Amended and Restated Credit Agreement, dated
as of March 3, 2015 (the “Credit Agreement”), by and among Ubiquiti Networks,
Inc., a Delaware corporation, (the “Parent Borrower”) and Ubiquiti International
Holding Company Limited, an exempted company incorporated under the laws of the
Cayman Islands (the “Cayman Borrower”), as Borrowers, the Lenders party thereto
and Wells Fargo Bank, National Association, as Administrative
Agent.  Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.
 
1.           The [Parent Borrower][Cayman Borrower] hereby provides notice to
the Administrative Agent that it shall repay the following [Base Rate Loans]
and/or [LIBOR Rate Loans]: _______________. (Complete with amount(s) in
accordance with Section 2.4 or 2.11 of the Credit Agreement.)
 
2.           The Loan(s) to be prepaid consist of: [check each applicable box]
 
           a Swingline Loan
 
a Revolving Credit Loan
 
the Initial Term Loan
 
an Incremental Term Loan
 
3.           The [Parent Borrower][Cayman Borrower] shall repay the
above-referenced Loan(s) on the following Business Day:
_______________.  (Complete with a date no earlier than (i) the same Business
Day as of the date of this Notice of Prepayment with respect to any Swingline
Loan or Base Rate Loan and (ii) three (3) Business Days subsequent to date of
this Notice of Prepayment with respect to any LIBOR Rate Loan.)
 
[Signature Page Follows]
 
 
 
-137-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.
 
UBIQUITI NETWORKS, INC., as Borrower Agent
   
By:                                                                
Name:                                                                
Title:                                                                

 
 
 
 
-138-

--------------------------------------------------------------------------------

 
 
EXHIBIT E
to
Amended and Restated Credit Agreement
dated as of March 3, 2015
by and among
Ubiquiti Networks, Inc.,
and
Ubiquiti International Holding Company Limited,
as Borrowers,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent
 
 
 
FORM OF NOTICE OF CONVERSION/CONTINUATION
 
 
 
 
 
 
 
-139-

--------------------------------------------------------------------------------

 
 
NOTICE OF CONVERSION/CONTINUATION
 
 
Dated as of: _____________
 
Wells Fargo Bank, National Association,
  as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention:  Syndication Agency Services
 
Ladies and Gentlemen:
 
This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 4.2 of the Amended and Restated Credit Agreement,
dated as of March 3, 2015 (the “Credit Agreement”), by and among Ubiquiti
Networks, Inc., a Delaware corporation (the “Parent Borrower”) and Ubiquiti
International Holding Company Limited, an exempted company incorporated under
the laws of the Cayman Islands (the “Cayman Borrower”), as Borrowers, the
Lenders party thereto and Wells Fargo Bank, National Association, as
Administrative Agent.  Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.
 
1.           The Loan to which this Notice relates is [a Revolving Credit Loan]
[the Initial Term Loan] [an Incremental Term Loan] of the [Parent
Borrower][Cayman Borrower].
 
2.           This Notice is submitted for the purpose of:  (Check one and
complete applicable information in accordance with the Credit Agreement.)
 
 
 
Converting all or a portion of a Base Rate Loan into a LIBOR Rate Loan

 
Outstanding principal balance: $______________
 
Principal amount to be converted: $______________
 
Requested effective date of conversion: _______________
 
Requested new Interest Period: _______________
 
 
 
Converting all or a portion of a LIBOR Rate Loan into a Base Rate Loan

 
Outstanding principal balance: $______________
 
Principal amount to be converted: $______________
 
Last day of the current Interest Period: _______________
 
Requested effective date of conversion: _______________
 
 
 
-140-

--------------------------------------------------------------------------------

 
 
 
 
Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan

 
Outstanding principal balance: $______________
 
Principal amount to be continued: $______________
 
Last day of the current Interest Period: _______________
 
Requested effective date of continuation: _______________
 
Requested new Interest Period: _______________
 
3.           The aggregate principal amount of all Loans and L/C Obligations
outstanding as of the date hereof does not exceed the maximum amount permitted
to be outstanding pursuant to the terms of the Credit Agreement.
 
4.           All of the conditions applicable to the conversion or continuation
of a Loan requested herein as set forth in the Credit Agreement have been
satisfied or waived as of the date hereof and will remain satisfied or waived to
the date of such conversion or continuation.
 
[Signature Page Follows]
 
 
 
-141-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.
 
UBIQUITI NETWORKS, INC., as Borrower Agent
   
By:                                                                
Name:                                                                
Title:                                                                

 
 
 
 
-142-

--------------------------------------------------------------------------------

 
 
EXHIBIT F
to
Amended and Restated Credit Agreement
dated as of March 3, 2015
by and among
Ubiquiti Networks, Inc.,
and
Ubiquiti International Holding Company Limited,
as Borrowers,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent
 
 
 
FORM OF OFFICER’S COMPLIANCE CERTIFICATE
 
 
 
 
-143-

--------------------------------------------------------------------------------

 
 
OFFICER’S COMPLIANCE CERTIFICATE
 
Dated as of: _____________
 
The undersigned, not individually, but solely on behalf of, and in his capacity
as the [___________] of Ubiquiti Networks, Inc., a Delaware corporation (the
“Parent Borrower”), hereby certifies to the Administrative Agent and the
Lenders, each as defined in the Credit Agreement referred to below, as follows,
as of the date hereof:
 
1.           This certificate is delivered to you pursuant to Section 7.2(a) of
the Amended and Restated Credit Agreement, dated as of March 3, 2015 (the
“Credit Agreement”), by and among the Parent Borrower and Ubiquiti International
Holding Company Limited, an exempted company incorporated under the laws of the
Cayman Islands (the “Cayman Borrower”), as Borrowers, the Lenders party thereto
and Wells Fargo Bank, National Association, as Administrative
Agent.  Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.
 
2.           I have reviewed the financial statements of the Parent Borrower and
its Subsidiaries dated as of _______________ and for the _______________
period[s] then ended and such statements fairly present in all material respects
the financial condition of the Parent Borrower and its Subsidiaries as of the
dates indicated and the results of their operations and cash flows for the
period[s] indicated.
 
3.           I have reviewed the terms of the Credit Agreement, and the related
Loan Documents and have made, or caused to be made under my supervision, a
review in reasonable detail of the transactions and the condition of the Parent
Borrower and its Subsidiaries during the accounting period covered by the
financial statements referred to in Paragraph 2 above.  Such review has not
disclosed the existence of any condition or event that constitutes a Default or
an Event of Default, nor do I have any knowledge of the existence of any such
condition or event as at the date of this certificate [except, if such condition
or event existed or exists, describe the nature and period of existence thereof
and what action the Parent Borrower and/or its applicable Subsidiaries has
taken, is taking and proposes to take with respect thereto].
 
4.           As of the date of this certificate, the calculations determining
the Consolidated Total Leverage Ratio, Liquidity, Capital Expenditures and the
Applicable Margin are set forth on Schedules 1 and 2 (in each case, as of the
“Statement Date” set forth therein), the Parent Borrower and its Subsidiaries
are in compliance with the financial covenants contained in Sections 8.12 and
8.13 of the Credit Agreement as of the Statement Date reflected in such
schedules.
 
5.           [Attached as Schedule 3 hereto is a list of all Foreign
Subsidiaries that are not Material Foreign Subsidiaries as of the date of this
certificate and calculations showing compliance with the definition of Material
Foreign Subsidiary and Section 7.14(d) of the Credit Agreement.]5
 
[Signature Page Follows]
 
 
 



--------------------------------------------------------------------------------

 
5 Include only with Compliance Certificates accompanying audited financial
statements delivered pursuant to Section 7.1(a) of the Credit Agreement
 
 
-144-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Officer’s Compliance
Certificate as of the day and year first written above.
 
UBIQUITI NETWORKS, INC.
   
By:                                                                
Name:                                                                
Title:                                                                

 
 
 
 
-145-

--------------------------------------------------------------------------------

 
 
Schedule 1
 
to
 
Officer’s Compliance Certificate
 
 
For the Quarter/Year ended ______________________ (the “Statement Date”)
 
A.            Section 8.12 - Maximum Capital Expenditures
 
(I)           Aggregate amount of all Capital Expenditures6 actually
made in the [portion of the]7 Fiscal Year ending on the
Statement
Date:                                                                                     $__________
 
(II)           The stated maximum permitted amount of Capital
Expenditures for such Fiscal
Year:                                                                                                $
[75,000,000]8
[100,000,000]
 
(III)           In
Compliance?                                                                                                      Yes/No
 
 
 
B.            Section 8.13(a) - Maximum Consolidated Total Leverage Ratio and
Applicable Margin
 
(I)           Consolidated Total Indebtedness as of the Statement
Date:                                                                                                $__________
 
(II)           Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending on or immediately prior to the Statement
Date (see Schedule
2):                                                                                                $__________
 
(III)           Line B.(I) divided by Line
B.(II)                                                      :                                             ____
to 1.00
 
(IV)           Maximum permitted Consolidated Total Leverage Ratio as set
forth in Section 8.13(a) of the Credit
Agreement:                                                                                                              2.50
to 1.00
 
(V)           In
Compliance?                                                                                                     Yes/No
 
(VI)           Applicable
Margin:                                                                                     Pricing
Level __
 
 



--------------------------------------------------------------------------------

 
6      Exclude amounts financed with net cash proceeds received from any (a)
disposition of capital assets (to the extent permitted under the Credit
Agreement) or (b) insurance and condemnation event, in each case, that have
actually been reinvested during such period in other capital assets.
 
7      Use for the first three (3) quarterly reportings in any Fiscal Year.
 
8      Maximum permitted amount of Capital Expenditures may be increased to
$100,000,000 if (1) the Consolidated Total Leverage Ratio based on the most
recent financial statements provided pursuant to Section 7.1(a) or (b), as
applicable, calculated on a pro forma basis after giving effect to such Capital
Expenditures, does not exceed 2.00 to 1.00 and (2) no Default or Event of
Default exists or would result therefrom.
 
 
-146-

--------------------------------------------------------------------------------

 
 
 
 
C.         Section 8.13(b) - Minimum Liquidity
 
(I)           Unrestricted cash and Cash Equivalents of the Credit
Parties:                                                                                                           $__________
 
(II)           Principal amount that the Borrowers are permitted to draw under
the Revolving Credit Facility (not to exceed
$50,000,000):                                                                                                $__________
 
(III)           Line C.(I) plus Line
C.(II):                                                                                     $__________
 
(IV)           Minimum permitted Liquidity as set forth in
Section 8.13(b) of the Credit
Agreement:                                                                                                [$225,000,000][$250,000,000] 9
 
(V)           In
Compliance?                                                                                                      Yes/No



--------------------------------------------------------------------------------

 
9 Increases to $250,000,000 on and after the incurrence of any Incremental
Increase.
 
 
-147-

--------------------------------------------------------------------------------

 
 
Schedule 2
to
Officer’s Compliance Certificate
 

 
Consolidated EBITDA
Quarter 1
ended
__/__/__
Quarter 2
ended
__/__/__
Quarter 3
ended
__/__/__
Quarter 4
ended
__/__/__
Total
(Quarters 1-4)
(1)
Consolidated Net Income for such period
         
(2)
The following amounts, without duplication, to the extent deducted in
determining Consolidated Net Income for such period:
           
(a)income and franchise taxes
           
(b)Consolidated Interest Expense
           
(c)amortization expense
           
(d)depreciation expense
           
(e)other non-cash charges (except to the extent that such non-cash charges are
reserved for cash charges to be taken in the future)
           
(f)extraordinary losses (excluding extraordinary losses from discontinued
operations)
           
(g)non-cash compensation charge, including any such charges arising from stock
options, restricted stock grants or other equity incentive programs
         
(3)
Line (2)(a) plus Line (2)(b) plus Line (2)(c) plus Line (2)(d) plus Line (2)(e)
plus Line (2)(f) plus Line (2)(g)
         
(4)
The following amounts, without duplication, to the extent included in computing
Consolidated Net Income for such period:
         

 
 
-148-

--------------------------------------------------------------------------------

 
 
 

 
(a)interest income
           
(b)any extraordinary gains
           
(c)    non-cash gains or non-cash items increasing Consolidated Net Income
         
(5)
Line (4)(a) plus Line (4)(b) plus Line (4)(c)
         
(6)
[Pro Forma Basis Adjustments to Consolidated EBITDA, if applicable10]
         
(7)
Totals (Line (1) plus Line (3) less Line (5) plus or minus, as applicable, Line
(6))
         

 



--------------------------------------------------------------------------------

 
10      “Pro Forma Basis” means, for purposes of calculating Consolidated EBITDA
for any period during which one or more Specified Transactions occurs, that such
Specified Transaction (and all other Specified Transactions that have been
consummated during the applicable period) shall be deemed to have occurred as of
the first day of the applicable period of measurement
(a) excluding all income statement items (whether positive or negative)
attributable to the Property or Person that are subject to any such Specified
Disposition made during such period;
(b) including all income statement items (whether positive or negative)
attributable to the Property or Person acquired pursuant to any such Permitted
Acquisition (provided that such income statement items to be included are
reflected in financial statements or other financial data reasonably acceptable
to the Administrative Agent and based upon reasonable assumptions and
calculations which are expected to have a continuous impact); and
(c) without duplication of any other adjustments already included in clause (b)
above or in the calculation of Consolidated EBITDA for such period, after giving
effect to the pro forma adjustments with respect to such transaction;
provided that in each case any such pro forma adjustments:
(i) are reasonably expected to be realized within twelve (12) months of such
transaction as set forth in reasonable detail on a certificate of a Responsible
Officer of the Parent Borrower delivered to the Administrative Agent and
(ii) are calculated on a basis consistent with GAAP and Regulation S-X of the
Exchange Act of 1934 (including with respect to pro forma adjustments for public
company costs in connection with the Acquisition of any public company) and
(iii) represent less than 10% of Consolidated EBITDA (determined without giving
effect to this clause (iii)).
“Specified Disposition” means any disposition of all or substantially all of the
assets or Equity Interests of any Subsidiary of the Borrower or any division,
business unit, product line or line of business.
“Specified Transaction” means (x) any Specified Disposition and (y) any
Permitted Acquisition.
 
 
-149-

--------------------------------------------------------------------------------

 
 
Schedule 3
to
Officer’s Compliance Certificate
 
List of Non-Material Foreign Subsidiaries
 
Subsidiary
Assets of Subsidiary
Consolidated Assets of Parent and its Subsidiaries
% of Consolidated Assets
Revenue of Subsidiary
Consolidated Revenue of Parent and its Subsidiaries
% of Consolidated Revenue
Ubiquiti Technical Services Private Limited
           
Ubiquiti Networks Europe
           
Ubiquiti Networks (Poland) spotka z ograniczonq odpowiedzialnosciq
           
Ubiquiti Networks (Latvia) SIA
           
Ubiquiti Networks Consulting (Shanghai) Co., Ltd.
           
Ubiquiti Networks (Suzhou) Co., Ltd.
           

 
 
 
-150-

--------------------------------------------------------------------------------

 
 
EXHIBIT G
to
Amended and Restated Credit Agreement
dated as of March 3, 2015
by and among
Ubiquiti Networks, Inc.,
and
Ubiquiti International Holding Company Limited,
as Borrowers,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent
 
 
 
FORM OF ASSIGNMENT AND ASSUMPTION
 
 
 
 
 
 
-151-

--------------------------------------------------------------------------------

 
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and the parties identified on the Schedules
hereto and [the] [each]11 Assignee identified on the Schedules hereto as
“Assignee” or as “Assignees” (collectively, the “Assignees” and each, an
“Assignee”).  [It is understood and agreed that the rights and obligations of
the Assignees12 hereunder are several and not joint.]13  Capitalized terms used
but not defined herein shall have the meanings given to them in the Amended and
Restated Credit Agreement identified below (the “Credit Agreement”), receipt of
a copy of which is hereby acknowledged by [the] [each] Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the [Assignee] [respective Assignees], and [the] [each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including without
limitation any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
Applicable Law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned to [the] [any] Assignee pursuant to clauses (i)
and (ii) above being referred to herein collectively as, [the] [an] “Assigned
Interest”).  Each such sale and assignment is without recourse to the Assignor
and, except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.
 
 
1.
Assignor:
[INSERT NAME OF ASSIGNOR]

 
 
2.
Assignee(s):
See Schedules attached hereto

 
 
3.
Borrowers:
Ubiquiti Networks, Inc. and Ubiquiti International Holding Company Limited

 
 
4.
Administrative Agent:
Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement

 



--------------------------------------------------------------------------------

 
11  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.
 
12  Select as appropriate.
 
13  Include bracketed language if there are multiple Assignees.
 
 
-152-

--------------------------------------------------------------------------------

 
 
 
 
5.
Credit Agreement:
The Amended and Restated Credit Agreement, dated as of March 3, 2015, by and
among Ubiquiti Networks, Inc., a Delaware corporation and Ubiquiti International
Holding Company Limited, an exempted company incorporated under the laws of the
Cayman Islands, as Borrowers, the Lenders party thereto and Wells Fargo Bank,
National Association, as Administrative Agent (as amended, restated,
supplemented or otherwise modified)

 
 
6.
Assigned Interest:
See Schedules attached hereto

 
 
[7.
Trade Date:
______________]14

 
 
[Remainder of Page Intentionally Left Blank]
 

 



--------------------------------------------------------------------------------

 
14  To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.
 
 
-153-

--------------------------------------------------------------------------------

 
 
Effective Date:   _____________ ___, 2____ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
[NAME OF ASSIGNOR]
     
By:                                                                
Name:
Title:
   
ASSIGNEES
 
See Schedules attached hereto

 
 
 
-154-

--------------------------------------------------------------------------------

 
 
[Consented to and]15  Accepted:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Issuing Lender and Swingline Lender
 
 
By:_________________________________
Name:
Title:
 
 
[Consented to:]16
 
UBIQUITI NETWORKS, INC.
 
 
By:________________________________
Name:
Title:
 
 
 
 
 



--------------------------------------------------------------------------------

 
15  To be added only if the consent of the Administrative Agent and/or the
Swingline Lender and Issuing Lender is required by the terms of the Credit
Agreement.  May also use a Master Consent.
 
16  To be added only if the consent of the Borrower Agent is required by the
terms of the Credit Agreement.  May also use a Master Consent.
 
 
-155-

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
 
To Assignment and Assumption
 
By its execution of this Schedule, the Assignee identified on the signature
block below agrees to the terms set forth in the attached Assignment and
Assumption.
 
Assigned Interests:
 
Facility Assigned17
Aggregate Amount of Commitment/ Loans for all Lenders18
Amount of Commitment/
Loans Assigned19
Percentage Assigned of Commitment/
Loans20
CUSIP Number
 
$
$
%
   
$
$
%
   
$
$
%
 

 
 
 
 
[NAME OF ASSIGNEE]21
[and is an Affiliate of [identify Lender]22]
 
By:______________________________
   Title:
 
 
 



--------------------------------------------------------------------------------

 
17  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Agreement (e.g. “Revolving
Credit Commitment”).
 
18  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.
 
19  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.
 
20  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.
 
21  Add additional signature blocks, as needed.
 
22  Select as appropriate.
 
 
-156-

--------------------------------------------------------------------------------

 
 
ANNEX 1
 
to Assignment and Assumption
 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1.           Representations and Warranties.
 
1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the] [the relevant] Assigned Interest, (ii)
[the] [such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Parent Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Parent Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
 
1.2.           Assignee[s].  [The] [Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets the requirements of an Eligible Assignee under the
Credit Agreement (subject to such consents, if any, as may be required under
Section 11.9(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the] [the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire [the] [such] Assigned Interest, is experienced in acquiring
assets of such type, (v) it has received a copy of the Credit Agreement, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 7.1 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the] [such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the] [such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the] [such] Assignee; and (b) agrees that (i) it
will, independently and without reliance upon the Administrative Agent, [the]
[any] Assignor or any other Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Loan Documents, and (ii) it
will perform in accordance with their terms all of the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender.
 
2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the] [each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the]
[the relevant] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the] [the relevant] Assignee for amounts which have
accrued from and after the Effective Date.
 
 
 
-157-

--------------------------------------------------------------------------------

 
 
 
3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 
 
 
 
-158-

--------------------------------------------------------------------------------

 
 
EXHIBIT H-1
to
Amended and Restated Credit Agreement
dated as of March 3, 2015
by and among
Ubiquiti Networks, Inc.,
and
Ubiquiti International Holding Company Limited,
as Borrowers,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent
 
 
 
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(NON-PARTNERSHIP FOREIGN LENDERS)
 
 
-159-

--------------------------------------------------------------------------------

 
 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
 
Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of March 3, 2015 (the “Credit Agreement”), by and among Ubiquiti Networks, Inc.,
a Delaware corporation, (the “Parent Borrower”) and Ubiquiti International
Holding Company Limited, an exempted company incorporated under the laws of the
Cayman Islands (the “Cayman Borrower”), as Borrowers, the Lenders party thereto
and Wells Fargo Bank, National Association, as Administrative
Agent.  Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.
 
 
Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent (10%)
shareholder of either Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (d) it is not a controlled foreign corporation related to either
Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower Agent
with a certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or any
successor form).  By executing this certificate, the undersigned agrees that (a)
if the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower Agent and the Administrative Agent and (b) the
undersigned shall have at all times furnished the Borrower Agent and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.
 
[NAME OF LENDER]
By:                                                                          
 
Name:
 
Title:

 
Date: ________ __, 20__
 
 
 
 
 
 
-160-

--------------------------------------------------------------------------------

 
 
EXHIBIT H-2
to
Amended and Restated Credit Agreement
dated as of March 3, 2015
by and among
Ubiquiti Networks, Inc.,
and
Ubiquiti International Holding Company Limited,
as Borrowers,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent
 
 
 
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(NON-PARTNERSHIP FOREIGN PARTICIPANTS)
 
 
-161-

--------------------------------------------------------------------------------

 
 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
 
Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of March 3, 2015 (the “Credit Agreement”), by and among Ubiquiti Networks, Inc.,
a Delaware corporation (the “Parent Borrower”) and Ubiquiti International
Holding Company Limited, an exempted company incorporated under the laws of the
Cayman Islands (the “Cayman Borrower”), as Borrowers, the Lenders party thereto
and Wells Fargo Bank, National Association, as Administrative
Agent.  Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.
 
 
Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (b)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (c) it
is not a ten percent (10%) shareholder of either Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (d) it is not a controlled foreign
corporation related to either Borrower as described in Section 881(c)(3)(C) of
the Code.
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or any successor form).  By
executing this certificate, the undersigned agrees that (a) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (b) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two (2) calendar years preceding such payments.
 
 
 
[NAME OF PARTICIPANT]
By:                                                                          
 
Name:
 
Title:

 
Date: ________ __, 20__
 
 
 
 
 
 
 
-162-

--------------------------------------------------------------------------------

 
 
EXHIBIT H-3
to
Amended and Restated Credit Agreement
dated as of March 3, 2015
by and among
Ubiquiti Networks, Inc.,
and
Ubiquiti International Holding Company Limited,
as Borrowers,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent
 
 
 
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(FOREIGN PARTICIPANT PARTNERSHIPS)
 
 
 
-163-

--------------------------------------------------------------------------------

 
 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
 
Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of March 3, 2015 (the “Credit Agreement”), by and among Ubiquiti Networks, Inc.,
a Delaware corporation, (the “Parent Borrower”) and Ubiquiti International
Holding Company Limited, an exempted company incorporated under the laws of the
Cayman Islands (the “Cayman Borrower”), as Borrowers, the Lenders party thereto
and Wells Fargo Bank, National Association, as Administrative
Agent.  Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.
 
 
Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent (10%) shareholder of either
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (e) none of
its direct or indirect partners/members is a controlled foreign corporation
related to either Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN-E (or any
successor form), or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E
(or any successor form), from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (i) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(ii) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two (2) calendar years preceding such payments.
 
 
 
[NAME OF PARTICIPANT]
By:                                                                          
 
Name:
 
Title:

 
Date: ________ __, 20__
 
 
 
-164-

--------------------------------------------------------------------------------

 
 
EXHIBIT H-4
to
Amended and Restated Credit Agreement
dated as of March 3, 2015
by and among
Ubiquiti Networks, Inc.,
and
Ubiquiti International Holding Company Limited,
as Borrowers,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent
 
 
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(FOREIGN LENDER PARTNERSHIPS)
 
 
-165-

--------------------------------------------------------------------------------

 
 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
 
 
Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of March 3, 2015 (the “Credit Agreement”), by and among Ubiquiti Networks, Inc.,
a Delaware corporation, (the “Parent Borrower”) and Ubiquiti International
Holding Company Limited, an exempted company incorporated under the laws of the
Cayman Islands (the “Cayman Borrower”), as Borrowers, the Lenders party thereto
and Wells Fargo Bank, National Association, as Administrative
Agent.  Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.
 
 
Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (c) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners/members is a ten percent (10%) shareholder of either
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (e) none of
its direct or indirect partners/members is a controlled foreign corporation
related to either Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower Agent
with IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN-E (or any successor form), or (b) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN-E (or any successor form), from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (i) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower Agent and the Administrative Agent and (ii) the
undersigned shall have at all times furnished the Borrower Agent and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.
 
[NAME OF LENDER]
By:                                                                          
 
Name:
 
Title:

 
Date: ________ __, 20__
 
 
 
-166-

--------------------------------------------------------------------------------

 
 
EXHIBIT I
to
Amended and Restated Credit Agreement
dated as of March 3, 2015
by and among
Ubiquiti Networks, Inc.,
and
Ubiquiti International Holding Company Limited,
as Borrowers,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent
 
 
 
FORM OF US SUBSIDIARY GUARANTY AGREEMENT


 
 

--------------------------------------------------------------------------------

 


US SUBSIDIARY GUARANTY AGREEMENT
 
dated as of _________, 20__
 
by and between
 
Certain Domestic Subsidiaries of
UBIQUITI NETWORKS, INC.,
as Subsidiary Guarantors,
 
in favor of
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Page

 
ARTICLE I
DEFINED TERMS 
1

 
 
SECTION 1.1
Definitions 
1

 
 
SECTION 1.2
Other Definitional Provisions 
1

 
ARTICLE II
GUARANTY 
2

 
 
SECTION 2.1
Guaranty 
2

 
 
SECTION 2.2
Bankruptcy Limitations on Subsidiary Guarantors 
2

 
 
SECTION 2.3
Agreements for Contribution 
2

 
 
SECTION 2.4
Nature of Guaranty 
3

 
 
SECTION 2.5
Waivers 
4

 
 
SECTION 2.6
Modification of Loan Documents, etc 
4

 
 
SECTION 2.7
Demand by the Administrative Agent 
5

 
 
SECTION 2.8
Remedies 
5

 
 
SECTION 2.9
Benefits of Guaranty 
5

 
 
SECTION 2.10
Termination; Reinstatement 
5

 
 
SECTION 2.11
Payments 
6

 
 
SECTION 2.12
Keepwell 
6

 
ARTICLE III
REPRESENTATIONS AND WARRANTIES 
6

 
 
SECTION 3.1
Organization; Power; Qualification 
6

 
 
SECTION 3.2
Authorization of Guaranty and other Loan Documents 
6

 
 
SECTION 3.3
Compliance of Guaranty and other Loan Documents 
6

 
 
SECTION 3.4
Compliance with Law; Governmental Approvals 
6

 
ARTICLE IV
COVENANTS 
7

 
ARTICLE V
MISCELLANEOUS 
7

 
 
SECTION 5.1
Notices 
7

 
 
SECTION 5.2
Amendments, Waivers and Consents 
7

 
 
SECTION 5.3
Expenses; Indemnification; Waiver of Consequential Damages, etc 
7

 
 
SECTION 5.4
Right of Setoff 
8

 
 
SECTION 5.5
Governing Law; Jurisdiction; Venue; Service of Process 
8

 
 
SECTION 5.6
Waiver of Jury Trial 
8

 
 
SECTION 5.7
Injunctive Relief 
9

 
 
SECTION 5.8
No Waiver by Course of Conduct, Cumulative Remedies 
9

 
 
SECTION 5.9
Successors and Assigns 
9

 
 
SECTION 5.10
All Powers Coupled With Interest 
9

 
 
SECTION 5.11
Survival of Indemnities 
9

 
 
SECTION 5.12
Severability of Provisions 
9

 
 
SECTION 5.13
Counterparts 
10

 
 
SECTION 5.14
Integration 
10

 
 
SECTION 5.15
Advice of Counsel, No Strict Construction 
10

 
 
SECTION 5.16
Acknowledgements 
10

 
 
SECTION 5.17
Releases 
10

 
 
SECTION 5.18
Additional Subsidiary Guarantors 
10

 
 
SECTION 5.19
Secured Parties 
10

 
 

 
 

--------------------------------------------------------------------------------

 

This US SUBSIDIARY GUARANTY AGREEMENT (this “Guaranty”), dated as of
________, 20__, is made by certain undersigned Domestic Subsidiaries of UBIQUITI
NETWORKS, INC., a Delaware corporation (the “Parent Borrower”) (such Domestic
Subsidiaries, collectively, the “Subsidiary Guarantors” and each a “Subsidiary
Guarantor”), in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
benefit of itself and the Secured Parties.
 
STATEMENT OF PURPOSE
 
Pursuant to the terms of the Credit Agreement dated as of May 5, 2014, by and
between the Parent Borrower and Ubiquiti International Holding Company Limited,
an exempted company incorporated under the laws of the Cayman Islands (the
“Cayman Borrower”), as Borrowers, the lenders from time to time party thereto
and the Administrative Agent, as amended and restated by the Amended and
Restated Credit Agreement dated as of March 3, 2015 among Borrowers, the Lenders
from time to time party thereto and the Administrative Agent (as further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), the Lenders have agreed to make Extensions of Credit to the
Borrowers upon the terms and subject to the conditions set forth therein.
 
The Borrowers and the Subsidiary Guarantors, though separate legal entities,
comprise one integrated financial enterprise, and all Extensions of Credit to
the Borrowers will inure, directly or indirectly, to the benefit of each of the
Subsidiary Guarantors.
 
It is a condition precedent to the obligation of the Lenders to make their
respective Extensions of Credit to the Borrowers under the Credit Agreement that
the Subsidiary Guarantors shall have executed and delivered this Guaranty to the
Administrative Agent, for the benefit of the Secured Parties.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective Extensions of Credit to the
Borrowers thereunder, the Subsidiary Guarantors hereby jointly and severally
agree with the Administrative Agent, for the benefit of the Secured Parties, as
follows:
 
ARTICLE I
 
DEFINED TERMS
 
SECTION 1.1 Definitions.  The following terms when used in this Guaranty shall
have the meanings assigned to them below:
 
“Additional Subsidiary Guarantor” means each Domestic Subsidiary of the Parent
Borrower which hereafter becomes a Subsidiary Guarantor pursuant to Section 5.19
hereof and Section 7.14 of the Credit Agreement.
 
“Guaranteed Obligations” has the meaning assigned thereto in Section 2.1.
 
SECTION 1.2 Other Definitional Provisions.
 
(a) Terms defined in the Credit Agreement and not otherwise defined herein shall
have the meaning assigned thereto in the Credit Agreement.
 
(b) The terms of Sections 1.2, 1.6, 1.7 and 11.14 of the Credit Agreement are
incorporated herein by reference as if fully set forth herein; provided that
references therein to “Agreement” shall mean this Guaranty.
 
(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Subsidiary Guarantor, shall refer to such
Subsidiary Guarantor’s Collateral or the relevant part thereof.
 
 
-1-

--------------------------------------------------------------------------------

 
 
ARTICLE II 
 
GUARANTY
 
SECTION 2.1 Guaranty.  Each Subsidiary Guarantor hereby, jointly and severally
with the other Subsidiary Guarantors, absolutely, irrevocably and
unconditionally guarantees as a primary obligor and not merely as a surety to
the Administrative Agent for the benefit of the Secured Parties, and their
respective permitted successors, endorsees, transferees and assigns, the prompt
payment and performance of all Secured Obligations, whether primary or secondary
(whether by way of endorsement or otherwise), whether now existing or hereafter
arising, whether or not from time to time reduced or extinguished (except by
payment thereof) or hereafter increased or incurred, whether enforceable or
unenforceable, whether or not discharged, stayed or otherwise affected by any
Debtor Relief Law or proceeding thereunder, whether created directly with the
Administrative Agent or any other Secured Party or acquired by the
Administrative Agent or any other Secured Party through assignment or
endorsement or otherwise, whether matured or unmatured, whether joint or
several, as and when the same becomes due and payable (whether at maturity or
earlier, by reason of acceleration, mandatory repayment or otherwise), in
accordance with the terms of any such instruments evidencing any such
obligations, including all renewals, extensions or modifications thereof (all of
the foregoing being hereafter collectively referred to as the “Guaranteed
Obligations”).
 
SECTION 2.2 Bankruptcy Limitations on Subsidiary Guarantors.  Notwithstanding
anything to the contrary contained in Section 2.1, it is the intention of each
Subsidiary Guarantor and the Secured Parties that, in any proceeding involving
the bankruptcy, reorganization, arrangement, adjustment of debts, relief of
debtors, dissolution or insolvency or any similar proceeding with respect to any
Subsidiary Guarantor or its assets, the amount of such Subsidiary Guarantor’s
obligations with respect to the Guaranteed Obligations (or any other obligations
of such Subsidiary Guarantor to the Secured Parties) shall be equal to, but not
in excess of, the maximum amount thereof not subject to avoidance or recovery by
operation of Debtor Relief Laws after giving effect to Section 2.3(a).  To that
end, but only in the event and to the extent that after giving effect to Section
2.3(a), such Subsidiary Guarantor’s obligations with respect to the Guaranteed
Obligations (or any other obligations of such Subsidiary Guarantor to the
Secured Parties) or any payment made pursuant to such Guaranteed Obligations (or
any other obligations of such Subsidiary Guarantor to the Secured Parties)
would, but for the operation of the first sentence of this Section 2.2, be
subject to avoidance or recovery in any such proceeding under Debtor Relief Laws
after giving effect to Section 2.3(a), the amount of such Subsidiary Guarantor’s
obligations with respect to the Guaranteed Obligations (or any other obligations
of such Subsidiary Guarantor to the Secured Parties) shall be limited to the
largest amount which, after giving effect thereto, would not, under Debtor
Relief Laws, render such Subsidiary Guarantor’s obligations with respect to the
Guaranteed Obligations (or any other obligations of such Subsidiary Guarantor to
the Secured Parties) unenforceable or avoidable or otherwise subject to recovery
under Debtor Relief Laws.  To the extent any payment actually made pursuant to
the Guaranteed Obligations exceeds the limitation of the first sentence of this
Section 2.2 and is otherwise subject to avoidance and recovery in any such
proceeding under Debtor Relief Laws, the amount subject to avoidance shall in
all events be limited to the amount by which such actual payment exceeds such
limitation and the Guaranteed Obligations as limited by the first sentence of
this Section 2.2 shall in all events remain in full force and effect and be
fully enforceable against such Subsidiary Guarantor.  The first sentence of this
Section 2.2 is intended solely to preserve the rights of the Secured Parties
hereunder against such Subsidiary Guarantor in such proceeding to the maximum
extent permitted by Debtor Relief Laws and neither such Subsidiary Guarantor,
the Borrowers, any other Subsidiary Guarantor nor any other Person shall have
any right or claim under such sentence that would not otherwise be available
under Debtor Relief Laws in such proceeding.
 
SECTION 2.3 Agreements for Contribution.
 
(a) Contribution.  If any payment shall be required to be made to the
Administrative Agent or any Secured Party under this Guaranty, each Subsidiary
Guarantor hereby unconditionally and irrevocably agrees it will contribute, to
the maximum extent permitted by law, such amounts to each other Subsidiary
Guarantor and either Borrower so as to maximize the aggregate amount paid to the
Administrative Agent or such Secured Parties under or in connection with the
Loan Documents.
 
(b) No Subrogation. Notwithstanding any payment or payments by any of the
Subsidiary Guarantors hereunder, or any setoff or application of funds of any of
the Subsidiary Guarantors by the Administrative Agent or any other Secured
Party, or the receipt of any amounts by the Administrative Agent or any other
Secured Party with respect to any of the Guaranteed Obligations, none of the
Subsidiary Guarantors shall be entitled to be subrogated to any of the rights of
the Administrative Agent or any other Secured Party against either Borrower or
the other Subsidiary Guarantors or against any collateral security held by the
Administrative Agent or any other Secured Party for the payment of the
Guaranteed Obligations nor shall any of the Subsidiary Guarantors seek any
reimbursement or contribution from either Borrower or any of the other
Subsidiary Guarantors in respect of payments made by such Subsidiary Guarantor
in connection with the Guaranteed Obligations, until all amounts owing to the
Administrative Agent and the Secured Parties on account of the Guaranteed
Obligations (other than (1) contingent indemnification obligations,
(2) obligations and liabilities under Secured Cash Management Agreements or
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made and (3) Letters of
Credit that have either been Cash Collateralized or as to which arrangements
satisfactory to the Issuing Lender have been made) are indefeasibly paid in full
in cash and the Revolving Credit Commitments are terminated.  If any amount
shall be paid to any Subsidiary Guarantor on account of such subrogation
reimbursement or contribution rights at any time when all of such Guaranteed
Obligations shall not have been indefeasibly paid in full, such amount shall be
held by such Subsidiary Guarantor in trust for the Administrative Agent,
segregated from other funds of such Subsidiary Guarantor, and shall, forthwith
upon receipt by such Subsidiary Guarantor, be turned over to the Administrative
Agent in the exact form received by such Subsidiary Guarantor (duly endorsed by
such Subsidiary Guarantor to the Administrative Agent, if required) to be
applied against the Guaranteed Obligations, whether matured or unmatured, in
such order as set forth in the Credit Agreement.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(c) Agreements for Reimbursement.  Notwithstanding anything to the contrary
contained herein, the parties hereto acknowledge and agree that, as the
Borrowers are part of an integrated financial enterprise to which the Borrowers
and each Subsidiary Guarantor are a party, each Subsidiary Guarantor shall have
a right of reimbursement and indemnity from the Parent Borrower for any amount
paid by such Subsidiary Guarantor in lieu of a right of contribution between the
Subsidiary Guarantors and the Parent Borrower.
 
SECTION 2.4 Nature of Guaranty.
 
(a) Each Subsidiary Guarantor agrees that this Guaranty is a continuing,
unconditional guaranty of payment and performance and not of collection, and
that its obligations under this Guaranty shall be primary, absolute and
unconditional, irrespective of, and unaffected by, and each Subsidiary Guarantor
hereby irrevocably waives, to the extent not prohibited by Applicable Law, any
defenses to enforcement it may have (now or in the future) by reason of:
 
(i) the genuineness, legality, validity, regularity, enforceability or any
future amendment of, or change in, or supplement to, the Credit Agreement, any
other Loan Document, any Cash Management Agreement or any Hedge Agreement or any
other agreement, document or instrument to which either Borrower, any Subsidiary
Guarantor or any of their respective Subsidiaries or Affiliates is or may become
a party, (including any change in the time, place or manner of payment of, or in
any other term of, the Obligations or any other obligation of any Credit Party
under any Loan Document, or any rescission, waiver, amendment or other
modification of any Loan Document or any other agreement, including any increase
in the Secured Obligations resulting from any extension of additional credit or
otherwise);
 
(ii) any action under or in respect of the Credit Agreement, any other Loan
Document, any Cash Management Agreement or any Hedge Agreement in the exercise
of any remedy, power or privilege contained therein or available to any of them
at law, in equity or otherwise, or waiver or refraining from exercising any such
remedies, powers or privileges (including any manner of sale, disposition or any
application of any sums by whomever paid or however realized to any Guaranteed
Obligations owing by either Borrower, any Subsidiary Guarantor, any other
guarantor or any other Person to the Administrative Agent or any other Secured
Party in such manner as the Administrative Agent or any other Secured Party
shall determine in its reasonable discretion);
 
(iii) the absence of any action to enforce this Guaranty, the Credit Agreement,
any other Loan Document, any Cash Management Agreement or any Hedge Agreement or
the waiver or consent by the Administrative Agent or any other Secured Party
with respect to any of the provisions of this Guaranty, the Credit Agreement,
any other Loan Document, any Cash Management Agreement or any Hedge Agreement;
 
(iv) the existence, value or condition of, or failure to perfect its Lien
against, any security for or other guaranty of the Guaranteed Obligations or any
action, or the absence of any action, by the Administrative Agent or any other
Secured Party in respect of such security or guaranty (including, without
limitation, the release of any such security or guaranty);
 
(v) any structural change in, restructuring of or other similar organizational
change of either Borrower, any Subsidiary Guarantor, any other guarantors or any
of their respective Subsidiaries or Affiliates;
 
(vi) any other action or circumstances which might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor; or
 
(vii) any other circumstance (including, without limitation, any statute of
limitations) or manner of administering the Loans or any existence of or
reliance on any representation by any Secured Party that might vary the risk of
any guarantor or otherwise operate as a defense available to, or a legal or
equitable discharge of, any Credit Party or any other guarantor or surety;
 
it being agreed by each Subsidiary Guarantor that, subject to the first sentence
of Section 2.2, its obligations under this Guaranty shall not be discharged
until the final indefeasible payment and performance, in full, of the Guaranteed
Obligations (other than (1) contingent indemnification obligations,
(2) obligations and liabilities under Secured Cash Management Agreements or
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made and (3) Letters of
Credit that have either been Cash Collateralized or as to which arrangements
satisfactory to the Issuing Lender have been made) and the termination of the
Revolving Credit Commitments.
 
(b) Each Subsidiary Guarantor represents, warrants and agrees that the
Guaranteed Obligations and its obligations under this Guaranty are not and shall
not be subject to any counterclaims, offsets or defenses of any kind (other than
the defense of payment) against the Administrative Agent, the other Secured
Parties or the Borrowers whether now existing or which may arise in the future.
 
(c) Each Subsidiary Guarantor hereby agrees and acknowledges that the Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this Guaranty, and all dealings among the Borrowers and any of the
Subsidiary Guarantors, on the one hand, and the Administrative Agent and the
other Secured Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon this Guaranty.
 
 
-3-

--------------------------------------------------------------------------------

 
 
SECTION 2.5 Waivers.  To the extent permitted by Applicable Law, each Subsidiary
Guarantor expressly, unconditionally and irrevocably waives all of the following
rights and defenses (and agrees not to take advantage of or assert any such
right or defense):
 
(a) any rights it may now or in the future have under any statute, or at law or
in equity, or otherwise, to compel the Administrative Agent or any other Secured
Party to proceed in respect of the Guaranteed Obligations against either
Borrower, any Subsidiary Guarantor, any other guarantor or any other Person or
against any security for or other guaranty of the payment and performance of the
Guaranteed Obligations before proceeding against, or as a condition to
proceeding against, such Subsidiary Guarantor;
 
(b) any defense based upon the failure of the Administrative Agent or any other
Secured Party to commence an action in respect of the Guaranteed Obligations
against either Borrower, any Subsidiary Guarantor, any other guarantor or any
other Person or any security for the payment and performance of the Guaranteed
Obligations and each Subsidiary Guarantor acknowledges that the Administrative
Agent may, at its election and without notice to or demand upon such Subsidiary
Guarantor, foreclose on any collateral held by it by one or more judicial or
non-judicial sales, accept an assignment of any such collateral or other
collateral in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with a Borrower or any other guarantor
or exercise any other right or remedy available to it against the Borrower or
any other guarantor, without affecting or impairing in any way the liability of
any Subsidiary Guarantor hereunder except to the extent the Guaranteed
Obligations (other than (1) contingent indemnification obligations, and (2)
obligations and liabilities under Secured Cash Management Agreements or Secured
Hedge Agreements as to which arrangements satisfactory to the applicable Cash
Management Bank or Hedge Bank shall have been made and (3) Letters of Credit
that have either been Cash Collateralized or as to which arrangements
satisfactory to the Issuing Lender have been made) have been paid in full and
the Revolving Credit Commitments have been terminated. Each Subsidiary Guarantor
hereby waives any defense arising out of such election even though such election
operates, pursuant to applicable law, to impair or to extinguish any right of
subrogation, reimbursement, exoneration, contribution or indemnification or
other right or remedy of such Guarantor against a Borrower or any other
guarantor or any other collateral;
 
(c) any right to insist upon, plead or in any manner whatever claim or take the
benefit or advantage of, any appraisal, valuation, stay, extension, marshalling
of assets or redemption laws, or exemption, whether now or at any time hereafter
in force, which may delay, prevent or otherwise affect the performance by such
Subsidiary Guarantor of its obligations under, or the enforcement by the
Administrative Agent or the other Secured Parties of this Guaranty;
 
(d) any right of promptness, diligence, presentment, notice of demand for
performance, non-performance, default, acceleration, protest or dishonor and
notice of whatever kind or nature (except as specifically required herein or in
the other Loan Documents) with respect to any of the Guaranteed Obligations or
any requirement that any Secured Party protect, secure, perfect or insure any
Lien or any property subject thereto;
 
(e) any and all right to revoke this Guaranty or any and all right to notice of
the creation, renewal, extension or accrual of any of the Guaranteed Obligations
and notice of or proof of reliance by the Administrative Agent or any other
Secured Party upon, or acceptance of, this Guaranty; and
 
(f) any defense or right of setoff or recoupment or counterclaim (other than a
defense of payment) against or in respect of the Guaranteed Obligations
 
The foregoing waivers are of the essence of the transaction contemplated by the
Credit Agreement, the other Loan Documents, the Cash Management Agreements and
the Hedge Agreements and, but for this Guaranty and such waivers, the
Administrative Agent and other Secured Parties would decline to enter into the
Credit Agreement, the other Loan Documents, the Cash Management Agreements and
the Hedge Agreements.
 
SECTION 2.6 Modification of Loan Documents, etc.  Neither the Administrative
Agent nor any other Secured Party shall incur any liability to any Subsidiary
Guarantor as a result of any of the following, and none of the following shall
impair or release this Guaranty or any of the obligations of any Subsidiary
Guarantor under this Guaranty:
 
(a) any change or extension of the manner, place or terms of payment of, or
renewal or alteration of all or any portion of, the Guaranteed Obligations;
 
(b) any action under or in respect of the Credit Agreement, any other Loan
Document, any Cash Management Agreement or any Hedge Agreement in the exercise
of any remedy, power or privilege contained therein or available to any of them
at law, in equity or otherwise, or waiver or refraining from exercising any such
remedies, powers or privileges;
 
(c) any amendment to, or modification of, in any manner whatsoever, any Loan
Document, any Cash Management Agreement or any Hedge Agreement;
 
(d) any extension or waiver of the time for performance by any Subsidiary
Guarantor, any other guarantor, either Borrower or any other Person of, or
compliance with, any term, covenant or agreement on its part to be performed or
observed under a Loan Document, a Cash Management Agreement or a Hedge
Agreement, or waiver of such performance or compliance or consent to a failure
of, or departure from, such performance or compliance;
 
(e) the taking and holding of security or collateral for the payment of the
Guaranteed Obligations or the sale, exchange, release, disposal of, or other
dealing with, any property pledged, mortgaged or conveyed, or in which the
Administrative Agent or the other Secured Parties have been granted a Lien, to
secure any Indebtedness of any Subsidiary Guarantor, any other guarantor, either
Borrower or any other Person to the Administrative Agent or the other Secured
Parties;
 
(f) the release of anyone who may be liable in any manner for the payment of any
amounts owed by any Subsidiary Guarantor, any other guarantor or either Borrower
to the Administrative Agent or any other Secured Party;
 
(g) any modification or termination of the terms of any intercreditor or
subordination agreement pursuant to which claims of other creditors of any
Subsidiary Guarantor, any other guarantor or either Borrower are subordinated to
the claims of the Administrative Agent or any other Secured Party; or
 
(h) any application of any sums by whomever paid or however realized to any
Guaranteed Obligations owing by any Subsidiary Guarantor, any other guarantor or
either Borrower to the Administrative Agent or any other Secured Party in such
manner as the Administrative Agent or any other Secured Party shall determine in
its reasonable discretion.
 
 
-4-

--------------------------------------------------------------------------------

 
 
SECTION 2.7 Demand by the Administrative Agent.  In addition to the terms set
forth in this Article II and in no manner imposing any limitation on such terms,
if all or any portion of the then outstanding Guaranteed Obligations are
declared to be immediately due and payable, then the Subsidiary Guarantors
shall, upon demand in writing therefor by the Administrative Agent to the
Subsidiary Guarantors, pay all or such portion of the outstanding Guaranteed
Obligations due hereunder then declared due and payable.
 
SECTION 2.8 Remedies.  Upon the occurrence of any Event of Default and while it
is continuing, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, enforce against the Subsidiary Guarantors their obligations and
liabilities hereunder and exercise such other rights and remedies as may be
available to the Administrative Agent hereunder, under the Credit Agreement, the
other Loan Documents, the Cash Management Agreements, the Hedge Agreements or
otherwise.
 
SECTION 2.9 Benefits of Guaranty.  The provisions of this Guaranty are for the
benefit of the Administrative Agent and the other Secured Parties and their
respective permitted successors, transferees, endorsees and assigns, and nothing
herein contained shall impair, as between the Parent Borrower and its
Subsidiaries, the Administrative Agent and the other Secured Parties, the
obligations of the Parent Borrower and its Subsidiaries under the Loan
Documents, the Cash Management Agreements or the Hedge Agreements.  In the event
all or any part of the Guaranteed Obligations are transferred, endorsed or
assigned by the Administrative Agent or any other Secured Party to any Person or
Persons as permitted under the Credit Agreement, any reference to an
“Administrative Agent”, or “Secured Party” herein shall be deemed to refer
equally to such Person or Persons.
 
SECTION 2.10 Termination; Reinstatement.
 
(a) Subject to clause (c) below, this Guaranty shall remain in full force and
effect until all the Guaranteed Obligations (other than (1) contingent
indemnification obligations, (2) obligations and liabilities under Secured Cash
Management Agreements or Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made and (3) Letters of Credit that have either been Cash Collateralized or
as to which arrangements satisfactory to the Issuing Lender have been made) and
all the Obligations of the Subsidiary Guarantors shall have been indefeasibly
paid in full in cash and the Revolving Credit Commitments terminated.
 
(b) No payment made by either Borrower, any Subsidiary Guarantor, any other
guarantor or any other Person received or collected by the Administrative Agent
or any other Secured Party from either Borrower, any Subsidiary Guarantor, any
other guarantor or any other Person by virtue of any action or proceeding or any
setoff or appropriation or application at any time or from time to time in
reduction of or in payment of the Guaranteed Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Subsidiary
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Subsidiary Guarantor in respect of the obligations of
the Subsidiary Guarantors or any payment received or collected from such
Subsidiary Guarantor in respect of the obligations of the Subsidiary
Guarantors), remain liable for the obligations of the Subsidiary Guarantors up
to the maximum liability of such Subsidiary Guarantor hereunder until the
Guaranteed Obligations (other than (1) contingent indemnification obligations,
(2) obligations and liabilities under Secured Cash Management Agreements or
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made and (3) Letters of
Credit that have either been Cash Collateralized or as to which arrangements
satisfactory to the Issuing Lender have been made) and all the Obligations of
the Subsidiary Guarantors shall have been indefeasibly paid in full in cash and
the Revolving Credit Commitments terminated.
 
(c) Each Subsidiary Guarantor agrees that, if any payment made by either
Borrower or any other Person applied to the Guaranteed Obligations is at any
time avoided, annulled, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or is
repaid in whole or in part pursuant to a good faith settlement of a pending or
threatened avoidance claim, or the proceeds of any Collateral are required to be
refunded by the Administrative Agent or any other Secured Party to either
Borrower, its estate, trustee, receiver or any other Person, including, without
limitation, any Subsidiary Guarantor, under any Applicable Law or equitable
cause, then, to the extent of such payment or repayment, each Subsidiary
Guarantor’s liability hereunder with respect to the Guaranteed Obligations (and
any Lien or Collateral securing such liability) shall be and remain in full
force and effect, as fully as if such payment had never been made, and, if prior
thereto, this Guaranty shall have been canceled or surrendered (and if any Lien
or Collateral securing such Subsidiary Guarantor’s liability hereunder shall
have been released or terminated by virtue of such cancellation or surrender),
this Guaranty (and such Lien or Collateral) shall be reinstated in full force
and effect, and such prior cancellation or surrender shall not diminish,
release, discharge, impair or otherwise affect the obligations of such
Subsidiary Guarantor in respect of the amount of such payment (or any Lien or
Collateral securing such obligation).
 
 
-5-

--------------------------------------------------------------------------------

 
 
SECTION 2.11 Payments.  Any payments by the Subsidiary Guarantors shall be made
to the Administrative Agent, to be credited and applied to the Guaranteed
Obligations in accordance with Section 9.4 of the Credit Agreement, in
immediately available Dollars to an account designated by the Administrative
Agent or at the Administrative Agent’s Office or at any other address that may
be specified in writing from time to time by the Administrative Agent.
 
SECTION 2.12 Keepwell.  Each Subsidiary Guarantor that is a Qualified ECP
Subsidiary Guarantor (as defined below) hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds and
other support as may be needed from time to time by each other Credit Party to
honor all of its obligations under this Guaranty and the other Loan Documents in
respect of Swap Obligations (provided, however, that each such Qualified ECP
Guarantor shall only be liable under this Section for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section, or otherwise under this Guaranty or any other Loan Document,
voidable under Debtor Relief Laws and not for any greater amount).  Subject to
Section 2.10, the obligations of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until all of the Guaranteed Obligations
and all the obligations of the Subsidiary Guarantors shall have been paid in
full in cash and the Revolving Credit Commitments terminated.  Each Qualified
ECP Guarantor intends that this Section constitute, and this Section shall be
deemed to constitute, a “keepwell, support or other agreement” for the benefit
of each other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.  For purposes of this Section, “Qualified ECP Guarantor”
means, in respect of any Swap Obligation, each Credit Party that has total
assets exceeding $10,000,000 at the time the relevant guarantee or grant of the
relevant security interest becomes effective with respect to such Swap
Obligation or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Secured Parties to make their respective Extensions
of Credit, Secured Cash Management Agreements and/or Secured Hedge Agreements,
as applicable, to the Borrowers or another Credit Party (as the case may be),
each Subsidiary Guarantor hereby represents and warrants to the Administrative
Agent and each Secured Party that:
 
SECTION 3.1 Organization; Power; Qualification.  Such Subsidiary Guarantor
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or formation, (b) has the power and
authority to own, lease and operate its Properties and to carry on its business
as now being and hereafter proposed to be conducted and (c) is duly qualified
and authorized to do business and in good standing in each jurisdiction in which
the character of its Properties or the nature of its business requires such
qualification and authorization, except jurisdictions where the failure to be so
qualified or in good standing could not reasonably be expected to result in a
Material Adverse Effect.
 
SECTION 3.2 Authorization of Guaranty and other Loan Documents.  Such Subsidiary
Guarantor has the right, power and authority and has taken all necessary
corporate and other action to authorize the execution, delivery and performance
of this Guaranty.  This Guaranty has been duly executed and delivered by a duly
authorized officer or director of such Subsidiary Guarantor, and such document
constitutes the legal, valid and binding obligation of such Subsidiary
Guarantor, enforceable in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws from time to time in effect
which affect the enforcement of creditors’ rights in general and the
availability of equitable remedies.
 
SECTION 3.3 Compliance of Guaranty and other Loan Documents.  The execution,
delivery and performance by such Subsidiary Guarantor of this Guaranty and the
transactions contemplated hereby do not, (a) require any Governmental Approval
or violate any Applicable Law relating to such Subsidiary Guarantor where the
failure to obtain such Governmental Approval or such violation could reasonably
be expected to have a Material Adverse Effect, (b) conflict with, result in a
breach of or constitute a default under the articles of incorporation, bylaws or
other organizational documents of such Subsidiary Guarantor, (c) conflict with,
result in a breach of or constitute a default under any indenture, agreement or
other instrument to which such Subsidiary Guarantor is a party or by which any
of its properties may be bound or any Governmental Approval relating to such
Subsidiary Guarantor, which could, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, (d) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by such Subsidiary Guarantor other than Permitted
Liens or (e) require any consent or authorization of, filing with, or other act
in respect of, an arbitrator or Governmental Authority and no consent of any
other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Guaranty other than (i)
consents, authorizations, filings or other acts or consents that have been
obtained or made and that are still in force and effect, (ii) consents,
authorizations, filings or other acts or consents for which the failure to
obtain or make could not reasonably be expected to have a Material Adverse
Effect and (iii) other security filings, as applicable.
 
SECTION 3.4 Compliance with Law; Governmental Approvals.  Each Subsidiary
Guarantor (a) has all Governmental Approvals required by any Applicable Law for
it to conduct its business, each of which is in full force and effect, is final
and not subject to review on appeal and is not the subject of any pending or, to
its knowledge, threatened attack by direct or collateral proceeding, (b) is in
compliance with each Governmental Approval applicable to it and in compliance
with all other Applicable Laws relating to it or any of its respective
Properties and (c) has timely filed all material reports, documents and other
materials required to be filed by it under all Applicable Laws with any
Governmental Authority and has retained all material records and documents
required to be retained by it under Applicable Law except in each case (a), (b)
or (c) where the failure to have, comply or file could not reasonably be
expected to have a Material Adverse Effect.
 
 
-6-

--------------------------------------------------------------------------------

 
 
ARTICLE IV 
 
COVENANTS
 
Until the Guaranteed Obligations (other than (1) contingent indemnification
obligations, (2) obligations and liabilities under Secured Cash Management
Agreements or Secured Hedge Agreements as to which arrangements satisfactory to
the applicable Cash Management Bank or Hedge Bank shall have been made and (3)
Letters of Credit that have either been Cash Collateralized or as to which
arrangements satisfactory to the Issuing Lender have been made) and all the
Obligations of the Subsidiary Guarantors shall have been indefeasibly paid in
full in cash and the Revolving Credit Commitments terminated, each Subsidiary
Guarantor covenants and agrees that it will perform and observe, and cause each
of its Subsidiaries to perform and observe, all of the terms, covenants and
agreements set forth in the Credit Agreement that are required to be, or that
the Borrowers have agreed to cause to be, performed or observed by such
Subsidiary Guarantor or Subsidiary.
 
ARTICLE V 
 
MISCELLANEOUS
 
SECTION 5.1 Notices.  All notices and communications hereunder shall be given to
the addresses and otherwise made in accordance with Section 11.1 of the Credit
Agreement; provided that notices and communications to the Subsidiary Guarantors
shall be directed to the Subsidiary Guarantors, at the address of the Borrower
Agent set forth in Section 11.1 of the Credit Agreement.
 
SECTION 5.2 Amendments, Waivers and Consents.  None of the terms or provisions
of this Guaranty may be waived, amended, supplemented or otherwise modified, nor
any consent be given, except in accordance with Section 11.2 of the Credit
Agreement.
 
SECTION 5.3 Expenses; Indemnification; Waiver of Consequential Damages, etc.
 
(a) The Subsidiary Guarantors shall, jointly and severally, pay all reasonable
out-of-pocket expenses (including, without limitation, attorney’s fees and
expenses) incurred by the Administrative Agent and each other Secured Party to
the extent the Borrowers would be required to do so pursuant to Section 11.3 of
the Credit Agreement.
 
(b) The Subsidiary Guarantors shall, jointly and severally, pay and indemnify
each Indemnitee against Indemnified Taxes and Other Taxes to the extent the
Borrowers would be required to do so pursuant to Section 4.11 of the Credit
Agreement.
 
(c) The Subsidiary Guarantors shall, jointly and severally, indemnify each
Indemnitee to the extent the Borrowers would be required to do so pursuant to
Section 11.3 of the Credit Agreement.
 
(d) Notwithstanding anything to the contrary contained in this Guaranty, to the
fullest extent permitted by Applicable Law, each Subsidiary Guarantor agrees
that it shall not assert, and hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Guaranty, any other Loan Document, any Cash
Management Agreement, any Hedge Agreement or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof.
 
(e) No Indemnitee referred to in this Section 5.3 shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Guaranty, the
other Loan Documents, any Cash Management Agreements, any Hedge Agreements or
the transactions contemplated hereby or thereby except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee.
 
(f) All amounts due under this Section 5.3 shall be payable within the time
periods provided in Sections 4.11 and 11.3 of the Credit Agreement, as
applicable.
 
(g) Each party’s obligations under this Section 5.3 shall survive the
termination of the Loan Documents and the payment of the Obligations thereunder.
 
 
-7-

--------------------------------------------------------------------------------

 
 
SECTION 5.4 Right of Setoff.  If an Event of Default shall have occurred and is
continuing, each Secured Party and each of its respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to setoff and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Secured Party
or any such Affiliate to or for the credit or the account of such Subsidiary
Guarantor to the same extent a Lender could do so under Section 11.4 of the
Credit Agreement.  The rights of each Secured Party and its respective
Affiliates under this Section 5.4 are in addition to other rights and remedies
(including other rights of setoff) that such Secured Party or its respective
Affiliates may have.  Each Secured Party agrees to notify such Subsidiary
Guarantor and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
 
SECTION 5.5 Governing Law; Jurisdiction; Venue; Service of Process.
 
(a) Governing Law.  THIS GUARANTY AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF
OR RELATING TO THIS GUARANTY AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION
OF THE LAWS OF ANY OTHER JURISDICTION.
 
(b) Submission to Jurisdiction.  Each Subsidiary Guarantor irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, or any other
Secured Party or any Related Party of the foregoing, in any way relating to this
Guaranty or the transactions relating hereto in any forum other than the courts
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by Applicable Law, in
such federal court.  Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Guaranty or in any other Loan Document shall
affect any right that the Administrative Agent or any other Secured Party may
otherwise have to bring any action or proceeding relating to this Guaranty or
any other Loan Document against any Subsidiary Guarantor or its Properties in
the courts of any jurisdiction.
 
(c) Waiver of Venue.  Each Subsidiary Guarantor irrevocably and unconditionally
waives, to the fullest extent permitted by Applicable Law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Guaranty or any other Loan Document in any
court referred to in paragraph (b) of this Section 5.5.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by Applicable
Law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
(d) Service of Process.  Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.1 of the Credit
Agreement.  Nothing in this Guaranty will affect the right of any party hereto
to serve process in any other manner permitted by Applicable Law.
 
(e) Appointment of the Parent Borrower as Agent for the Subsidiary
Guarantors.  Each Subsidiary Guarantor hereby irrevocably appoints and
authorizes the Parent Borrower to act as its agent for service of process and
notices required to be delivered under this Guaranty or under the other Loan
Documents, it being understood and agreed that receipt by the Parent Borrower of
any summons, notice or other similar item shall be deemed effective receipt by
such Subsidiary Guarantor and its Subsidiaries.
 
SECTION 5.6 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.6.
 
 
-8-

--------------------------------------------------------------------------------

 
 
SECTION 5.7 Injunctive Relief.  Each Subsidiary Guarantor recognizes that, in
the event such Subsidiary Guarantor fails to perform, observe or discharge any
of its obligations or liabilities under this Guaranty or any other Loan
Document, any remedy of law may prove to be inadequate relief to the
Administrative Agent and the other Secured Parties.  Therefore, each Subsidiary
Guarantor agrees that the Administrative Agent and the other Secured Parties, at
the option of the Administrative Agent and the other Secured Parties, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving actual damages.
 
SECTION 5.8 No Waiver by Course of Conduct, Cumulative Remedies.  No course of
dealing between any Subsidiary Guarantor, the Administrative Agent or any
Secured Party or their respective agents or employees shall be effective to
change, modify or discharge any provision of this Guaranty or any other Loan
Document or to constitute a waiver of any Default or Event of Default.  The
enumeration of the rights and remedies of the Administrative Agent and the other
Secured Parties set forth in this Guaranty is not intended to be exhaustive and
the exercise by the Administrative Agent and the other Secured Parties of any
right or remedy shall not preclude the exercise of any other rights or remedies,
all of which shall be cumulative, and shall be in addition to any other right or
remedy given hereunder or under the other Loan Documents or that may now or
hereafter exist at law or in equity or by suit or otherwise.  Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 5.2), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default.  No delay or failure to take
action on the part of the Administrative Agent or any other Secured Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise of any such right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege or shall be construed to be a
waiver of any Default or Event of Default.  A waiver by the Administrative Agent
or any other Secured Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which the Administrative
Agent or such Secured Party would otherwise have on any future occasion.
 
SECTION 5.9 Successors and Assigns.  The provisions of this Guaranty shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns; except that no Subsidiary Guarantor may assign
or otherwise transfer any of its rights or obligations under this Guaranty
without the prior written consent of the Administrative Agent and the other
Secured Parties (except as otherwise provided by the Credit Agreement).
 
SECTION 5.10 All Powers Coupled With Interest.  All powers of attorney and other
authorizations granted to the Secured Parties, the Administrative Agent and any
Persons designated by the Administrative Agent or any other Secured Party
pursuant to any provisions of this Guaranty or any of the other Loan Documents
shall be deemed coupled with an interest and shall be irrevocable so long as any
of the Guaranteed Obligations (other than (1) contingent indemnification
obligations, (2) obligations and liabilities under Secured Cash Management
Agreements or Secured Hedge Agreements as to which arrangements satisfactory to
the applicable Cash Management Bank or Hedge Bank shall have been made and (3)
Letters of Credit that have either been Cash Collateralized or as to which
arrangements satisfactory to the Issuing Lender have been made) remain unpaid or
unsatisfied, any of the Revolving Credit Commitments remain in effect or the
Credit Facility has not been terminated.
 
SECTION 5.11 Survival of Indemnities.  Notwithstanding any termination of this
Guaranty, the indemnities to which the Administrative Agent and the other
Secured Parties are entitled under the provisions of Section 5.3 and any other
provision of this Guaranty shall continue in full force and effect and shall
protect the Administrative Agent and the other Secured Parties against events
arising after such termination as well as before.
 
SECTION 5.12 Severability of Provisions.  Any provision of this Guaranty which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remainder of such provision or the
remaining provisions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
 
 
-9-

--------------------------------------------------------------------------------

 
 
SECTION 5.13 Counterparts.  This Guaranty may be executed in any number of
counterparts (and by different parties hereto in separate counterparts), each of
which shall constitute an original, but all of which taken together shall
constitute a single contract.  Delivery of an executed counterpart of a
signature page to this Guaranty or any document or instrument delivered in
connection herewith by facsimile or in electronic (i.e., “pdf” or “tif”) form
shall be effective as delivery of a manually executed counterpart of this
Guaranty or such other document or instrument, as applicable.
 
SECTION 5.14 Integration.  This Guaranty and the other Loan Documents, and any
separate letter agreements with respect to fees constitute the entire contract
of the parties relating to the subject matter hereof and supersede all previous
agreements and understandings, written or oral, relating to the subject matter
hereof.  In the event of any conflict between the provisions of this Guaranty
and those of (a) the Credit Agreement, the provisions of the Credit Agreement
shall control, (b) the Collateral Agreement, the provisions of the Collateral
Agreement shall control and (c) any other Loan Document not referenced in
clauses (a) and (b) above, the provisions of this Guaranty shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the other Secured Parties in any other Loan Document
shall not be deemed a conflict with this Guaranty.
 
SECTION 5.15 Advice of Counsel, No Strict Construction.  Each of the parties
represents to each other party hereto that it has discussed this Guaranty with
its counsel.  The parties hereto have participated jointly in the negotiation
and drafting of this Guaranty.  In the event an ambiguity or question of intent
or interpretation arises, this Guaranty shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Guaranty.
 
SECTION 5.16 Acknowledgements.  Each Subsidiary Guarantor hereby acknowledges
that:
 
(a) it has received a copy of the Credit Agreement and has reviewed and
understands the same;
 
(b) neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Subsidiary Guarantor arising out of
or in connection with this Guaranty or any of the other Loan Documents, and the
relationship between the Subsidiary Guarantors, on the one hand, and the
Administrative Agent and the other Secured Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and
 
(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby or thereby
among the Secured Parties or among the Subsidiary Guarantors and the Secured
Parties.
 
SECTION 5.17 Releases.
 
(a) Subject to Section 10.9 of the Credit Agreement, at such time as the
Guaranteed Obligations (other than (1) contingent indemnification obligations,
(2) obligations and liabilities under Secured Cash Management Agreements or
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made and (3) Letters of
Credit that have either been Cash Collateralized or as to which arrangements
satisfactory to the Issuing Lender have been made) shall have been paid in full
in cash and the Revolving Credit Commitments have been terminated, this Guaranty
and all obligations (other than those expressly stated to survive such
termination or as may be reinstated after such termination) of the
Administrative Agent and each Subsidiary Guarantor hereunder shall automatically
terminate, all without delivery of any instrument or performance of any act by
any party.
 
(b) In the event that all the Capital Stock of any Subsidiary Guarantor shall be
sold, transferred or otherwise disposed of in a transaction permitted by the
Credit Agreement, then, at the request of the Parent Borrower and at the expense
of the Subsidiary Guarantor, such Subsidiary Guarantor shall be released from
its obligations hereunder; provided that the Parent Borrower shall have
delivered to the Administrative Agent, at least ten (10) Business Days (or such
shorter time as the Administrative Agent may agree in its sole discretion) prior
to the date of the proposed release, a written request for release identifying
the relevant Subsidiary Guarantor and a description of the sale or other
disposition in reasonable detail, together with a certification by the Parent
Borrower stating that such transaction is in compliance with the Credit
Agreement and the other Loan Documents.
 
SECTION 5.18 Additional Subsidiary Guarantors.  Each Domestic Subsidiary of the
Parent Borrower that is required to become a party to this Guaranty pursuant to
Section 7.14(a) of the Credit Agreement shall become a Subsidiary Guarantor for
all purposes of this Guaranty upon execution and delivery by such Subsidiary of
a supplement in form and substance satisfactory to the Administrative Agent.
 
SECTION 5.19  Secured Parties.  Each Secured Party not a party to the Credit
Agreement who obtains the benefit of this Guaranty shall be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of the Credit Agreement, and that with respect to the actions and
omissions of the Administrative Agent hereunder or otherwise relating hereto
that do or may affect such Secured Party, the Administrative Agent and each of
its Affiliates shall be entitled to all the rights, benefits and immunities
conferred under Article X of the Credit Agreement.
 
[Signature Pages to Follow]
 

64813359_5
 
-10-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Subsidiary Guarantors has executed and delivered
this Guaranty under seal by their duly authorized officers, all as of the day
and year first above written.
 
 
[_____________], as Subsidiary Guarantor
 
By:                                                                           
Name:           
Title:           
 
 
 

 
-11-

--------------------------------------------------------------------------------

 

Acknowledged by the Administrative Agent as of the day and year first written
above:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
 
By:                                                                      
Name:                                                                      
Title:     
                                                  
-12-

--------------------------------------------------------------------------------